Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 1 of
                                      119




           COMPOSITE
            EXHIBIT C
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 2 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

                                                                                 Mark A. Schweikert, Esq.
                                                                                 mark@schweikertlaw.com
   June 6, 2020

   VIA EMAIL ONLY

   Joshua Lipton, Esq.
   Gibson, Dunn & Crutcher LLP
   1050 Connecticut Avenue, N.W.
   Washington, D.C. 20036-5306


   Re:    MidOcean Partners IV, LP’s Responses to Plaintiffs’ Requests for Admission and
          KidKraft, Inc.’s Responses to Plaintiffs’ Requests for Admission, dated May 21, 2020

   Dear Josh:

          I am writing to explain the deficiencies in your clients’ responses to our requests for
   admissions pursuant to Federal Rule of Civil Procedure 37(c)(2). Please advise as to your
   availability for a meet-and-confer call next week.

                       KidKraft, Inc.’s Responses to Requests for Admission

   REQUEST FOR ADMISSION 1: Admit that KidKraft is not aware of any manufacturer of
   wooden toy kitchens that, at any time from September 2011 to the date hereof, had a greater market
   share than KidKraft for wooden toy kitchen sales in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 1: KidKraft does not have information about
   every manufacturer’s sales at all times during the relevant time period, and therefore denies
   Request No. 1.

   Evasive and inadequate, the RFA does not ask about every manufacturer’s sales, only those
   of which KK is aware.

   REQUEST FOR ADMISSION 2: Admit that KidKraft is not aware of any manufacturer of
   wooden toy kitchens that, at any time from September 2011 to the date hereof, sold more wooden
   toy kitchens in the continental United States annually than KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 2: KidKraft lacks knowledge and information to
   admit or deny this Request. KidKraft has made a reasonable inquiry and the information it knows
   or can readily obtain is insufficient to enable it to admit or deny, because KidKraft does not know
   how many wooden toy kitchens every manufacturer in the continental United States sold on an
   annual basis for each point in the relevant period.

   Evasive and inadequate, same as no. 1.




                                                       1
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 3 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   REQUEST FOR ADMISSION 3: Admit that KidKraft is not aware of any manufacturer of
   wooden toy kitchens that, at any time from September 2011 to the date hereof, received more
   annual revenue than KidKraft from wooden toy kitchen sales in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 3: KidKraft lacks knowledge and information to
   admit or deny this Request. KidKraft has made a reasonable inquiry and the information it knows
   or can readily obtain is insufficient to enable it to admit or deny, because KidKraft does not know
   every competitor’s annual revenue from wooden toy kitchens sold in the continental United States
   for each point in the relevant period.

   Evasive and inadequate, same as no. 1.

   REQUEST FOR ADMISSION 4: Admit that KidKraft is and has been since at least September
   2011, the leading manufacturer of wooden toy kitchens in the continental United States. 3
   RESPONSE TO REQUEST FOR ADMISSION 4: KidKraft objects to Request No. 4 as vague
   and ambiguous to the extent that the term “leading manufacturer” is not defined and is a vague and
   ambiguous term. KidKraft therefore denies Request No. 4.

   Evasive and inadequate, the term “leading manufacturer” is not vague or ambiguous.

   REQUEST FOR ADMISSION 6: Admit that, prior to November 25, 2016, KidKraft did not adopt
   an internal policy to limit its market share for wooden toy kitchens in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 6: Request No. 6 is confusing and incoherent, and
   KidKraft therefore objects to the Request and denies the Request on that basis.

   Evasive and inadequate, this RFA plainly asks whether KK adopted such an internal policy,
   Plaintiffs are entitled to a straight response.

   REQUEST FOR ADMISSION 7: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 20% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 7: KidKraft objects to Request No. 7 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, KidKraft does not
   have access to share data on a daily basis, and as such cannot admit or deny a request to specify
   its share on a particular date (in this case, November 25, 2016). Additionally, KidKraft objects to
   Request No. 7 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to
   calculate its “continental United States” share sales even if it was able to determine the variables
   on which Plaintiffs would like for KidKraft to calculate the information to answer Request No. 7.

   Evasive and inadequate, the term “20% share is not vague or ambiguous, and Plaintiffs are
   not required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on


                                                       2
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 4 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.

   REQUEST FOR ADMISSION 8: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 30% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 8: KidKraft objects to Request No. 8 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, KidKraft does not
   have access to share data on a daily basis, and as such cannot admit or deny a request to specify
   its share on a particular date (in this case, November 25, 2016). Additionally, KidKraft objects to
   Request No. 8 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to
   calculate its “continental United States” share sales even if it was able to determine the variables
   on which Plaintiffs would like for KidKraft to calculate the information to answer Request No. 8.

   Evasive and inadequate, the term “30% share is not vague or ambiguous, and Plaintiffs are
   not required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on
   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.

   REQUEST FOR ADMISSION 9: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 40% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 9: KidKraft objects to Request No. 9 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, KidKraft does not
   have access to share data on a daily basis, and as such cannot admit or deny a request to specify
   its share on a particular date (in this case, November 25, 2016). Additionally, KidKraft objects to
   Request No. 9 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to
   calculate its “continental United States” share sales even if it was able to determine the variables
   on which Plaintiffs would like for KidKraft to calculate the information to answer Request No. 9.

   Evasive and inadequate, the term “40% share is not vague or ambiguous, and Plaintiffs are
   not required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on
   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.


                                                       3
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 5 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452


   REQUEST FOR ADMISSION 10: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 50% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 10: KidKraft objects to Request No. 10 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, KidKraft does not
   have access to share data on a daily basis, and as such cannot admit or deny a request to specify
   its share on a particular date (in this case, November 25, 2016). Additionally, KidKraft objects to
   Request No. 10 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to
   calculate its “continental United States” share sales even if it was able to determine the variables
   on which Plaintiffs would like for KidKraft to calculate the information to answer Request No. 10.

   Evasive and inadequate, the term “50% share is not vague or ambiguous, and Plaintiffs are
   not required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on
   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.

   REQUEST FOR ADMISSION 11: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 60% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 11: KidKraft objects to Request No. 11 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, KidKraft does not
   have access to share data on a daily basis, and as such cannot admit or deny a request to specify
   its share on a particular date (in this case, November 25, 2016). Additionally, KidKraft objects to
   Request No. 11 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to 6
   calculate its “continental United States” share sales even if it was able to determine the variables
   on which Plaintiffs would like for KidKraft to calculate the information to answer Request No. 11.

   Evasive and inadequate, the term “60% share is not vague or ambiguous, and Plaintiffs are
   not required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on
   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.




                                                       4
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 6 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   REQUEST FOR ADMISSION 12: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 70% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 12: KidKraft objects to Request No. 12 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, KidKraft does not
   have access to share data on a daily basis, and as such cannot admit or deny a request to specify
   its share on a particular date (in this case, November 25, 2016). Additionally, KidKraft objects to
   Request No. 12 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to
   calculate its “continental United States” share sales even if it was able to determine the variables
   on which Plaintiffs would like for KidKraft to calculate the information to answer Request No. 12.

   Evasive and inadequate, the term “70% share is not vague or ambiguous, and Plaintiffs are
   not required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on
   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.

   REQUEST FOR ADMISSION 14: Admit that Melissa & Doug produces wooden toy kitchens but
   not plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 14: KidKraft lacks knowledge and information to
   admit or deny this Request. KidKraft has made a reasonable inquiry and the information it knows
   or can readily obtain is insufficient to enable it to admit or deny because it does not know for
   certain that Melissa & Doug has not produced plastic toy kitchens.

   Evasive and inadequate, defendant cannot avoid responding because it does not know “for
   certain.” It must give a straight response to the best of its knowledge after reasonable
   inquiry.

   REQUEST FOR ADMISSION 15: Admit that Hape produces wooden toy kitchens but not plastic
   toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 15: KidKraft lacks knowledge and information to
   admit or deny this Request. KidKraft has made a reasonable inquiry and the information it knows
   or can readily obtain is insufficient to enable it to admit or deny because it does not know for
   certain that Hape has not produced plastic toy kitchens.

   Evasive and inadequate, defendant cannot avoid responding because it does not know “for
   certain.” It must give a straight response to the best of its knowledge after reasonable
   inquiry.

   REQUEST FOR ADMISSION 20: Admit wooden toy kitchens generally sell at a higher price than
   plastic toy kitchens.


                                                       5
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 7 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   RESPONSE TO REQUEST FOR ADMISSION 20: KidKraft objects to Request No. 20 as vague
   and ambiguous as the term “generally” is unclear, ambiguous, and undefined. Therefore, KidKraft
   denies.

   Evasive and inadequate, the term “generally” is not vague or ambiguous.

   REQUEST FOR ADMISSION 22: Admit that KidKraft has document(s) showing that a consumer
   who has purchased a wooden toy kitchen and wishes to purchase a second toy kitchen, is likely to
   purchase a second wooden toy kitchen and not a plastic toy kitchen.
   RESPONSE TO REQUEST FOR ADMISSION 22: KidKraft objects to Request No. 22 as vague
   and ambiguous as the terms “a consumer,” “showing,” and “is likely” are unclear, ambiguous, and
   undefined. Therefore, KidKraft denies.

   Evasive and inadequate, the terms “a consumer,” “showing,” and “is likely” are not unclear
   or ambiguous, and Plaintiffs are entitled to a straight response.

   REQUEST FOR ADMISSION 23: Admit there are barriers to entry for new manufacturers of
   wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 23: KidKraft objects to Request No. 23 as vague
   and ambiguous as the term “barriers to entry” is unclear, ambiguous, and undefined. Therefore,
   KidKraft denies.

   Evasive and inadequate, the term “barriers to entry” is not unclear or ambiguous, and
   Plaintiffs are entitled to a straight response.

   REQUEST FOR ADMISSION 27: Admit that, from the time KidKraft first learned that NH was
   selling a wooden toy kitchen to November 26, 2016, KidKraft was not aware of any changes that
   NH made to the designs of its wooden toy kitchens that made them more similar to KidKraft’s
   wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 27: KidKraft admits that from the time KidKraft
   first learned that NH was selling a wooden toy kitchen, it was aware that NH’s wooden toy kitchen
   was a knock-off of KidKraft’s toy kitchen.

   Evasive, non-responsive, and inadequate, the response does not address whether KK was
   “aware of any changes,” and Plaintiffs are entitled to a straight response to this RFA.

   REQUEST FOR ADMISSION 43: Admit that, prior to terminating its relationship with OJC,
   KidKraft never sent a demand letter or cease and desist letter to OJC or NH accusing OJC or NH
   of counterfeiting, knocking off, or copying KidKraft’s wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 43: KidKraft objects to Request No. 43 as vague
   and ambiguous as the terms “demand letter” and “cease and desist letter” are unclear, ambiguous,
   and undefined. Therefore, KidKraft denies.

   Evasive and inadequate, the terms “demand letter” and “cease and desist letter” are not
   unclear or ambiguous, and Plaintiffs are entitled to a straight response.



                                                       6
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 8 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   REQUEST FOR ADMISSION 45: Admit that, prior to terminating its relationship with OJC,
   KidKraft never obtained a legal opinion as to whether KidKraft had viable intellectual property
   claims against NH arising from NH’s manufacturing of wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 45: KidKraft objects to Request No. 45 as it
   improperly seeks privileged information. On the basis of that objection, KidKraft denies this
   Request.

   Evasive and inadequate, the RFA does not ask about the substance of any legal opinion, just
   whether one exists, and that is not privileged.

   REQUEST FOR ADMISSION 48: Admit that, from 2011 to November 25, 2016, OJC’s purchases
   and sales of KidKraft wooden toy kitchens had yielded net profits, as opposed to net losses, for
   KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 48: KidKraft objects to Request No. 48 as vague
   and ambiguous as to what “net profits” and “net losses” means as those terms are not defined.
   KidKraft denies Request No. 48.

   Evasive and inadequate, the terms “net profits” and “net losses” are not unclear or
   ambiguous, and Plaintiffs are entitled to a straight response.

   REQUEST FOR ADMISSION 49: Admit that, during the year prior to November 25, 2016, OJC’s
   purchases and sales of KidKraft wooden toy kitchens had yielded net profits, as opposed to net
   losses, for KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 49: KidKraft objects to Request No. 49 as vague
   and ambiguous as to what “net profits” and “net losses” means as those terms are not defined.
   KidKraft denies Request No. 49.

   Evasive and inadequate, the terms “net profits” and “net losses” are not unclear or
   ambiguous, and Plaintiffs are entitled to a straight response.

   REQUEST FOR ADMISSION 53: Admit that, when KidKraft terminated its business relationship
   with OJC, KidKraft’s business relationship with OJC was not KidKraft’s least profitable business
   relationship reseller of KidKraft’s wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 53: KidKraft objects to Request No. 53 as vague
   and ambiguous because the term “profitable business relationship reseller” is vague, unclear, and
   not defined.

   Evasive and inadequate, the term “profitable business relationship reseller” is not vague or
   ambiguous, and Plaintiffs are entitled to a straight response.

   REQUEST FOR ADMISSION 54: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was in the top 20% of KidKraft’s customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 54: KidKraft objects to Request No. 54 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term “customer” is not defined herein, nor


                                                       7
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 9 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition sources.
   KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their Second
   Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No. 54.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   REQUEST FOR ADMISSION 55: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was in the top 20% of KidKraft’s customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 55: KidKraft objects to Request No. 55 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term “customer” is not defined herein, nor
   in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition sources.
   KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their Second
   Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No. 55.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   REQUEST FOR ADMISSION 56: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was in the top 10% of KidKraft’s customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 56: KidKraft objects to Request No. 56 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term “KidKraft customer” is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 56.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base


                                                       8
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 10 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   REQUEST FOR ADMISSION 57: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was in the top 10% of KidKraft’s customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 57: KidKraft objects to Request No. 57 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term “KidKraft customer” is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 57.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   REQUEST FOR ADMISSION 58: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was one of KidKraft’s top 20 customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 58: KidKraft objects to Request No. 58 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects 16 to this Request as the term KidKraft customer is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 58.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   REQUEST FOR ADMISSION 59: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was one of KidKraft’s top 20 customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 59: KidKraft objects to Request No. 59 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s


                                                       9
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 11 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   customers. KidKraft also objects to this Request as the term KidKraft customer is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 59.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   REQUEST FOR ADMISSION 60: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was one of KidKraft’s top 25 customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 60: KidKraft objects to Request No. 60 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term KidKraft customer is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 60. 17

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   REQUEST FOR ADMISSION 61: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was one of KidKraft’s top 25 customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 61: KidKraft objects to Request No. 61 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term KidKraft customer is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 61.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,


                                                       10
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 12 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   REQUEST FOR ADMISSION 62: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was one of KidKraft’s top 30 customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 62: KidKraft objects to Request No. 62 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term KidKraft customer is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 62.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   REQUEST FOR ADMISSION 63: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was one of KidKraft’s top 30 customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 63: KidKraft objects to Request No. 63 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term KidKraft customer is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 63.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   REQUEST FOR ADMISSION 64: Admit that, after KidKraft terminated its business relationship
   with OJC, Kidkraft continued business relationships with at least one other seller or reseller whose


                                                       11
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 13 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   purchases and sales with KidKraft had yielded lower annual net profits than those yielded by
   KidKraft’s former relationship with OJC.
   RESPONSE TO REQUEST FOR ADMISSION 64: KidKraft objects to Request No. 64 as vague
   and ambiguous as to what “net profits” means as that term is not defined. KidKraft denies Request
   No. 64.

   Evasive and inadequate, the term “net profits” is not vague or ambiguous.

   REQUEST FOR ADMISSION 65: Admit that, after KidKraft terminated its business relationship
   with OJC, Kidkraft continued business relationships with over 10 other seller or reseller whose
   purchases and sales with KidKraft had yielded lower annual net profits than those yielded by
   KidKraft’s former relationship with OJC.
   RESPONSE TO REQUEST FOR ADMISSION 65: KidKraft objects to Request No. 65 as vague
   and ambiguous as to what “net profits” means as that term is not defined. KidKraft denies Request
   No. 65.

   Evasive and inadequate, the term “net profits” is not vague or ambiguous.

   REQUEST FOR ADMISSION 69: Admit that KidKraft and MidOcean were separate entities as
   of November 25, 2016.
   RESPONSE TO REQUEST FOR ADMISSION 69: KidKraft objects to Request No. 69 as vague
   and ambiguous as the term “separate entities” is unclear, ambiguous and undefined. Therefore,
   KidKraft denies this Request.

   Evasive and inadequate, the term “separate entities” is not vague or ambiguous.

   REQUEST FOR ADMISSION 76: Admit that, after MidOcean acquired a stake in KidKraft,
   MidOcean and KidKraft have entered into contracts to which both MidOcean and KidKraft are
   listed as separate parties.
   RESPONSE TO REQUEST FOR ADMISSION 76: KidKraft objects to Request No. 76 as outside
   the bounds of Federal Rules of Civil Procedure as it seeks information irrelevant to the issues and
   facts in this case. Deny.

   Evasive, inadequate, and non-objectionable. The information is perfectly relevant as it tends
   to show that KK and MOP are separate entities within the meaning of antitrust law.

   REQUEST FOR ADMISSION 83: Admit KidKraft wants its market share for wooden toy kitchen
   sales to increase.
   RESPONSE TO REQUEST FOR ADMISSION 83: KidKraft objects to Request No. 83 as vague
   and ambiguous and incomplete. Therefore, KidKraft denies.

   There is nothing vague, ambiguous, or incomplete about this RFA and Plaintiffs are entitled
   to a straight, non-evasive answer.




                                                       12
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 14 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   REQUEST FOR ADMISSION 87: Admit that KidKraft has never terminated a business
   relationship with a retailer, seller or reseller other than OJC on the grounds of alleged sale of
   knock-offs.
   RESPONSE TO REQUEST FOR ADMISSION 87: KidKraft objects to Request No. 87 as
   confusing as KidKraft did not terminate OJC “on the grounds of alleged sale of knock-offs.”
   KidKraft terminated OJC, in part, because it and its co-owned supplier created and sold their own
   knock-off of KidKraft’s product. KidKraft is not aware of another retailer or reseller that has
   engaged in such actions.

   Evasive, inadequate, and unresponsive. This RFA does not go to why OJC was terminated
   or why anyone else was terminated for “such actions.” It seeks to determine whether KK has
   terminated anyone else “on the grounds of alleged sale of knock-offs,” and Plaintiffs are
   entitled to a straight response.

   REQUEST FOR ADMISSION 88: Admit that KidKraft has reviewed the designs and features of
   toy wooden kitchens manufactured by or for its competitors as a source of potential ideas or
   inspiration for improving its own products.
   RESPONSE TO REQUEST FOR ADMISSION 88: KidKraft objects to Request No. 88 as it is
   vague and ambiguous as the term “reviewed the potential ideas or inspiration for improving its
   own products” is undefined, ambiguous, and confusing. KidKraft further objects to Request No.
   88 as outside the bounds of Federal Rules of Civil Procedure as it seeks information irrelevant to
   the issues and facts in this case. On each of those bases, KidKraft denies the Request. Furthermore,
   to the extent Plaintiffs are asking whether KidKraft has knocked off products of others in the
   manner that Plaintiffs knocked off KidKraft’s products, KidKraft denies the Request.

   Evasive, inadequate, and non-objectionable. The term “reviewed the potential ideas or
   inspiration for improving its own products” is not vague or ambiguous. This RFA seeks
   information that is perfectly relevant to this case, as it would allow the fact-finder to compare
   the conduct of the parties in determining the validity of KK’s claim that Plaintiffs were
   selling “knock-offs.” This RFA does not ask “whether KidKraft has knocked off products of
   others in the manner that Plaintiffs knocked off KidKraft’s products,” and Plaintiffs are
   entitled to a straight response to the actual request.

   REQUEST FOR ADMISSION 89: Admit that KidKraft actively reviews the designs and features
   of toy wooden kitchens manufactured by or for its competitors as a source of potential ideas or
   inspiration for improving its own products.
   RESPONSE TO REQUEST FOR ADMISSION 89: KidKraft objects to Request No. 89 as it is
   vague and ambiguous as the terms “actively reviews” and “potential ideas or inspiration for
   improving its own products” are confusing. KidKraft objects to Request No. 89 as outside the
   bounds of Federal Rules of Civil Procedure as it seeks information irrelevant to the issues and facts
   in this case. Furthermore, to the extent Plaintiffs are asking whether KidKraft has knocked off
   products of others in the manner that Plaintiffs knocked off KidKraft’s products, KidKraft denies
   the Request.

   Evasive, inadequate, and non-objectionable. The terms “actively reviews” and “potential
   ideas or inspiration for improving its own products” are not vague, ambiguous, or confusing,


                                                       13
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 15 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   and Plaintiffs are entitled to a straight response. This RFA seeks information that is perfectly
   relevant to this case, as it would allow the fact-finder to compare the conduct of the parties
   in determining the validity of KK’s claim that Plaintiffs were selling “knock-offs.” This RFA
   does not ask “whether KidKraft has knocked off products of others in the manner that
   Plaintiffs knocked off KidKraft’s products,” and Plaintiffs are entitled to a straight response
   to the actual request.

   REQUEST FOR ADMISSION 90: Admit that KidKraft has used designs and features it first saw
   in wooden toy kitchens manufactured by, or for, its competitors in its own products.
   RESPONSE TO REQUEST FOR ADMISSION 90: KidKraft objects to Request No. 90 as outside
   the bounds of Federal Rules of Civil Procedure as it seeks information irrelevant to the issues and
   facts in this case. Furthermore, to the extent Plaintiffs are asking whether KidKraft has knocked
   off products of others in the manner that Plaintiffs knocked off KidKraft’s products, KidKraft
   denies the Request.

   Evasive, inadequate, and non-objectionable. This RFA seeks information that is perfectly
   relevant to this case, as it would allow the fact-finder to compare the conduct of the parties
   in determining the validity of KK’s claim that Plaintiffs were selling “knock-offs.” This RFA
   does not ask “whether KidKraft has knocked off products of others in the manner that
   Plaintiffs knocked off KidKraft’s products,” and Plaintiffs are entitled to a straight response
   to the actual request.

   REQUEST FOR ADMISSION 93: Admit that KidKraft’s dominant share of the market for
   wooden toy kitchens was a factor in MidOcean’s decision to acquire an equity stake in KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 93: KidKraft objects to the Request No. 93 as
   vague and ambiguous as the term “dominant share” is undefined and confusing. KidKraft further
   objects to Request No. 93 as a request that should be asked of MidOcean Partners IV, L.P., not
   KidKraft.

   Evasive and inadequate, the term “dominant share” is not vague, ambiguous, or confusing.
   And KK must provide a straight response regardless of whether MOP has the same or better
   knowledge.

   REQUEST FOR ADMISSION 94: Admit that the perceived difficulties facing then-current or
   future competitors in challenging KidKraft’s dominant share of the market for wooden toy kitchens
   was a factor in MidOcean’s decision to acquire an equity stake in KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 94: KidKraft objects to the Request No. 94 as
   vague and ambiguous as the terms “perceived difficulties facing then-current or future
   competitors” and “dominant share” are undefined and confusing. KidKraft further objects to
   Request No. 94 as a request that should be asked of MidOcean Partners IV, L.P., not KidKraft.

   Evasive and inadequate, the terms “perceived difficulties facing then-current or future
   competitors” and “dominant share” are not vague, ambiguous, or confusing. And KK must
   provide a straight response regardless of whether MOP has the same or better knowledge.

   REQUEST FOR ADMISSION 99: Admit that Guidecraft’s claims against OJC were dismissed.


                                                       14
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 16 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   RESPONSE TO REQUEST FOR ADMISSION 99: KidKraft objects to Request No. 99 as it is
   vague and ambiguous as the term “dismissed” is ambiguous and confusing. Therefore, KidKraft
   denies.

   Evasive and inadequate, the term “dismissed” is not vague, ambiguous, or confusing.

   REQUEST FOR ADMISSION 100: Admit that MidOcean regularly reviews the competitive
   position and market share of KidKraft and its other portfolio companies.
   RESPONSE TO REQUEST FOR ADMISSION 100: KidKraft objects to the Request No. 100 as
   vague and ambiguous as the terms “regularly reviews,” “competitive position,” and “market share”
   are undefined, ambiguous, and confusing. KidKraft further objects to Request No. 100 as a request
   that should be asked of MidOcean Partners IV, L.P., not KidKraft. Therefore, KidKraft denies.

   Evasive and inadequate, the terms “regularly reviews,” “competitive position,” and “market
   share” are not vague, ambiguous, or confusing. And KK must provide a straight response
   regardless of whether MOP has the same or better knowledge.

   REQUEST FOR ADMISSION 101: Admit that MidOcean regularly reviews how KidKraft and
   its other portfolio companies are responding to any threats to their market share posed by their
   competitors.
   RESPONSE TO REQUEST FOR ADMISSION 101: KidKraft objects to the Request No. 101 as
   vague and ambiguous as the terms “regularly reviews” and “responding to any threats to their
   market share” are undefined, ambiguous, and confusing. KidKraft further objects to Request No.
   101 as a request that should be asked of MidOcean Partners IV, L.P., not KidKraft. Therefore,
   KidKraft denies.

   Evasive and inadequate, the terms “regularly reviews” and “responding to any threats to
   their market share” are not vague, ambiguous, or confusing. And KK must provide a straight
   response regardless of whether MOP has the same or better knowledge.

   REQUEST FOR ADMISSION 102: Admit that MidOcean regularly shares (whether directly or
   via board designees) with management of KidKraft and its other portfolio companies its own views
   as to how those portfolio companies should be maintaining their competitive position and
   responding to the actions of their competitors.
   RESPONSE TO REQUEST FOR ADMISSION 102: KidKraft objects to the Request No. 102 as
   vague and ambiguous as the terms “regularly shares” and “maintaining their competitive position
   and responding to the actions of their competitors” are undefined, ambiguous, and confusing.
   KidKraft further objects to Request No. 102 as a request that should be asked of MidOcean
   Partners IV, L.P., not KidKraft. Therefore, KidKraft denies.

   Evasive and inadequate, the terms “regularly shares” and “maintaining their competitive
   position and responding to the actions of their competitors” are not vague, ambiguous, or
   confusing. And KK must provide a straight response regardless of whether MOP has the
   same or better knowledge.




                                                       15
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 17 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   REQUEST FOR ADMISSION 103: Admit that the management of KidKraft and MidOcean’s
   other portfolio companies regularly share (whether directly or via board designees) with MidOcean
   their views as to how to maintain their competitive position and respond to the actions of their
   competitors.
   RESPONSE TO REQUEST FOR ADMISSION 103: KidKraft objects to the Request No. 103 as
   vague and ambiguous as the terms “regularly share” and “maintain their competitive position and
   respond to the actions of their competitors” are undefined, ambiguous, and confusing. KidKraft
   further objects to Request No. 102 as a request that should be asked of MidOcean Partners IV,
   L.P., not KidKraft. On those bases, KidKraft denies the Request.

   Evasive and inadequate, the terms “regularly share” and “maintain their competitive
   position and respond to the actions of their competitors” are not vague, ambiguous, or
   confusing. And KK must provide a straight response regardless of whether MOP has the
   same or better knowledge.

   REQUEST FOR ADMISSION 105: Admit you have no documents prior to December 2016
   showing that Kidkraft considered potential claims, demands, or causes of action against OJC or
   NH for infringement, knocking off, counterfeiting, misappropriating, stealing, or otherwise
   copying any product of KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 105: KidKraft objects to Request No. 105 as it
   improperly seeks information protected by the attorney-client privilege and work product doctrine.
   Therefore, KidKraft denies.

   Evasive and inadequate. This RFA only seeks to determine whether KK has any such
   documents, not the substance thereof, and such information is not privileged. Moreover, such
   documents are not necessarily privileged.

   REQUEST FOR ADMISSION 110: Admit that all documents labeled with the bates KKI prefix
   are true and correct copies of a document maintained by you in the ordinary course of business.
   RESPONSE TO REQUEST FOR ADMISSION 110: KidKraft objects to the blanket request in
   Request No. 110 as an improper request to admit the genuineness of a document that does not
   comply with Fed. R. Civ. P. 36(a)(2). KidKraft denies this Request.

   Evasive and inadequate, the RFA asks for admission of purely factual information that
   defendant must admit or deny. Moreover, there is nothing “improper” about using RFAs to
   authenticate documents. These are KK’s own documents produced in this litigation, and KK
   knows or can easily determine whether they are true and correct.

   REQUEST FOR ADMISSION 111: Admit that wooden toy kitchens are better for the environment
   than plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 111: KidKraft objects to Request No. 111 as
   vague and ambiguous as the term “better for the environment” is undefined, ambiguous, and
   confusing. On that basis, KidKraft denies.

   Evasive and inadequate, the term “better for the environment” is not vague, ambiguous, or
   confusing.


                                                       16
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 18 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452


   REQUEST FOR ADMISSION 112: Admit that wooden toy kitchens are more aesthetically
   pleasing than plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 112: KidKraft objects to Request No. 112 as
   vague and ambiguous as the term “aesthetically pleasing” is undefined, ambiguous, and confusing.
   On that basis, KidKraft denies.

   Evasive and inadequate, the term “aesthetically pleasing” is not vague, ambiguous, or
   confusing.

   REQUEST FOR ADMISSION 113: Admit that wooden toy kitchens are safer than plastic toy
   kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 113: KidKraft objects to Request No. 113 as
   vague and ambiguous as the term “safer” is undefined, ambiguous, and confusing. On that basis,
   KidKraft denies.

   Evasive and inadequate, the term “safer” is not vague, ambiguous, or confusing.

   REQUEST FOR ADMISSION 119: Admit Costco is an important customer for Kidkraft.
   RESPONSE TO REQUEST FOR ADMISSION 119: KidKraft objects to Request No. 119 as
   vague and ambiguous as it does not define the term “important customer.” KidKraft further objects
   to Request No. 119 as it does not refer to any period of time to assess the Request. Therefore,
   KidKraft denies this Request.

   Evasive and inadequate, the term “important customer” is not vague, ambiguous, or
   confusing. Plaintiffs are not required to specify any period of time. KK’s response may
   specify the time periods when Costco was or was not such a customer.

   REQUEST FOR ADMISSION 120: Admit Costco is one of KidKraft’s biggest customers.
   RESPONSE TO REQUEST FOR ADMISSION 120: KidKraft objects to Request No. 120 as
   vague and ambiguous as it does not define the term “biggest customer” or the metric that should
   be used to so calculate. KidKraft objects to Request No. 120 as it does not refer to any period of
   time to assess the Request. Therefore, KidKraft denies this Request.

   Evasive and inadequate, the term “biggest customer” is not vague, ambiguous, or confusing.
   Plaintiffs are not required to specify any period of time. KK’s response may specify the time
   periods when Costco was or was not such a customer.




                                                       17
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 19 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452


                   MidOcean’s (“MOP”) Responses to Requests for Admission

   REQUEST FOR ADMISSION 1: Admit that MidOcean is not aware of any manufacturer of
   wooden toy kitchens that, at any time from September 2011 to the date hereof, had a greater market
   share than KidKraft for wooden toy kitchen sales in the United States.
   RESPONSE TO REQUEST FOR ADMISSION 1: MidOcean does not have information about
   every manufacturer’s sales at all times during the relevant time period, and therefore denies
   Request No. 1.

   Evasive and inadequate, the RFA does not ask about every manufacturer’s sales, only those
   of which MOP is aware.

   REQUEST FOR ADMISSION 2: Admit that MidOcean is not aware of any manufacturer of
   wooden toy kitchens that, at any time from September 2011 to the date hereof, sold more wooden
   toy kitchens in the United States annually than KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 2: MidOcean lacks knowledge and information
   to admit or deny this Request. MidOcean has made a reasonable inquiry and the information it
   knows or can readily obtain is insufficient to enable it to admit or deny because MidOcean does
   not know how many wooden toy kitchens every competitor has sold in the United States for each
   point in the relevant period.

   Evasive and inadequate, same as no. 1.

   REQUEST FOR ADMISSION 3: Admit that MidOcean is not aware of any manufacturer of
   wooden toy kitchens that, at any time from September 2011 to the date hereof, received more
   annual revenue than KidKraft from wooden toy kitchen sales in the United States.
   RESPONSE TO REQUEST FOR ADMISSION 3: MidOcean lacks knowledge and information
   to admit or deny this Request. MidOcean has made a reasonable inquiry and the information it
   knows or can readily obtain is insufficient to enable it to admit or deny because MidOcean does
   not know every competitor’s annual revenue from wooden toy kitchens sold in the United States
   for each point in the relevant period.

   Evasive and inadequate, same as no. 1.

   REQUEST FOR ADMISSION 4: Admit that KidKraft is and has been since at least September
   2011 the leading manufacturer of wooden toy kitchens in the United States.
   RESPONSE TO REQUEST FOR ADMISSION 4: MidOcean objects to Request No. 4 as vague
   and ambiguous to the extent that the term “leading manufacturer” is not defined and is a vague and
   ambiguous term. MidOcean therefore denies Request No. 4.

   Evasive and inadequate, the term “leading manufacturer” is not vague or ambiguous.

   REQUEST FOR ADMISSION 6: Admit that, prior to November 25, 2016, KidKraft did not adopt
   an internal policy to limit its market share for wooden toy kitchens in the United States.



                                                       18
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 20 of
                                      119
                                   SCHWEIKERT LAW
                    1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   RESPONSE TO REQUEST FOR ADMISSION 6: Request No. 6 is confusing and incoherent, and
   MidOcean therefore objects to the Request and denies the Request on that basis.

   Evasive and inadequate, this RFA plainly asks whether MOP adopted such an internal
   policy, Plaintiffs are entitled to a straight response.

   REQUEST FOR ADMISSION 7: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 20% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 7: MidOcean objects to Request No. 7 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which MidOcean is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, MidOcean does
   not have access to share data on a daily basis, and as such, cannot admit or deny a request to specify
   KidKraft’s share on a particular date (in this case, November 25, 2016). Additionally, MidOcean
   objects to Request No. 7 as confusing in that it asks for share of sale calculation on a “continental
   United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a
   continental United States basis and it would be overly burdensome and extremely costly for
   MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able 4 to
   determine the variables on which Plaintiffs would like for MidOcean to calculate the information
   to answer Request No. 7.

   Evasive and inadequate, the term “20% share is not vague or ambiguous, and OJC is not
   required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on
   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.

    REQUEST FOR ADMISSION 8: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 30% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 8: MidOcean objects to Request No. 8 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which MidOcean is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, MidOcean does
   not have access to share data on a daily basis, and as such, cannot admit or deny a request to specify
   KidKraft’s share on a particular date (in this case, November 25, 2016). Additionally, MidOcean
   objects to Request No. 8 as confusing in that it asks for share of sale calculation on a “continental
   United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a
   continental United States basis and it would be overly burdensome and extremely costly for
   MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able to
   determine the variables on which Plaintiffs would like for MidOcean to calculate the information
   to answer Request No. 8.

   Same as no. 7.


                                                        19
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 21 of
                                      119
                                   SCHWEIKERT LAW
                    1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452


   REQUEST FOR ADMISSION 9: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 40% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 9: MidOcean objects to Request No. 9 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which MidOcean is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, MidOcean does
   not have access to share data on a daily basis, and as such, cannot admit or deny a request to specify
   KidKraft’s share on a particular date (in this case, November 25, 2016). Additionally, MidOcean
   objects to Request No. 9 as confusing in that it asks for share of sale calculation on a “continental
   United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a
   continental United States basis and it would be overly burdensome and extremely costly for 5
   MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able to
   determine the variables on which Plaintiffs would like for MidOcean to calculate the information
   to answer Request No. 9.

   Same as no. 7.

   REQUEST FOR ADMISSION 10: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 50% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 10: MidOcean objects to Request No. 10 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which MidOcean is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, MidOcean does
   not have access to share data on a daily basis, and as such, cannot admit or deny a request to specify
   KidKraft’s share on a particular date (in this case, November 25, 2016). Additionally, MidOcean
   objects to Request No. 10 as confusing in that it asks for share of sale calculation on a “continental
   United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a
   continental United States basis and it would be overly burdensome and extremely costly for
   MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able to
   determine the variables on which Plaintiffs would like for MidOcean to calculate the information
   to answer Request No. 10.

   Same as no. 7.

   REQUEST FOR ADMISSION 11: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 60% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 11: MidOcean objects to Request No. 11 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which MidOcean is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, MidOcean does
   not have access to share data on a daily basis, and as such, cannot admit or deny a request to specify
   KidKraft’s share on a particular date (in this case, November 25, 2016). Additionally, MidOcean


                                                        20
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 22 of
                                      119
                                   SCHWEIKERT LAW
                    1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   objects to Request No. 11 as confusing in that it asks for share of sale calculation on a “continental
   United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a 6
   continental United States basis and it would be overly burdensome and extremely costly for
   MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able to
   determine the variables on which Plaintiffs would like for MidOcean to calculate the information
   to answer Request No. 11.

   Same as no. 7.

   REQUEST FOR ADMISSION 12: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 70% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 12: MidOcean objects to Request No. 12 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which MidOcean is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, MidOcean does
   not have access to share data on a daily basis, and as such, cannot admit or deny a request to specify
   KidKraft’s share on a particular date (in this case, November 25, 2016). Additionally, MidOcean
   objects to Request No. 12 as confusing in that it asks for share of sale calculation on a “continental
   United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a
   continental United States basis and it would be overly burdensome and extremely costly for
   MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able to
   determine the variables on which Plaintiffs would like for MidOcean to calculate the information
   to answer Request No. 12.

   Same as no. 7.

   REQUEST FOR ADMISSION 14: Admit that Melissa & Doug produces wooden toy kitchens but
   not plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 14: MidOcean lacks knowledge and information
   to admit or deny this Request. MidOcean has made a reasonable inquiry and the information it
   knows or can readily obtain is insufficient to enable it to admit or deny because it does not know
   for certain that Melissa & Doug has not produced plastic toy kitchens.

   Evasive and inadequate, defendant cannot avoid responding because it does not know “for
   certain.” It must give a straight response to the best of its knowledge after reasonable
   inquiry.

   REQUEST FOR ADMISSION 15: Admit that Hape produces wooden toy kitchens but not plastic
   toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 15: MidOcean lacks knowledge and information
   to admit or deny this Request. MidOcean has made a reasonable inquiry and the information it
   knows or can readily obtain is insufficient to enable it to admit or deny because it does not know
   for certain that Hape has not produced plastic toy kitchens.




                                                        21
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 23 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   Evasive and inadequate, defendant cannot avoid responding because it does not know “for
   certain.” It must give a straight response to the best of its knowledge after reasonable
   inquiry.

   REQUEST FOR ADMISSION 20: Admit wooden toy kitchens typically sell at a higher price than
   otherwise similar plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 20: MidOcean objects to Request No. 20 as vague
   and ambiguous as the term “typically” is unclear, ambiguous, and undefined. Therefore, MidOcean
   denies.

   Evasive and inadequate, the term “typically” is not unclear or ambiguous, and Plaintiffs are
   entitled to a straight response.

   REQUEST FOR ADMISSION 21: Admit that there are barriers to entry for new manufacturers of
   wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 21: MidOcean objects to Request No. 21 as vague
   and ambiguous as the term “barriers to entry” is unclear, ambiguous, and undefined. Therefore,
   MidOcean denies.

   Evasive and inadequate, the term “barriers to entry” is not unclear or ambiguous, and
   Plaintiffs are entitled to a straight response.

   REQUEST FOR ADMISSION 22: Admit that KidKraft, between September 2011 and the date
   hereof, has sold wooden toy kitchens to at least one retailer that sells only KidKraft wooden toy
   kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 22: MidOcean objects to Request No. 22 because
   it is not in possession of information regarding the products sold by every retailer to which
   KidKraft has sold toy kitchens at all times since September 2011. Subject to that objection,
   MidOcean is not aware of any retailer that sells KidKraft wooden toy kitchens and no other
   products. On that basis, MidOcean denies the Request.

   Evasive and inadequate, this RFA plainly does not refer to retailers that sell “KidKraft
   wooden toy kitchens and no other products.” And the RFA refers to “at least one retailer,”
   not to “every retailer.”

   REQUEST FOR ADMISSION 23: Admit that KidKraft at all times between September 2011 and
   the date hereof, has sold wooden toy kitchens to at least one retailer that sells only KidKraft
   wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 23: MidOcean objects to Request No. 23 because
   it is not in possession of information regarding the products sold by every retailer to which
   KidKraft has sold toy kitchens at all times since September 2011. Subject to that objection,
   MidOcean is not aware of any retailer that sells KidKraft wooden toy kitchens and no other
   products. On that basis, MidOcean denies the Request.

   Same as no. 22.



                                                       22
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 24 of
                                      119
                                 SCHWEIKERT LAW
                  1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   REQUEST FOR ADMISSION 27: Admit that, prior to terminating its relationship with OJC,
   KidKraft never obtained a legal opinion as to whether KidKraft had viable intellectual property
   claims against NH arising from NH’s manufacturing of wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 27: MidOcean objects to Request No. 27 as a
   request that should be asked of KidKraft, Inc., not MidOcean. MidOcean objects to Request No.
   27 as it improperly seeks privileged information. On the basis of those objections, MidOcean
   denies this Request.

   Evasive and inadequate, the RFA does not ask about the substance of any legal opinion, just
   whether one exists, and that is not privileged.

   REQUEST FOR ADMISSION 29: Admit that, from 2011 to November 25, 2016, OJC’s purchases
   and sales of KidKraft wooden toy kitchens had yielded net profits, as opposed to net losses, for
   KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 29: MidOcean objects to Request No. 29 as vague
   and ambiguous as to what “net profits” and “net losses” means as those terms are ambiguous and
   are not defined. MidOcean denies Request No. 29.

   Evasive and inadequate, the terms “net profits” and “net losses” are not vague or ambiguous.

   REQUEST FOR ADMISSION 30: Admit that, during the year prior to November 25, 2016, OJC’s
   purchases and sales of KidKraft wooden toy kitchens had yielded net profits, as opposed to net
   losses, for KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 30: MidOcean objects to Request No. 30 as vague
   and ambiguous as to what “net profits” and “net losses” means as those terms are ambiguous and
   are not defined. KidKraft denies Request No. 30.

   Same as no. 29.
   REQUEST FOR ADMISSION 35: Admit that KidKraft and MidOcean are and were as of
   November 25, 2016 separate entities.
   RESPONSE TO REQUEST FOR ADMISSION 35: MidOcean objects to Request No. 35 as vague
   and ambiguous as the term “separate entities” is unclear, ambiguous and undefined. Therefore,
   MidOcean denies this Request on that basis.

   Evasive and inadequate, the term “separate entities” is not vague or ambiguous.

   REQUEST FOR ADMISSION 42: Admit that, after MidOcean acquired a stake in KidKraft,
   MidOcean and KidKraft have entered into contracts to which both MidOcean and KidKraft are
   listed as separate parties.
   RESPONSE TO REQUEST FOR ADMISSION 42: MidOcean objects to Request No. 42 as
   outside the bounds of Federal Rules of Civil Procedure as it seeks information irrelevant to the
   issues and facts in this case. Deny.

   Evasive, inadequate, and non-objectionable. The information is perfectly relevant as it tends
   to show that KK and MOP are separate entities within the meaning of antitrust law.



                                                      23
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 25 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   REQUEST FOR ADMISSION 52: Admit that KidKraft’s dominant share of the market for
   wooden toy kitchens was a factor in MidOcean’s decision to acquire an equity stake in KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 52: MidOcean objects to Request No. 52 as vague
   and ambiguous as the term “dominant share” is undefined and confusing. MidOcean denies
   Request No. 52.

   Evasive and inadequate, the term “dominant share” is not vague or ambiguous.

    REQUEST FOR ADMISSION 53: Admit that the perceived difficulties facing then-current or
   future competitors in challenging KidKraft’s dominant share of the market for wooden toy kitchens
   was a factor in MidOcean’s decision to acquire an equity stake in KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 53: MidOcean objects to Request No. 53 as vague
   and ambiguous as the terms “perceived difficulties facing then-current or future competitors” and
   “dominant share” are undefined and confusing. MidOcean denies Request No. 53.

   Evasive and inadequate, the terms “perceived difficulties facing then-current or future
   competitors” and “dominant share” are not vague or ambiguous.

   REQUEST FOR ADMISSION 55: Admit that MidOcean regularly reviews the competitive
   position and market share of KidKraft and its other portfolio companies.
   RESPONSE TO REQUEST FOR ADMISSION 55: MidOcean objects to Request No. 55 as vague
   and ambiguous as the terms “regularly reviews,” “competitive position,” and “market share” are
   undefined, ambiguous, and confusing. MidOcean admits that it reviews the performance of
   KidKraft and its other portfolio companies.

   Evasive and inadequate, the terms “regularly reviews,” “competitive position,” and “market
   share” are not vague or ambiguous.

   REQUEST FOR ADMISSION 56: Admit that MidOcean regularly reviews KidKraft and its other
   portfolio companies are responding to any threats to their market share posed by their competitors.
   RESPONSE TO REQUEST FOR ADMISSION 56: MidOcean objects to Request No. 56 as vague
   and ambiguous as the terms “regularly reviews,” “threats,” and “market share” are undefined,
   ambiguous, and confusing. MidOcean admits that it reviews the competitive performance of
   KidKraft and its other portfolio companies.

   Evasive and inadequate, the terms “regularly reviews,” “threats,” and “market share” are
   not vague or ambiguous.

   REQUEST FOR ADMISSION 57: Admit that MidOcean regularly shares (whether directly or via
   board designees) with management of KidKraft and its other portfolio companies its own views
   as to how those portfolio companies should be maintaining their competitive position and
   responding to the actions of their competitors.
   RESPONSE TO REQUEST FOR ADMISSION 57: MidOcean objects to the Request No. 57 as
   vague and ambiguous as the terms “regularly shares,” “views,” and “maintaining their competitive
   position” are undefined, ambiguous, and confusing. MidOcean admits that it shares its views with



                                                       24
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 26 of
                                      119
                                  SCHWEIKERT LAW
                   1111 Brickell Avenue, Suite 1550 | Miami, Florida 33131 | T: (305) 926-9452

   KidKraft’s management as to how to improve KidKraft’s performance, but it denies that it is
   involved in day-to-day business decisions of KidKraft.

   Evasive and inadequate, the terms “regularly shares,” “views,” and “maintaining their
   competitive position” are not vague or ambiguous.

   REQUEST FOR ADMISSION 58: Admit that the management of KidKraft and MidOcean’s other
   portfolio companies regularly share (whether directly or via board designees) with MidOcean their
   views as to how to maintain their competitive position and respond to the actions of their
   competitors.
   RESPONSE TO REQUEST FOR ADMISSION 58: MidOcean objects to the Request No. 58 as
   vague and ambiguous as the terms “regularly share,” “views,” and “maintain their competitive
   position” are undefined, ambiguous, and confusing. MidOcean admits that KidKraft’s
   management shares its views with MidOcean as to how to improve KidKraft’s performance.

   Same as no. 57.

   REQUEST FOR ADMISSION 59: Admit that all documents labeled with the bates MOP prefix
   are true and correct copies of a document maintained by you in the ordinary course of business.
   RESPONSE TO REQUEST FOR ADMISSION 59: MidOcean objects to Request No. 59 as an
   improper way to authenticate documents for admission into the record and is inconsistent with the
   requirements of Fed. R. Civ. P. 36(a)(2).

   Evasive and inadequate, the RFA asks for admission of purely factual information that
   defendant must admit or deny. Moreover, there is nothing “improper” about using RFAs to
   authenticate documents. These are MOP’s own documents produced in this litigation, and
   MOP knows or can easily determine whether they are true and correct.

   REQUEST FOR ADMISSION 64: Admit MidOcean wants KidKraft’s market share for wooden
   toy kitchen sales to increase.
   RESPONSE TO REQUEST FOR ADMISSION 64: MidOcean objects to Request No. 83 as vague
   and ambiguous and incomplete. Therefore, MidOcean denies.

   Evasive and inadequate. The RFA is not vague, ambiguous, or incomplete, and defendant
   must provide a straight response.

          Please provide your availability for a call to discuss these deficiencies.

                                                    Very truly yours,

                                                    /s/ Mark A. Schweikert




                                                       25
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 27 of
                                      119




                                                                                         Joshua Lipton
                                                                                         Direct: +1 202.955.8226
                                                                                         Fax: +1 202.530.9536
                                                                                         JLipton@gibsondunn.com




     June 10, 2020


     VIA ELECTRONIC MAIL

     Velvel (Devin) Freedman
     Constantine Economides
     Roche Cyrulnik Freedman LLP
     Southeast Financial Center
     200 S Biscayne Blvd., Suite 5500
     Miami, FL 33131

     Mark Schweikert, Esq.
     Schweikert Law
     1111 Brickell Avenue, Suite 1500
     Miami, FL 33131

     Re:    Responses and Objections to Requests for Admission

     Dear Counsel:

     We are writing in response to your June 6, 2020 Letter regarding Defendants’ May 21, 2020
     Responses and Objections to Plaintiffs’ Requests for Admission. We are also writing to raise
     a number of deficiencies in Plaintiffs’ May 21, 2020 Responses and Objections to Defendants’
     Requests for Admission.

      Plaintiffs’ Comments Regarding Defendants’ Responses and Objections to Plaintiffs’
                                  Requests for Admission

     Pursuant to Federal Rules of Civil Procedure 26 and 36, KidKraft, Inc. (KidKraft) and
     MidOcean Partners IV, L.P. (“MidOcean) (collectively, “Defendants”) responded in good faith
     to a total of 185 Requests for Admissions (RFAs) from Plaintiffs. For many of the requests,
     Defendants admitted or denied, and for many others Defendants complied with Rule 36(d) by
     qualifying an answer or answering/denying only a part of question as appropriate. Many of
     your requests, however, were vague, confusing, and/or ambiguous, often hinging on undefined
     terms that could be subject to multiple interpretations. In a number of cases, your requests
     appeared to be deliberately ambiguous, in an effort to obtain an admission based on ambiguous
     phrasing so you could subsequently claim there is an admission on a point that you likely know
     Defendants would not admit. Nonetheless, Defendants responded in good faith to all 185
     RFAs to the best of their abilities, including responding to the substance of questions wherever
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 28 of
                                      119




     June 10, 2020
     Page 2



     possible and, when required, asserting specific objections to Plaintiffs’ requests including
     details as to why Defendants objected to the request. In sum, Defendants fully complied with
     their Rule 26 and Rule 36 obligations.

     Your June 6 Letter does not indicate anything to the contrary. In a number of instances, you
     take issue with responses where Defendants answered the RFA in full. It is unclear what more
     you claim is required. In most other cases, you simply raise disagreements with Defendants’
     objections and answers without specifying how or in what way the response or objection
     violates the federal rules. Defendants raised legitimate objections and questions with a number
     of Plaintiffs’ RFA’s, and yet you made no effort to define any undefined terms or provide any
     clarity where Defendants expressed confusion or a lack of clarity. Similarly, Plaintiffs do not
     make any effort to provide time periods for the RFAs that require a time period to answer.
     And while Plaintiffs criticize Defendants for “lacking knowledge and information” needed to
     answer certain RFAs, those answers are perfectly appropriate when, as here, Defendants lacked
     knowledge and information needed after a good faith investigation to answer the RFA.

     One problem that runs throughout a number of your RFAs is that you are asking Defendants
     to admit facts, when it is not clear from your Request precisely which facts you are asking
     Defendants to admit. In these instances, it is clearly appropriate for Defendants to decline to
     admit or deny such Requests. And in doing so, we provided detailed explanations for the terms
     or phrases that gave rise to the ambiguity or confusion. There is nothing improper about
     objecting to an RFA, qualifying an answer or answering only a part of an RFA where in good
     faith, as here, it is required. In your letter, you made no effort to clarify or define any of the
     terms or ambiguities that gave rise to Defendants’ objections.

     Nonetheless, we have taken the time to respond to each of Plaintiffs’ comments regarding
     Defendants’ responses and objections to Plaintiffs’ RFAs. See Exhibit A. If Plaintiffs still
     require the need to meet and confer further, we are available to meet and confer with them at
     a mutually agreeable time. Or, if you would like to provide us with clarifications or further
     information, we will review the information when you provide it.

              Plaintiffs’ Deficient Responses to Defendants’ Requests for Admission

     In contrast to Defendants, Plaintiffs did not respond in good faith to all of Defendants’ RFAs.
     Accordingly, as Plaintiffs throw around unwarranted accusations regarding Defendants’
     responses, Defendants request that Plaintiffs review their own deficient Responses to
     Defendants’ RFAs and supplement those responses accordingly.

     First, in a number of instances, Plaintiffs changed the wording of the Request and then
     answered a question that is different than what was asked. We request that Plaintiffs amend
     their responses to address the RFAs as written. For example, RFA No. 26 asks about
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 29 of
                                      119




     June 10, 2020
     Page 3



     “knocking off” KidKraft products, but you changed the question and responded regarding
     whether OJC considered “counterfeiting” KidKraft products. Similarly, in response to RFA
     Nos. 27–29, you responded regarding whether Naomi Home considered “counterfeiting” the
     KidKraft Vintage Kitchen, Corner Kitchen, and dollhouses, when the RFAs asked whether
     Naomi Home considered “selling” a kitchen or dollhouse “based on” those KidKraft products.
     Again, by changing the words of KidKraft’s Request and responding regarding whether OJC
     or Naomi Home considered “counterfeiting” these products—which was not asked in the
     Request—you are being evasive in your Responses to avoid the actual Requests. As you are
     well aware, KidKraft believed Naomi Home was knocking-off its toy kitchen, not selling a
     counterfeit. To the extent Plaintiffs need a definition for the word “knockoff,” Defendants
     provide the following definition: a knockoff is “a product that copies or imitates the physical
     appearance of another product or makes tweaks to an existing product, but which does not
     copy the brand name, copyright, or logo of a trademark.” Based on that definition, Defendants
     request that Plaintiffs amend immediately their Response to every RFA to which they changed
     the word “knockoff” to the word “counterfeit” before answering. See RFA Nos. 26–29, 37–
     38.

     Second, your Responses to RFA Nos. 100–04 are shockingly disingenuous. When asked to
     admit specific statements relating to Jacob Weiss’s purported communications with Shannon
     Lord at Costco—an allegation that is contained in your Complaint, testified under oath in your
     Interrogatory Responses, and repeated throughout your pleadings—you, for the first time, state
     that you “lack sufficient knowledge or information” in order to “definitively conclude” that
     Jacob Weiss, in fact, spoke to Shannon Lord at Costco. After repeatedly and consistently
     claiming that Jacob Weiss spoke to Shannon Lord as the only basis for your contentions that
     KidKraft threatened Costco, your refusal to respond directly to these RFAs does not appear to
     be in good faith. Please amend your answers to RFA Nos. 100–04 immediately.

     Third, several of Plaintiffs’ responses to Defendants’ RFAs are contradicted by the testimony
     of Plaintiffs’ Rule 30(b)(6) witness. For example, RFA No. 34 asks Plaintiffs to admit that a
     supplier may terminate a reseller for knocking off its product. Yet, in Plaintiffs’ Response,
     they answer a different Request than was asked. Rather than admit what Plaintiffs’ Rule
     30(b)(6) deponent later admitted, you denied that a “supplier can never face liability for
     terminating a reseller”—which was not the Request asked. In fact, your 30(b)(6) deponent
     admitted that, “[I]f somebody was knocking off Naomi Home products, I wouldn’t do business
     with them for three years and then[n] figure out that I . . . wanted to end the relationship,”
     (30(b)(6) Dep. at 287:18–24), “[I]f somebody . . . was knocking off . . . that would not be
     somebody that I want to do business with,” (Id. at 288:11–19), and “I just do not do business
     with somebody that takes my product and puts his label on it.” (Id. at 288:25–289:1). These
     statements demonstrate that, by denying this Request and refusing to answer the Request as
     asked, you are intentionally avoiding answering the legitimate RFAs posed. Similarly, your
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 30 of
                                      119




     June 10, 2020
     Page 4



     30(b)(6) deponent contradicted your Responses on several other occasions, including RFA
     Nos. 24, 57, 112, 117. Please promptly amend these responses.

     Fourth, Plaintiffs wrongfully evaded answering a number of other Requests based on contrived
     objections to commonly used terms—including terms utilized in Plaintiffs’ own discovery
     requests. For example, Plaintiffs objected to terms such as “necessary,” “prevented,” “based
     on,” “knocking off,” “copying,” “relied,” “consumers,” “business reasons,” and “low
     barriers.” See RFA Nos. 13, 15–20, 30, 34, 54, 55, 56, 57. Once again, by continuously
     asserting that commonly used terms—often used by you in your own requests—are
     ambiguous, you avoid answering legitimate RFAs for which Defendants are entitled to a good-
     faith response.

     In sum, Defendants request that Plaintiffs amend their inadequate Responses to Defendants’
     Requests for Admission and let Defendants know when they are available to meet and confer.

     Sincerely,

     Joshua Lipton

     Joshua Lipton
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 31 of
                                      119


       Exhibit A – Defendants’ Responses to Plaintiffs’ Comments Regarding
     Defendants’ Responses and Objections to Plaintiffs Requests for Admission
   REQUEST FOR ADMISSION 1: Admit that KidKraft is not aware of any manufacturer of
   wooden toy kitchens that, at any time from September 2011 to the date hereof, had a greater market
   share than KidKraft for wooden toy kitchen sales in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 1: KidKraft does not have information about
   every manufacturer’s sales at all times during the relevant time period, and therefore denies
   Request No. 1.

   Evasive and inadequate, the RFA does not ask about every manufacturer’s sales, only those
   of which KK is aware.

   KidKraft maintains its denial to this Request because it does not know every toy kitchen
   manufacturer’s sales at all times, which is a necessary fact required to answer the question
   as to whether it is aware that a manufacturer of wooden toy kitchens had a greater market
   share than KidKraft.

   REQUEST FOR ADMISSION 2: Admit that KidKraft is not aware of any manufacturer of
   wooden toy kitchens that, at any time from September 2011 to the date hereof, sold more wooden
   toy kitchens in the continental United States annually than KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 2: KidKraft lacks knowledge and information
   to admit or deny this Request. KidKraft has made a reasonable inquiry and the information it
   knows or can readily obtain is insufficient to enable it to admit or deny, because KidKraft does
   not know how many wooden toy kitchens every manufacturer in the continental United States
   sold on an annual basis for each point in the relevant period.

   Evasive and inadequate, same as no. 1.

   Consistent with its discovery obligations, KidKraft maintains that it “lack[s] knowledge or
   information” sufficient to admit or deny this request. Fed. R. Civ. P. 36(a)(4). KidKraft
   does not have information regarding “any manufacturer” at “any time” to admit or deny
   this Request.

   REQUEST FOR ADMISSION 3: Admit that KidKraft is not aware of any manufacturer of
   wooden toy kitchens that, at any time from September 2011 to the date hereof, received more
   annual revenue than KidKraft from wooden toy kitchen sales in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 3: KidKraft lacks knowledge and information
   to admit or deny this Request. KidKraft has made a reasonable inquiry and the information it
   knows or can readily obtain is insufficient to enable it to admit or deny, because KidKraft does
   not know every competitor’s annual revenue from wooden toy kitchens sold in the continental
   United States for each point in the relevant period.

   Evasive and inadequate, same as no. 1.
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 32 of
                                      119


   Consistent with its discovery obligations, KidKraft maintains that it “lack[s] knowledge or
   information” sufficient to admit or deny this request. Fed. R. Civ. P. 36(a)(4). KidKraft
   does not have information regarding “any manufacturer” at “any time” to admit or deny
   this Request.

   REQUEST FOR ADMISSION 4: Admit that KidKraft is and has been since at least September
   2011, the leading manufacturer of wooden toy kitchens in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 4: KidKraft objects to Request No. 4 as vague
   and ambiguous to the extent that the term “leading manufacturer” is not defined and is a vague and
   ambiguous term. KidKraft therefore denies Request No. 4.

   Evasive and inadequate, the term “leading manufacturer” is not vague or ambiguous.

   KidKraft maintains its denial to this Request given that the term “leading manufacturer”
   is so vague and ambiguous such that KidKraft cannot respond to the substance of this
   Request without knowing what the substance means. The term “leading manufacturer”
   could mean any number of different things—for example, it could mean the largest, or
   fastest growing, or most innovative, or any number of subjective criteria. Notably,
   Plaintiffs fail to clarify what this term means in responding to this objection and thus
   KidKraft remains unable to provide a further response.

   REQUEST FOR ADMISSION 6: Admit that, prior to November 25, 2016, KidKraft did not adopt
   an internal policy to limit its market share for wooden toy kitchens in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 6: Request No. 6 is confusing and incoherent,
   and KidKraft therefore objects to the Request and denies the Request on that basis.

   Evasive and inadequate, this RFA plainly asks whether KK adopted such an internal policy,
   Plaintiffs are entitled to a straight response.

   KidKraft maintains its denial to this Request given that the reference to “adopt[ing] an
   internal policy to limit [KidKraft’s] market share” is confusing and incoherent such that
   KidKraft cannot know how to respond to the substance of this Request without knowing
   what the substance means. Plaintiffs fail to clarify what this Request seeks in responding to
   this objection and thus KidKraft remains unable to provide a further response.

   REQUEST FOR ADMISSION 7: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 20% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 7: KidKraft objects to Request No. 7 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, KidKraft does not
   have access to share data on a daily basis, and as such cannot admit or deny a request to specify
   its share on a particular date (in this case, November 25, 2016). Additionally, KidKraft objects to
   Request No. 7 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental



                                                      2
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 33 of
                                      119


   United States basis and it would be overly burdensome and extremely costly for KidKraft to
   calculate its “continental United States” share sales even if it was able to determine the variables
   on which Plaintiffs would like for KidKraft to calculate the information to answer Request No.
   7.

   Evasive and inadequate, the term “20% share is not vague or ambiguous, and Plaintiffs are
   not required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on
   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. To the extent Plaintiffs
   are seeking share information available to Defendants, Defendants refer Plaintiffs to the
   detailed response and explanation they have provided on this subject.

   REQUEST FOR ADMISSION 8: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 30% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 8: KidKraft objects to Request No. 8 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, KidKraft does not
   have access to share data on a daily basis, and as such cannot admit or deny a request to specify
   its share on a particular date (in this case, November 25, 2016). Additionally, KidKraft objects to
   Request No. 8 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to
   calculate its “continental United States” share sales even if it was able to determine the variables
   on which Plaintiffs would like for KidKraft to calculate the information to answer Request No.
   8.

   Evasive and inadequate, the term “30% share is not vague or ambiguous, and Plaintiffs are
   not required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on
   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate



                                                    3
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 34 of
                                      119


   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. To the extent Plaintiffs
   are seeking share information available to Defendants, Defendants refer Plaintiffs to the
   detailed response and explanation they have provided on this subject.

   REQUEST FOR ADMISSION 9: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 40% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 9: KidKraft objects to Request No. 9 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, KidKraft does not
   have access to share data on a daily basis, and as such cannot admit or deny a request to specify
   its share on a particular date (in this case, November 25, 2016). Additionally, KidKraft objects to
   Request No. 9 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to
   calculate its “continental United States” share sales even if it was able to determine the variables
   on which Plaintiffs would like for KidKraft to calculate the information to answer Request No.
   9.

   Evasive and inadequate, the term “40% share is not vague or ambiguous, and Plaintiffs are
   not required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on
   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. To the extent Plaintiffs
   are seeking share information available to Defendants, Defendants refer Plaintiffs to the
   detailed response and explanation they have provided on this subject.

   REQUEST FOR ADMISSION 10: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 50% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 10: KidKraft objects to Request No. 10 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, KidKraft does not
   have access to share data on a daily basis, and as such cannot admit or deny a request to specify
   its share on a particular date (in this case, November 25, 2016). Additionally, KidKraft objects to
   Request No. 10 as confusing in that it asks for share of sale calculation on a “continental United



                                                    4
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 35 of
                                      119


   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to
   calculate its “continental United States” share sales even if it was able to determine the variables
   on which Plaintiffs would like for KidKraft to calculate the information to answer Request No. 10.

   Evasive and inadequate, the term “50% share is not vague or ambiguous, and Plaintiffs are
   not required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on
   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. To the extent Plaintiffs
   are seeking share information available to Defendants, Defendants refer Plaintiffs to the
   detailed response and explanation they have provided on this subject.

   REQUEST FOR ADMISSION 11: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 60% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 11: KidKraft objects to Request No. 11 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, KidKraft does not
   have access to share data on a daily basis, and as such cannot admit or deny a request to specify
   its share on a particular date (in this case, November 25, 2016). Additionally, KidKraft objects to
   Request No. 11 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to 6
   calculate its “continental United States” share sales even if it was able to determine the variables
   on which Plaintiffs would like for KidKraft to calculate the information to answer Request No. 11.
   Evasive and inadequate, the term “60% share is not vague or ambiguous, and Plaintiffs are
   not required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on
   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. To the extent Plaintiffs



                                                    5
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 36 of
                                      119


   are seeking share information available to Defendants, Defendants refer Plaintiffs to the
   detailed response and explanation they have provided on this subject.

   REQUEST FOR ADMISSION 12: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 70% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 12: KidKraft objects to Request No. 12 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, KidKraft does not
   have access to share data on a daily basis, and as such cannot admit or deny a request to specify
   its share on a particular date (in this case, November 25, 2016). Additionally, KidKraft objects to
   Request No. 12 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to
   calculate its “continental United States” share sales even if it was able to determine the variables
   on which Plaintiffs would like for KidKraft to calculate the information to answer Request No. 12.

   Evasive and inadequate, the term “70% share is not vague or ambiguous, and Plaintiffs are
   not required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on
   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. To the extent Plaintiffs
   are seeking share information available to Defendants, Defendants refer Plaintiffs to the
   detailed response and explanation they have provided on this subject.

   REQUEST FOR ADMISSION 14: Admit that Melissa & Doug produces wooden toy kitchens but
   not plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 14: KidKraft lacks knowledge and information
   to admit or deny this Request. KidKraft has made a reasonable inquiry and the information it
   knows or can readily obtain is insufficient to enable it to admit or deny because it does not know
   for certain that Melissa & Doug has not produced plastic toy kitchens.

   Evasive and inadequate, defendant cannot avoid responding because it does not know “for
   certain.” It must give a straight response to the best of its knowledge after reasonable
   inquiry.

   Consistent with its discovery obligations, KidKraft maintains that it “lack[s] knowledge or
   information” sufficient to admit or deny this request. Fed. R. Civ. P. 36(a)(4). KidKraft is



                                                    6
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 37 of
                                      119


   unable to sufficiently assess whether Melissa & Doug has produced plastic toy kitchens at
   any given time.

   REQUEST FOR ADMISSION 15: Admit that Hape produces wooden toy kitchens but not plastic
   toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 15: KidKraft lacks knowledge and information
   to admit or deny this Request. KidKraft has made a reasonable inquiry and the information it
   knows or can readily obtain is insufficient to enable it to admit or deny because it does not know
   for certain that Hape has not produced plastic toy kitchens.

   Evasive and inadequate, defendant cannot avoid responding because it does not know “for
   certain.” It must give a straight response to the best of its knowledge after reasonable
   inquiry.

   Consistent with its discovery obligations, KidKraft maintains that it “lack[s] knowledge or
   information” sufficient to admit or deny this request. Fed. R. Civ. P. 36(a)(4). KidKraft is
   unable to sufficiently assess whether Hape has produced plastic toy kitchens at any given
   time.

   REQUEST FOR ADMISSION 20: Admit wooden toy kitchens generally sell at a higher price than
   plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 20: KidKraft objects to Request No. 20 as vague
   and ambiguous as the term “generally” is unclear, ambiguous, and undefined. Therefore, KidKraft
   denies.

   Evasive and inadequate, the term “generally” is not vague or ambiguous.

   KidKraft maintains its denial to this Request given that the term “generally,” particularly
   as it is used in this context, is so vague and ambiguous that KidKraft cannot know how to
   respond to the substance of this Request without knowing what the substance means.
   Plaintiffs fail to clarify what this term means in responding to this objection and thus
   KidKraft remains unable to provide a further response.

   REQUEST FOR ADMISSION 22: Admit that KidKraft has document(s) showing that a consumer
   who has purchased a wooden toy kitchen and wishes to purchase a second toy kitchen, is likely
   to purchase a second wooden toy kitchen and not a plastic toy kitchen.
   RESPONSE TO REQUEST FOR ADMISSION 22: KidKraft objects to Request No. 22 as vague
   and ambiguous as the terms “a consumer,” “showing,” and “is likely” are unclear, ambiguous, and
   undefined. Therefore, KidKraft denies.

   Evasive and inadequate, the terms “a consumer,” “showing,” and “is likely” are not unclear
   or ambiguous, and Plaintiffs are entitled to a straight response.

   KidKraft maintains its denial to this Request given that the phrasing of this Request is so
   vague and ambiguous that KidKraft cannot know how to respond to the substance of this
   Request without knowing what the substance means. Plaintiffs fail to clarify what these



                                                   7
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 38 of
                                      119


   terms mean in responding to this objection and thus KidKraft remains unable to provide a
   further response.

   REQUEST FOR ADMISSION 23: Admit there are barriers to entry for new manufacturers of
   wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 23: KidKraft objects to Request No. 23 as vague
   and ambiguous as the term “barriers to entry” is unclear, ambiguous, and undefined. Therefore,
   KidKraft denies.

   Evasive and inadequate, the term “barriers to entry” is not unclear or ambiguous, and
   Plaintiffs are entitled to a straight response.

   This Request appears to be deliberately ambiguous, as Plaintiffs appear to be intentionally
   avoiding asking about whether there are any barriers to entry that are economically or
   legally meaningful. To the extent Plaintiffs are asking about whether there are any
   economically or legally meaningful barriers, there are none. But Plaintiffs appear to be
   asking an intentionally ambiguous question in order to distort the record. KidKraft is not
   required to provide an answer to a deliberately vague and ambiguous with a key term that
   is not defined. Accordingly, KidKraft maintains its denial to this Request given that the
   term “barriers to entry” is so vague and ambiguous that KidKraft cannot know how to
   respond to the substance of this Request without knowing what the substance means.
   Plaintiffs fail to clarify what this term means in responding to this objection and thus
   KidKraft remains unable to provide a further response.

   REQUEST FOR ADMISSION 27: Admit that, from the time KidKraft first learned that NH was
   selling a wooden toy kitchen to November 26, 2016, KidKraft was not aware of any changes that
   NH made to the designs of its wooden toy kitchens that made them more similar to KidKraft’s
   wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 27: KidKraft admits that from the time KidKraft
   first learned that NH was selling a wooden toy kitchen, it was aware that NH’s wooden toy kitchen
   was a knock-off of KidKraft’s toy kitchen.

   Evasive, non-responsive, and inadequate, the response does not address whether KK was
   “aware of any changes,” and Plaintiffs are entitled to a straight response to this RFA.

   KidKraft maintains that its answer fairly responds to the substance of this Request.

   REQUEST FOR ADMISSION 43: Admit that, prior to terminating its relationship with OJC,
   KidKraft never sent a demand letter or cease and desist letter to OJC or NH accusing OJC or NH
   of counterfeiting, knocking off, or copying KidKraft’s wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 43: KidKraft objects to Request No. 43 as vague
   and ambiguous as the terms “demand letter” and “cease and desist letter” are unclear, ambiguous,
   and undefined. Therefore, KidKraft denies.

   Evasive and inadequate, the terms “demand letter” and “cease and desist letter” are not
   unclear or ambiguous, and Plaintiffs are entitled to a straight response.



                                                   8
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 39 of
                                      119


   KidKraft maintains its denial to this Request given that the terms “demand letter” and
   “cease and desist letter” are so vague and ambiguous that KidKraft cannot know how to
   respond to the substance of this Request without knowing what the substance means.
   Plaintiffs fail to clarify what these terms mean in responding to this objection and thus
   KidKraft remains unable to provide a further response.

   REQUEST FOR ADMISSION 45: Admit that, prior to terminating its relationship with OJC,
   KidKraft never obtained a legal opinion as to whether KidKraft had viable intellectual property
   claims against NH arising from NH’s manufacturing of wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 45: KidKraft objects to Request No. 45 as it
   improperly seeks privileged information. On the basis of that objection, KidKraft denies this
   Request.

   Evasive and inadequate, the RFA does not ask about the substance of any legal opinion, just
   whether one exists, and that is not privileged.

   KidKraft maintains its denial on the basis that whether it obtained a legal opinion on this
   subject is privileged information.

   REQUEST FOR ADMISSION 48: Admit that, from 2011 to November 25, 2016, OJC’s purchases
   and sales of KidKraft wooden toy kitchens had yielded net profits, as opposed to net losses, for
   KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 48: KidKraft objects to Request No. 48 as vague
   and ambiguous as to what “net profits” and “net losses” means as those terms are not defined.
   KidKraft denies Request No. 48.

   Evasive and inadequate, the terms “net profits” and “net losses” are not unclear or
   ambiguous, and Plaintiffs are entitled to a straight response.

   KidKraft maintains its denial to this Request given that the terms “net profits” and “net
   losses” are so vague and ambiguous that KidKraft cannot know how to respond to the
   substance of this Request without knowing what the substance means. For example, there
   are a range of factors that could go into an assessment of the “net” profitability of a
   particular relationship, including revenues, cost of goods sold, administrative costs, impacts
   on brand, impacts on consumer perception, impacts on reputation, and a range of other
   factors. Plaintiffs fail to clarify what these terms mean in responding to this objection and
   thus KidKraft remains unable to provide a further response.

   REQUEST FOR ADMISSION 49: Admit that, during the year prior to November 25, 2016, OJC’s
   purchases and sales of KidKraft wooden toy kitchens had yielded net profits, as opposed to net
   losses, for KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 49: KidKraft objects to Request No. 49 as vague
   and ambiguous as to what “net profits” and “net losses” means as those terms are not defined.
   KidKraft denies Request No. 49.




                                                  9
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 40 of
                                      119


   Evasive and inadequate, the terms “net profits” and “net losses” are not unclear or
   ambiguous, and Plaintiffs are entitled to a straight response.

   KidKraft maintains its denial to this Request given that the terms “net profits” and “net
   losses” are so vague and ambiguous that KidKraft cannot know how to respond to the
   substance of this Request without knowing what the substance means. For example, there
   are a range of factors that could go into an assessment of the “net” profitability of a
   particular relationship, including revenues, cost of goods sold, administrative costs, impacts
   on brand, impacts on consumer perception, impacts on reputation, and a range of other
   factors. Plaintiffs fail to clarify what these terms mean in responding to this objection and
   thus KidKraft remains unable to provide a further response.

   REQUEST FOR ADMISSION 53: Admit that, when KidKraft terminated its business relationship
   with OJC, KidKraft’s business relationship with OJC was not KidKraft’s least profitable business
   relationship reseller of KidKraft’s wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 53: KidKraft objects to Request No. 53 as vague
   and ambiguous because the term “profitable business relationship reseller” is vague, unclear, and
   not defined.

   Evasive and inadequate, the term “profitable business relationship reseller” is not vague or
   ambiguous, and Plaintiffs are entitled to a straight response.

   KidKraft maintains its objection to this Request on the ground that “profitable business
   relationship reseller” is vague and ambiguous. Plaintiffs fail to clarify what this term means
   in responding to this objection and thus KidKraft remains unable to provide a further
   response.

   REQUEST FOR ADMISSION 54: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was in the top 20% of KidKraft’s customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 54: KidKraft objects to Request No. 54 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term “customer” is not defined herein, nor
   in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition sources.
   KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their Second
   Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No. 54.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.




                                                  10
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 41 of
                                      119


   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this term means in responding to this
   objection and thus KidKraft remains unable to provide a further response. Additionally,
   Plaintiffs directed Defendants to apply definitions used in prior discovery requests, so
   Defendants applied the definition of the term “KidKraft customer” that Plaintiffs
   previously defined. To the extent Plaintiffs wanted Defendants to use a different definition
   here, they should have so specified. Indeed, the fact that Plaintiffs now apparently want
   Defendants to use a different definition for the same words that they previously defined in
   other discovery requests (but still without defining the term) merely serves to underscore
   the ambiguity in this Request.

   REQUEST FOR ADMISSION 55: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was in the top 20% of KidKraft’s customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 55: KidKraft objects to Request No. 55 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term “customer” is not defined herein, nor
   in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition sources.
   KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their Second
   Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No. 55.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. Additionally, Plaintiffs
   directed Defendants to apply definitions used in prior discovery requests, so Defendants
   applied the definition of the term “KidKraft customer” that Plaintiffs previously defined.
   To the extent Plaintiffs wanted Defendants to use a different definition here, they should
   have so specified. Indeed, the fact that Plaintiffs now apparently want Defendants to use a
   different definition for the same words that they previously defined in other discovery
   requests (but still without defining the term) merely serves to underscore the ambiguity in
   this Request.

   REQUEST FOR ADMISSION 56: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was in the top 10% of KidKraft’s customers as measured by dollars paid.



                                                   11
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 42 of
                                      119


   RESPONSE TO REQUEST FOR ADMISSION 56: KidKraft objects to Request No. 56 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term “KidKraft customer” is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 56.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. Additionally, Plaintiffs
   directed Defendants to apply definitions used in prior discovery requests, so Defendants
   applied the definition of the term “KidKraft customer” that Plaintiffs previously defined.
   To the extent Plaintiffs wanted Defendants to use a different definition here, they should
   have so specified. Indeed, the fact that Plaintiffs now apparently want Defendants to use a
   different definition for the same words that they previously defined in other discovery
   requests (but still without defining the term) merely serves to underscore the ambiguity in
   this Request.

   REQUEST FOR ADMISSION 57: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was in the top 10% of KidKraft’s customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 57: KidKraft objects to Request No. 57 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term “KidKraft customer” is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 57.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base



                                                    12
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 43 of
                                      119


   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. Additionally, Plaintiffs
   directed Defendants to apply definitions used in prior discovery requests, so Defendants
   applied the definition of the term “KidKraft customer” that Plaintiffs previously defined.
   To the extent Plaintiffs wanted Defendants to use a different definition here, they should
   have so specified. Indeed, the fact that Plaintiffs now apparently want Defendants to use a
   different definition for the same words that they previously defined in other discovery
   requests (but still without defining the term) merely serves to underscore the ambiguity in
   this Request.

   REQUEST FOR ADMISSION 58: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was one of KidKraft’s top 20 customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 58: KidKraft objects to Request No. 58 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects 16 to this Request as the term KidKraft customer is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 58.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. Additionally, Plaintiffs
   directed Defendants to apply definitions used in prior discovery requests, so Defendants
   applied the definition of the term “KidKraft customer” that Plaintiffs previously defined.
   To the extent Plaintiffs wanted Defendants to use a different definition here, they should
   have so specified. Indeed, the fact that Plaintiffs now apparently want Defendants to use a
   different definition for the same words that they previously defined in other discovery




                                                    13
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 44 of
                                      119


   requests (but still without defining the term) merely serves to underscore the ambiguity in
   this Request.

   REQUEST FOR ADMISSION 59: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was one of KidKraft’s top 20 customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 59: KidKraft objects to Request No. 59 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term KidKraft customer is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 59.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. Additionally, Plaintiffs
   directed Defendants to apply definitions used in prior discovery requests, so Defendants
   applied the definition of the term “KidKraft customer” that Plaintiffs previously defined.
   To the extent Plaintiffs wanted Defendants to use a different definition here, they should
   have so specified. Indeed, the fact that Plaintiffs now apparently want Defendants to use a
   different definition for the same words that they previously defined in other discovery
   requests (but still without defining the term) merely serves to underscore the ambiguity in
   this Request.

   REQUEST FOR ADMISSION 60: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was one of KidKraft’s top 25 customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 60: KidKraft objects to Request No. 60 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term KidKraft customer is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 60.




                                                    14
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 45 of
                                      119


   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. Additionally, Plaintiffs
   directed Defendants to apply definitions used in prior discovery requests, so Defendants
   applied the definition of the term “KidKraft customer” that Plaintiffs previously defined.
   To the extent Plaintiffs wanted Defendants to use a different definition here, they should
   have so specified. Indeed, the fact that Plaintiffs now apparently want Defendants to use a
   different definition for the same words that they previously defined in other discovery
   requests (but still without defining the term) merely serves to underscore the ambiguity in
   this Request.

   REQUEST FOR ADMISSION 61: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was one of KidKraft’s top 25 customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 61: KidKraft objects to Request No. 61 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term KidKraft customer is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 61.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. Additionally, Plaintiffs
   directed Defendants to apply definitions used in prior discovery requests, so Defendants



                                                    15
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 46 of
                                      119


   applied the definition of the term “KidKraft customer” that Plaintiffs previously defined.
   To the extent Plaintiffs wanted Defendants to use a different definition here, they should
   have so specified. Indeed, the fact that Plaintiffs now apparently want Defendants to use a
   different definition for the same words that they previously defined in other discovery
   requests (but still without defining the term) merely serves to underscore the ambiguity in
   this Request.

   REQUEST FOR ADMISSION 62: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was one of KidKraft’s top 30 customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 62: KidKraft objects to Request No. 62 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term KidKraft customer is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition
   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 62.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. Additionally, Plaintiffs
   directed Defendants to apply definitions used in prior discovery requests, so Defendants
   applied the definition of the term “KidKraft customer” that Plaintiffs previously defined.
   To the extent Plaintiffs wanted Defendants to use a different definition here, they should
   have so specified. Indeed, the fact that Plaintiffs now apparently want Defendants to use a
   different definition for the same words that they previously defined in other discovery
   requests (but still without defining the term) merely serves to underscore the ambiguity in
   this Request.

   REQUEST FOR ADMISSION 63: Admit that, when KidKraft terminated its business relationship
   with OJC, OJC was one of KidKraft’s top 30 customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 63: KidKraft objects to Request No. 63 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s
   customers. KidKraft also objects to this Request as the term KidKraft customer is not defined
   herein, nor in the discovery requests referenced in Plaintiffs’ Requests for Admission as definition



                                                    16
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 47 of
                                      119


   sources. KidKraft, therefore, applies the definition of “KidKraft customer” Plaintiffs used in their
   Second Request for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request
   No. 63.

   Evasive, unresponsive, and inadequate. The request is not vague or ambiguous, and Plaintiffs
   are not required to specify “the time period (annual basis, monthly basis, weekly basis,
   aggregate basis, or daily basis) over which KidKraft is to measure KidKraft’s customers.”
   Moreover, the defined term “KidKraft Customer” (with the word “Customer”) in upper
   case is not the same as “KidKraft’s customers” as used in this RFA, and KK may not base
   its response on the definition of Kidkraft Customer, which is limited to customers who have
   spent over $100,000 a year on wooden toy kitchens.

   KidKraft maintains its objection to this Request on the ground that KidKraft cannot
   answer the question where Plaintiffs do not provide KidKraft any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus KidKraft remains unable to provide a further response. Additionally, Plaintiffs
   directed Defendants to apply definitions used in prior discovery requests, so Defendants
   applied the definition of the term “KidKraft customer” that Plaintiffs previously defined.
   To the extent Plaintiffs wanted Defendants to use a different definition here, they should
   have so specified. Indeed, the fact that Plaintiffs now apparently want Defendants to use a
   different definition for the same words that they previously defined in other discovery
   requests (but still without defining the term) merely serves to underscore the ambiguity in
   this Request.

   REQUEST FOR ADMISSION 64: Admit that, after KidKraft terminated its business relationship
   with OJC, Kidkraft continued business relationships with at least one other seller or reseller whose
   purchases and sales with KidKraft had yielded lower annual net profits than those yielded by
   KidKraft’s former relationship with OJC.
   RESPONSE TO REQUEST FOR ADMISSION 64: KidKraft objects to Request No. 64 as vague
   and ambiguous as to what “net profits” means as that term is not defined. KidKraft denies Request
   No. 64.

   Evasive and inadequate, the term “net profits” is not vague or ambiguous.

   KidKraft maintains its denial to this Request given that the term “net profits” is so vague
   and ambiguous that KidKraft cannot know how to respond to the substance of this Request
   without knowing what the substance means. For example, there are a range of factors that
   could go into an assessment of the “net” profitability of a particular relationship, including
   revenues, cost of goods sold, administrative costs, impacts on brand, impacts on consumer
   perception, impacts on reputation, and a range of other factors. Plaintiffs fail to clarify
   what this term means in responding to this objection and thus KidKraft remains unable to
   provide a further response.

   REQUEST FOR ADMISSION 65: Admit that, after KidKraft terminated its business relationship
   with OJC, Kidkraft continued business relationships with over 10 other seller or reseller whose



                                                    17
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 48 of
                                      119


   purchases and sales with KidKraft had yielded lower annual net profits than those yielded by
   KidKraft’s former relationship with OJC.
   RESPONSE TO REQUEST FOR ADMISSION 65: KidKraft objects to Request No. 65 as vague
   and ambiguous as to what “net profits” means as that term is not defined. KidKraft denies Request
   No. 65.

   Evasive and inadequate, the term “net profits” is not vague or ambiguous.

   KidKraft maintains its denial to this Request given that the term “net profits” is so vague
   and ambiguous that KidKraft cannot know how to respond to the substance of this Request
   without knowing what the substance means. For example, there are a range of factors that
   could go into an assessment of the “net” profitability of a particular relationship, including
   revenues, cost of goods sold, administrative costs, impacts on brand, impacts on consumer
   perception, impacts on reputation, and a range of other factors. Plaintiffs fail to clarify
   what this term means in responding to this objection and thus KidKraft remains unable to
   provide a further response.

   REQUEST FOR ADMISSION 69: Admit that KidKraft and MidOcean were separate entities as
   of November 25, 2016.
   RESPONSE TO REQUEST FOR ADMISSION 69: KidKraft objects to Request No. 69 as vague
   and ambiguous as the term “separate entities” is unclear, ambiguous and undefined. Therefore,
   KidKraft denies this Request.

   Evasive and inadequate, the term “separate entities” is not vague or ambiguous.

   KidKraft maintains its denial to this Request given that the term “separate entities” is so
   vague and ambiguous that KidKraft cannot know how to respond to the substance of this
   Request without knowing what the substance means. For example, the term is unclear
   whether it is seeking information about whether KidKraft and MidOcean are separate legal
   entities, or whether they are economically unrelated entities. In this regard, Plaintiffs’
   comment regarding RFA 76—a reference to “separate entities within the meaning of
   antitrust law”—demonstrates that Plaintiffs are well aware that there are multiple potential
   meanings of the phrase “separate entities.” It is thus clear that Plaintiffs have deliberately
   and deceptively used vague, ambiguous, and undefined terms in their Request in an effort
   to distort the record. Defendants are entitled to object to such deliberately ambiguous and
   deceptive Requests. Plaintiffs fail to clarify what this term means in responding to this
   objection and thus KidKraft remains unable to provide a further response.

   REQUEST FOR ADMISSION 76: Admit that, after MidOcean acquired a stake in KidKraft,
   MidOcean and KidKraft have entered into contracts to which both MidOcean and KidKraft are
   listed as separate parties.
   RESPONSE TO REQUEST FOR ADMISSION 76: KidKraft objects to Request No. 76 as outside
   the bounds of Federal Rules of Civil Procedure as it seeks information irrelevant to the issues and
   facts in this case. Deny.




                                                   18
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 49 of
                                      119


   Evasive, inadequate, and non-objectionable. The information is perfectly relevant as it tends
   to show that KK and MOP are separate entities within the meaning of antitrust law.

   KidKraft has both properly objected to the Request and denied it. Nothing further is
   required.

   REQUEST FOR ADMISSION 83: Admit KidKraft wants its market share for wooden toy kitchen
   sales to increase.
   RESPONSE TO REQUEST FOR ADMISSION 83: KidKraft objects to Request No. 83 as vague
   and ambiguous and incomplete. Therefore, KidKraft denies.

   There is nothing vague, ambiguous, or incomplete about this RFA and Plaintiffs are entitled
   to a straight, non-evasive answer.

   KidKraft maintains its denial to this Request given that the it is vague and ambiguous in its
   entirety that KidKraft cannot know how to respond to the substance of this Request without
   knowing what the substance means. Most notably, the request is incomplete because it is
   omitting—apparently intentionally—the facts and circumstances that would be required to
   provide an answer to the Request. For example, a company can gain market share but lose
   money; or it can lose market share but increase its profitability in any number of ways.
   Accordingly, the information provided in the Request was incomplete, rendering the
   request vague and ambiguous. Plaintiffs fail to clarify what information this Request seeks
   in responding to this objection and thus KidKraft remains unable to provide a further
   response.

   REQUEST FOR ADMISSION 87: Admit that KidKraft has never terminated a business
   relationship with a retailer, seller or reseller other than OJC on the grounds of alleged sale of
   knock-offs.
   RESPONSE TO REQUEST FOR ADMISSION 87: KidKraft objects to Request No. 87 as
   confusing as KidKraft did not terminate OJC “on the grounds of alleged sale of knock-offs.”
   KidKraft terminated OJC, in part, because it and its co-owned supplier created and sold their own
   knock-off of KidKraft’s product. KidKraft is not aware of another retailer or reseller that has
   engaged in such actions.

   Evasive, inadequate, and unresponsive. This RFA does not go to why OJC was terminated
   or why anyone else was terminated for “such actions.” It seeks to determine whether KK has
   terminated anyone else “on the grounds of alleged sale of knock-offs,” and Plaintiffs are
   entitled to a straight response.

   KidKraft objected to the ambiguous and misleading terminology in the Request, and then
   responded in full to this Request. Nothing further is required.

   REQUEST FOR ADMISSION 88: Admit that KidKraft has reviewed the designs and features of
   toy wooden kitchens manufactured by or for its competitors as a source of potential ideas or
   inspiration for improving its own products.
   RESPONSE TO REQUEST FOR ADMISSION 88: KidKraft objects to Request No. 88 as it is
   vague and ambiguous as the term “reviewed the potential ideas or inspiration for improving its


                                                  19
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 50 of
                                      119


   own products” is undefined, ambiguous, and confusing. KidKraft further objects to Request No.
   88 as outside the bounds of Federal Rules of Civil Procedure as it seeks information irrelevant to
   the issues and facts in this case. On each of those bases, KidKraft denies the Request. Furthermore,
   to the extent Plaintiffs are asking whether KidKraft has knocked off products of others in the
   manner that Plaintiffs knocked off KidKraft’s products, KidKraft denies the Request.

   Evasive, inadequate, and non-objectionable. The term “reviewed the potential ideas or
   inspiration for improving its own products” is not vague or ambiguous. This RFA seeks
   information that is perfectly relevant to this case, as it would allow the fact-finder to compare
   the conduct of the parties in determining the validity of KK’s claim that Plaintiffs were
   selling “knock-offs.” This RFA does not ask “whether KidKraft has knocked off products
   of others in the manner that Plaintiffs knocked off KidKraft’s products,” and Plaintiffs are
   entitled to a straight response to the actual request.

   KidKraft maintains its denial to this Request given that the term “reviewed the potential
   ideas or inspiration for improving its own products” is so vague and ambiguous that
   KidKraft cannot know how to respond to the substance of this Request without knowing
   what the substance means. Further, KidKraft maintains that this Request has no relevance
   in this matter as KidKraft is not alleged to have knocked off any retailer and whether
   KidKraft looked at other products is not relevant to any issue or claim in the case. Plaintiffs
   fail to clarify what this term means in responding to this objection and thus KidKraft
   remains unable to provide a further response. Furthermore, KidKraft has responded in
   full to this Request to the best of its ability, in light of the ambiguity and vagueness of the
   Request.

   REQUEST FOR ADMISSION 89: Admit that KidKraft actively reviews the designs and features
   of toy wooden kitchens manufactured by or for its competitors as a source of potential ideas or
   inspiration for improving its own products.
   RESPONSE TO REQUEST FOR ADMISSION 89: KidKraft objects to Request No. 89 as it is
   vague and ambiguous as the terms “actively reviews” and “potential ideas or inspiration for
   improving its own products” are confusing. KidKraft objects to Request No. 89 as outside the
   bounds of Federal Rules of Civil Procedure as it seeks information irrelevant to the issues and facts
   in this case. Furthermore, to the extent Plaintiffs are asking whether KidKraft has knocked off
   products of others in the manner that Plaintiffs knocked off KidKraft’s products, KidKraft denies
   the Request.

   Evasive, inadequate, and non-objectionable. The terms “actively reviews” and “potential
   ideas or inspiration for improving its own products” are not vague, ambiguous, or confusing
   and Plaintiffs are entitled to a straight response. This RFA seeks information that is perfectly
   relevant to this case, as it would allow the fact-finder to compare the conduct of the parties
   in determining the validity of KK’s claim that Plaintiffs were selling “knock-offs.” This RFA
   does not ask “whether KidKraft has knocked off products of others in the manner that
   Plaintiffs knocked off KidKraft’s products,” and Plaintiffs are entitled to a straight response
   to the actual request.

   KidKraft maintains its denial to this Request given that the terms “actively reviews” and
   “potential ideas or inspiration for improving its own products” are so vague and ambiguous

                                                    20
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 51 of
                                      119


   that KidKraft cannot know how to respond to the substance of this Request without
   knowing what the substance means. Further, KidKraft maintains that this Request has no
   relevance in this matter as KidKraft is not alleged to have knocked off any retailer and
   whether KidKraft looked at other products is not relevant to any issue or claim in the case.
   Plaintiffs fail to clarify what this term means in responding to this objection and thus
   KidKraft remains unable to provide a further response. Furthermore, KidKraft has
   responded in full to this Request to the best of its ability, in light of the ambiguity and
   vagueness of the Request.

   REQUEST FOR ADMISSION 90: Admit that KidKraft has used designs and features it first saw
   in wooden toy kitchens manufactured by, or for, its competitors in its own products.
   RESPONSE TO REQUEST FOR ADMISSION 90: KidKraft objects to Request No. 90 as outside
   the bounds of Federal Rules of Civil Procedure as it seeks information irrelevant to the issues and
   facts in this case. Furthermore, to the extent Plaintiffs are asking whether KidKraft has knocked
   off products of others in the manner that Plaintiffs knocked off KidKraft’s products, KidKraft
   denies the Request.

   Evasive, inadequate, and non-objectionable. This RFA seeks information that is perfectly
   relevant to this case, as it would allow the fact-finder to compare the conduct of the parties
   in determining the validity of KK’s claim that Plaintiffs were selling “knock-offs.” This RFA
   does not ask “whether KidKraft has knocked off products of others in the manner that
   Plaintiffs knocked off KidKraft’s products,” and Plaintiffs are entitled to a straight response
   to the actual request.

   KidKraft maintains that this Request has no relevance in this matter as KidKraft is not
   alleged to have knocked off any retailer and whether KidKraft looked at other products is
   not relevant to any issue or claim in the case. In light of Plaintiffs’ explanation, KidKraft
   further objects to this Request on the basis that the language in the Request is vague and
   ambiguous, because it was not clear that Plaintiffs were seeking to “compare the conduct
   of the parties” that is at issue in this litigation. In any event, KidKraft has responded in
   full to this Request to the best of its ability.

   REQUEST FOR ADMISSION 93: Admit that KidKraft’s dominant share of the market for
   wooden toy kitchens was a factor in MidOcean’s decision to acquire an equity stake in KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 93: KidKraft objects to the Request No. 93 as
   vague and ambiguous as the term “dominant share” is undefined and confusing. KidKraft further
   objects to Request No. 93 as a request that should be asked of MidOcean Partners IV, L.P., not
   KidKraft.

   Evasive and inadequate, the term “dominant share” is not vague, ambiguous, or confusing.
   And KK must provide a straight response regardless of whether MOP has the same or better
   knowledge.

   KidKraft maintains its objection on the basis that the undefined term “dominant share” is
   so vague, ambiguous, and confusing as it is used in this Request. Plaintiffs fail to clarify what
   this term means in responding to this objection and thus KidKraft remains unable to provide



                                                   21
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 52 of
                                      119


   a further response. Further, KidKraft maintains its objection that this Request is improper
   as it seeks information regarding a decision made by MidOcean, not KidKraft.

   REQUEST FOR ADMISSION 94: Admit that the perceived difficulties facing then-current or
   future competitors in challenging KidKraft’s dominant share of the market for wooden toy kitchens
   was a factor in MidOcean’s decision to acquire an equity stake in KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 94: KidKraft objects to the Request No. 94 as
   vague and ambiguous as the terms “perceived difficulties facing then-current or future
   competitors” and “dominant share” are undefined and confusing. KidKraft further objects to
   Request No. 94 as a request that should be asked of MidOcean Partners IV, L.P., not KidKraft.

   Evasive and inadequate, the terms “perceived difficulties facing then-current or future
   competitors” and “dominant share” are not vague, ambiguous, or confusing. And KK must
   provide a straight response regardless of whether MOP has the same or better knowledge.

   KidKraft maintains its objection on the basis that the undefined terms “perceived difficulties
   facing then-current or future competitors” and “dominant share” are so vague and
   ambiguous and confusing as used in this Request. Plaintiffs fail to clarify what these terms
   mean in responding to this objection and thus KidKraft remains unable to provide a further
   response. Further, KidKraft maintains its objection that this Request is improper as it seeks
   information regarding a decision made by MidOcean, not KidKraft.


   REQUEST FOR ADMISSION 99: Admit that Guidecraft’s claims against OJC were dismissed.
   RESPONSE TO REQUEST FOR ADMISSION 99: KidKraft objects to Request No. 99 as it is
   vague and ambiguous as the term “dismissed” is ambiguous and confusing. Therefore, KidKraft
   denies.

   Evasive and inadequate, the term “dismissed” is not vague, ambiguous, or confusing.

   KidKraft maintains its denial to this Request given that the term “dismissed” is so vague,
   ambiguous, and confusing as it is used in this Request such that KidKraft cannot know how
   to respond to the substance of this Request without knowing what the substance means.
   Indeed, it appears that Plaintiffs were deliberately vague in their phrasing of this
   question—not specifying whether the dismissal was with or without prejudice, on the merits
   or for some other reason such as improper venue or lack of personal jurisdiction. Plaintiffs
   surely know the status of their own litigation matter, so this ambiguity appears to be
   intentional and for the purpose of distorting the record. KidKraft is thus entitled to object
   to this intentionally ambiguous and misleading request. In this regard, Plaintiffs fail to
   clarify what this term means in responding to this objection and thus KidKraft remains
   unable to provide a further response.

   REQUEST FOR ADMISSION 100: Admit that MidOcean regularly reviews the competitive
   position and market share of KidKraft and its other portfolio companies.
   RESPONSE TO REQUEST FOR ADMISSION 100: KidKraft objects to the Request No. 100 as
   vague and ambiguous as the terms “regularly reviews,” “competitive position,” and “market share”



                                                  22
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 53 of
                                      119


   are undefined, ambiguous, and confusing. KidKraft further objects to Request No. 100 as a request
   that should be asked of MidOcean Partners IV, L.P., not KidKraft. Therefore, KidKraft denies.

   Evasive and inadequate, the terms “regularly reviews,” “competitive position,” and “market
   share” are not vague, ambiguous, or confusing. And KK must provide a straight response
   regardless of whether MOP has the same or better knowledge.

   KidKraft maintains its denial to this Request given that the terms “regularly reviews,”
   “competitive position,” and “market share” are so vague, ambiguous, and confusing as used
   in this Request such that KidKraft cannot know how to respond to the substance of this
   Request without knowing what the substance means. Plaintiffs fail to clarify what this term
   means in responding to this objection and thus KidKraft remains unable to provide a
   further response. Further, KidKraft maintains its objection that this Request is improper
   as it seeks information regarding the activities of MidOcean, not KidKraft.

   REQUEST FOR ADMISSION 101: Admit that MidOcean regularly reviews how KidKraft and
   its other portfolio companies are responding to any threats to their market share posed by their
   competitors.
   RESPONSE TO REQUEST FOR ADMISSION 101: KidKraft objects to the Request No. 101 as
   vague and ambiguous as the terms “regularly reviews” and “responding to any threats to their
   market share” are undefined, ambiguous, and confusing. KidKraft further objects to Request No.
   101 as a request that should be asked of MidOcean Partners IV, L.P., not KidKraft. Therefore,
   KidKraft denies.

   Evasive and inadequate, the terms “regularly reviews” and “responding to any threats to
   their market share” are not vague, ambiguous, or confusing. And KK must provide a straight
   response regardless of whether MOP has the same or better knowledge.

   KidKraft maintains its denial to this Request given that the terms “regularly reviews” and
   “responding to any threats to their market share” are so vague, ambiguous, and confusing
   as used in this Request such that KidKraft cannot know how to respond to the substance of
   this Request without knowing what the substance means. Plaintiffs fail to clarify what these
   terms mean in responding to this objection and thus KidKraft remains unable to provide a
   further response. Further, KidKraft maintains its objection that this Request is improper
   as it seeks information regarding the activities of MidOcean, not KidKraft.

   REQUEST FOR ADMISSION 102: Admit that MidOcean regularly shares (whether directly or
   via board designees) with management of KidKraft and its other portfolio companies its own views
   as to how those portfolio companies should be maintaining their competitive position and
   responding to the actions of their competitors.
   RESPONSE TO REQUEST FOR ADMISSION 102: KidKraft objects to the Request No. 102 as
   vague and ambiguous as the terms “regularly shares” and “maintaining their competitive position
   and responding to the actions of their competitors” are undefined, ambiguous, and confusing.
   KidKraft further objects to Request No. 102 as a request that should be asked of MidOcean
   Partners IV, L.P., not KidKraft. Therefore, KidKraft denies.




                                                  23
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 54 of
                                      119


   Evasive and inadequate, the terms “regularly shares” and “maintaining their competitive
   position and responding to the actions of their competitors” are not vague, ambiguous, or
   confusing. And KK must provide a straight response regardless of whether MOP has the
   same or better knowledge.

   KidKraft maintains its denial to this Request given that the terms “regularly shares” and
   “maintaining their competitive position and responding to the actions of their competitors”
   are so vague, ambiguous, and confusing as used in this Request such that KidKraft cannot
   know how to respond to the substance of this Request without knowing what the substance
   means. Plaintiffs fail to clarify what these terms mean in responding to this objection and
   thus KidKraft remains unable to provide a further response. Further, KidKraft maintains
   its objection that this Request is improper as it seeks information regarding the activities of
   MidOcean, not KidKraft.

   REQUEST FOR ADMISSION 103: Admit that the management of KidKraft and MidOcean’s
   other portfolio companies regularly share (whether directly or via board designees) with MidOcean
   their views as to how to maintain their competitive position and respond to the actions of their
   competitors.
   RESPONSE TO REQUEST FOR ADMISSION 103: KidKraft objects to the Request No. 103 as
   vague and ambiguous as the terms “regularly share” and “maintain their competitive position and
   respond to the actions of their competitors” are undefined, ambiguous, and confusing. KidKraft
   further objects to Request No. 102 as a request that should be asked of MidOcean Partners IV,
   L.P., not KidKraft. On those bases, KidKraft denies the Request.

   Evasive and inadequate, the terms “regularly share” and “maintain their competitive
   position and respond to the actions of their competitors” are not vague, ambiguous, or
   confusing. And KK must provide a straight response regardless of whether MOP has the
   same or better knowledge.

   KidKraft maintains its denial to this Request given that the terms “regularly share” and
   “maintain their competitive position and respond to the actions of their competitors” are
   so vague, ambiguous, and confusing as used in this Request such that KidKraft cannot know
   how to respond to the substance of this Request without knowing what the substance means.
   Plaintiffs fail to clarify what these terms mean in responding to this objection and thus
   KidKraft remains unable to provide a further response. Further, KidKraft maintains its
   objection that this Request is improper as it seeks information regarding the activities of
   MidOcean, not KidKraft.

   REQUEST FOR ADMISSION 105: Admit you have no documents prior to December 2016
   showing that Kidkraft considered potential claims, demands, or causes of action against OJC or
   NH for infringement, knocking off, counterfeiting, misappropriating, stealing, or otherwise
   copying any product of KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 105: KidKraft objects to Request No. 105 as it
   improperly seeks information protected by the attorney-client privilege and work product doctrine.
   Therefore, KidKraft denies.




                                                   24
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 55 of
                                      119


   Evasive and inadequate. This RFA only seeks to determine whether KK has any such
   documents, not the substance thereof, and such information is not privileged. Moreover, such
   documents are not necessarily privileged.

   KidKraft maintains its denial on the basis that whether KidKraft has any such documents
   “showing that KidKraft considered potential claims, demands, or causes of action against
   OJC or NH for infringement, knocking off, counterfeiting, misappropriating, stealing, or
   otherwise copying any product of KidKraft” is privileged information.

   REQUEST FOR ADMISSION 110: Admit that all documents labeled with the bates KKI prefix
   are true and correct copies of a document maintained by you in the ordinary course of business.
   RESPONSE TO REQUEST FOR ADMISSION 110: KidKraft objects to the blanket request in
   Request No. 110 as an improper request to admit the genuineness of a document that does not
   comply with Fed. R. Civ. P. 36(a)(2). KidKraft denies this Request.

   Evasive and inadequate, the RFA asks for admission of purely factual information that
   defendant must admit or deny. Moreover, there is nothing “improper” about using RFAs to
   authenticate documents. These are KK’s own documents produced in this litigation, and KK
   knows or can easily determine whether they are true and correct.

   KidKraft maintains its denial on the basis that this Request is an improper way to establish
   the genuineness of a document for purposes of admission. Further, KidKraft answered the
   request fully with a denial.


   REQUEST FOR ADMISSION 111: Admit that wooden toy kitchens are better for the environment
   than plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 111: KidKraft objects to Request No. 111 as
   vague and ambiguous as the term “better for the environment” is undefined, ambiguous, and
   confusing. On that basis, KidKraft denies.

   Evasive and inadequate, the term “better for the environment” is not vague, ambiguous, or
   confusing.

   KidKraft maintains its denial to this Request given that the term “better for the
   environment” is so vague, ambiguous, and confusing as used in this Request, as well as the
   criteria that Plaintiffs maintain should be considered in making a relative judgment about
   which product is “better for the environment,” such that KidKraft cannot know how to
   respond to the substance of this Request without knowing what the substance means.
   Plaintiffs fail to clarify what this term means in responding to this objection and thus
   KidKraft remains unable to provide a further response.

   REQUEST FOR ADMISSION 112: Admit that wooden toy kitchens are more aesthetically
   pleasing than plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 112: KidKraft objects to Request No. 112 as
   vague and ambiguous as the term “aesthetically pleasing” is undefined, ambiguous, and confusing.
   On that basis, KidKraft denies.


                                                  25
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 56 of
                                      119



   Evasive and inadequate, the term “aesthetically pleasing” is not vague, ambiguous, or
   confusing.

   KidKraft maintains its denial to this Request given that the term “aesthetically pleasing” is
   so vague, ambiguous, and confusing as used in this Request, as well as the criteria that
   Plaintiffs maintain should be considered in making a relative judgment about which product
   is “more aesthetically pleasing,” such that KidKraft cannot know how to respond to the
   substance of this Request without knowing what the substance means. Plaintiffs fail to
   clarify what this term means in responding to this objection and thus KidKraft remains
   unable to provide a further response.

   REQUEST FOR ADMISSION 113: Admit that wooden toy kitchens are safer than plastic toy
   kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 113: KidKraft objects to Request No. 113 as
   vague and ambiguous as the term “safer” is undefined, ambiguous, and confusing. On that basis,
   KidKraft denies.

   Evasive and inadequate, the term “safer” is not vague, ambiguous, or confusing.

   KidKraft maintains its denial to this Request given that the term “safer” is so vague,
   ambiguous, and confusing as used in this Request, as well as the criteria that Plaintiffs
   maintain should be considered in making a relative judgment about which product is
   “safer,” such that KidKraft cannot know how to respond to the substance of this Request
   without knowing what the substance means. Plaintiffs fail to clarify what this term means
   in responding to this objection and thus KidKraft remains unable to provide a further
   response.

   REQUEST FOR ADMISSION 119: Admit Costco is an important customer for Kidkraft.
   RESPONSE TO REQUEST FOR ADMISSION 119: KidKraft objects to Request No. 119 as
   vague and ambiguous as it does not define the term “important customer.” KidKraft further objects
   to Request No. 119 as it does not refer to any period of time to assess the Request. Therefore,
   KidKraft denies this Request.

   Evasive and inadequate, the term “important customer” is not vague, ambiguous, or
   confusing. Plaintiffs are not required to specify any period of time. KK’s response may
   specify the time periods when Costco was or was not such a customer.

   KidKraft maintains its denial to this Request given that the use of the undefined term
   “important customer” and the lack of any period of time render this Request so vague,
   ambiguous, and confusing in its entirety such that KidKraft cannot know how to respond to
   the substance of this Request without knowing what the substance means. Furthermore,
   depending on the criteria that Plaintiffs wish to include in assessing whether Costco was an
   “important customer for KidKraft,” the time period is highly relevant, because Costco’s
   status as a KidKraft customer changed dramatically from year to year, including multiple
   years in the relevant period in which Costco did not carry any KidKraft toy kitchens in its



                                                  26
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 57 of
                                      119


   stores. Plaintiffs fail to clarify what this Request means in responding to this objection and
   thus KidKraft remains unable to provide a further response.

   REQUEST FOR ADMISSION 120: Admit Costco is one of KidKraft’s biggest customers.
   RESPONSE TO REQUEST FOR ADMISSION 120: KidKraft objects to Request No. 120 as
   vague and ambiguous as it does not define the term “biggest customer” or the metric that should
   be used to so calculate. KidKraft objects to Request No. 120 as it does not refer to any period of
   time to assess the Request. Therefore, KidKraft denies this Request.

   Evasive and inadequate, the term “biggest customer” is not vague, ambiguous, or confusing.
   Plaintiffs are not required to specify any period of time. KK’s response may specify the time
   periods when Costco was or was not such a customer.

   KidKraft maintains its denial to this Request given that the use of the undefined term
   “biggest customer” and the lack of any period of time render this Request so vague,
   ambiguous, and confusing in its entirety such that KidKraft cannot know how to respond to
   the substance of this Request without knowing what the substance means. Plaintiffs fail to
   clarify what this Request means in responding to this objection and thus KidKraft remains
   unable to provide a further response. Furthermore, depending on the criteria that Plaintiffs
   wish to include in assessing whether Costco was an “important customer for KidKraft,” the
   time period is highly relevant, because Costco’s status as a KidKraft customer changed
   dramatically from year to year, including multiple years in the relevant period in which
   Costco did not carry any KidKraft toy kitchens in its stores.

                     MidOcean’s (“MOP”) Support to Its Responses to Requests for Admission
   REQUEST FOR ADMISSION 1: Admit that MidOcean is not aware of any manufacturer of
   wooden toy kitchens that, at any time from September 2011 to the date hereof, had a greater market
   share than KidKraft for wooden toy kitchen sales in the United States.
   RESPONSE TO REQUEST FOR ADMISSION 1: MidOcean does not have information about
   every manufacturer’s sales at all times during the relevant time period, and therefore denies
   Request No. 1.

   Evasive and inadequate, the RFA does not ask about every manufacturer’s sales, only those
   of which MOP is aware.

   MidOcean maintains its denial to this Request because it does not know every toy kitchen
   manufacturer’s sales at all times, which is a necessary fact required to answer the question
   as to whether it is aware that a manufacturer of wooden toy kitchens had a greater market
   share than KidKraft.

   REQUEST FOR ADMISSION 2: Admit that MidOcean is not aware of any manufacturer of
   wooden toy kitchens that, at any time from September 2011 to the date hereof, sold more wooden
   toy kitchens in the United States annually than KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 2: MidOcean lacks knowledge and information
   to admit or deny this Request. MidOcean has made a reasonable inquiry and the information it
   knows or can readily obtain is insufficient to enable it to admit or deny because MidOcean does


                                                   27
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 58 of
                                      119


   not know how many wooden toy kitchens every competitor has sold in the United States for each
   point in the relevant period.

   Evasive and inadequate, same as no. 1.

   Consistent with its discovery obligations, MidOcean maintains that it “lack[s] knowledge
   or information” sufficient to admit or deny this request. Fed. R. Civ. P. 36(a)(4). MidOcean
   is unable to sufficiently assess its awareness regarding “any manufacturer” at “any time”
   to admit or deny this Request.

   REQUEST FOR ADMISSION 3: Admit that MidOcean is not aware of any manufacturer of
   wooden toy kitchens that, at any time from September 2011 to the date hereof, received more
   annual revenue than KidKraft from wooden toy kitchen sales in the United States.
   RESPONSE TO REQUEST FOR ADMISSION 3: MidOcean lacks knowledge and information
   to admit or deny this Request. MidOcean has made a reasonable inquiry and the information it
   knows or can readily obtain is insufficient to enable it to admit or deny because MidOcean does
   not know every competitor’s annual revenue from wooden toy kitchens sold in the United States
   for each point in the relevant period.

   Evasive and inadequate, same as no. 1.

   Consistent with its discovery obligations, MidOcean maintains that it “lack[s] knowledge
   or information” sufficient to admit or deny this request. Fed. R. Civ. P. 36(a)(4). MidOcean
   is unable to sufficiently assess its awareness regarding “any manufacturer” at “any time”
   to admit or deny this Request.

   REQUEST FOR ADMISSION 4: Admit that KidKraft is and has been since at least September
   2011 the leading manufacturer of wooden toy kitchens in the United States.
   RESPONSE TO REQUEST FOR ADMISSION 4: MidOcean objects to Request No. 4 as vague
   and ambiguous to the extent that the term “leading manufacturer” is not defined and is a vague and
   ambiguous term. MidOcean therefore denies Request No. 4.

   Evasive and inadequate, the term “leading manufacturer” is not vague or ambiguous.

   MidOcean maintains its denial to this Request given that the term “leading manufacturer”
   is so vague and ambiguous such that MidOcean cannot respond to the substance of this
   Request without knowing what the substance means. The term “leading manufacturer”
   could mean any number of different things—for example, it could mean the largest, or
   fastest growing, or most innovative, or any number of subjective criteria. Notably,
   Plaintiffs fail to clarify what this term means in responding to this objection and thus
   MidOcean remains unable to provide a further response.

   REQUEST FOR ADMISSION 6: Admit that, prior to November 25, 2016, KidKraft did not adopt
   an internal policy to limit its market share for wooden toy kitchens in the United States.
   RESPONSE TO REQUEST FOR ADMISSION 6: Request No. 6 is confusing and incoherent, and
   MidOcean therefore objects to the Request and denies the Request on that basis.



                                                   28
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 59 of
                                      119


   Evasive and inadequate, this RFA plainly asks whether MOP adopted such an internal
   policy, Plaintiffs are entitled to a straight response.

   MidOcean maintains its denial to this Request given that the reference to “adopt[ing] an
   internal policy to limit [KidKraft’s] market share” is confusing and incoherent such that
   MidOcean cannot know how to respond to the substance of this Request without knowing
   what the substance means. Plaintiffs fail to clarify what this Request seeks in responding to
   this objection and thus MidOcean remains unable to provide a further response.

   REQUEST FOR ADMISSION 7: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 20% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 7: MidOcean objects to Request No. 7 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which MidOcean is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, MidOcean does
   not have access to share data on a daily basis, and as such, cannot admit or deny a request to specify
   KidKraft’s share on a particular date (in this case, November 25, 2016). Additionally, MidOcean
   objects to Request No. 7 as confusing in that it asks for share of sale calculation on a “continental
   United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a
   continental United States basis and it would be overly burdensome and extremely costly for
   MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able 4 to
   determine the variables on which Plaintiffs would like for MidOcean to calculate the information
   to answer Request No. 7.

   Evasive and inadequate, the term “20% share is not vague or ambiguous, and OJC is not
   required to specify “annual basis, monthly basis, weekly basis, aggregate basis, or daily
   basis,” or whether “the share is to be calculated by units sold or dollars sold,” to get a straight
   answer to this RFA. And, even if defendant only has data on a “domestic basis” and not on
   a “continental United States” basis, that data is adequate for defendant to provide a straight
   response to this RFA.

   MidOcean maintains its objection to this Request on the ground that MidOcean cannot
   answer the question where Plaintiffs do not provide MidOcean any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus MidOcean remains unable to provide a further response. To the extent Plaintiffs
   are seeking share information available to Defendants, Defendants refer Plaintiffs to the
   detailed response and explanation they have provided on this subject.

   REQUEST FOR ADMISSION 8: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 30% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 8: MidOcean objects to Request No. 8 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which MidOcean is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, MidOcean does


                                                     29
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 60 of
                                      119


   not have access to share data on a daily basis, and as such, cannot admit or deny a request to specify
   KidKraft’s share on a particular date (in this case, November 25, 2016). Additionally, MidOcean
   objects to Request No. 8 as confusing in that it asks for share of sale calculation on a “continental
   United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a
   continental United States basis and it would be overly burdensome and extremely costly for
   MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able to
   determine the variables on which Plaintiffs would like for MidOcean to calculate the information
   to answer Request No. 8.

   Same as no. 7.

   MidOcean maintains its objection to this Request on the ground that MidOcean cannot
   answer the question where Plaintiffs do not provide MidOcean any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus MidOcean remains unable to provide a further response. To the extent Plaintiffs
   are seeking share information available to Defendants, Defendants refer Plaintiffs to the
   detailed response and explanation they have provided on this subject.
   REQUEST FOR ADMISSION 9: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 40% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 9: MidOcean objects to Request No. 9 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which MidOcean is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, MidOcean does
   not have access to share data on a daily basis, and as such, cannot admit or deny a request to specify
   KidKraft’s share on a particular date (in this case, November 25, 2016). Additionally, MidOcean
   objects to Request No. 9 as confusing in that it asks for share of sale calculation on a “continental
   United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a
   continental United States basis and it would be overly burdensome and extremely costly for 5
   MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able to
   determine the variables on which Plaintiffs would like for MidOcean to calculate the information
   to answer Request No. 9.

   Same as no. 7.

   MidOcean maintains its objection to this Request on the ground that MidOcean cannot
   answer the question where Plaintiffs do not provide MidOcean any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus MidOcean remains unable to provide a further response. To the extent Plaintiffs
   are seeking share information available to Defendants, Defendants refer Plaintiffs to the
   detailed response and explanation they have provided on this subject.




                                                     30
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 61 of
                                      119


   REQUEST FOR ADMISSION 10: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 50% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 10: MidOcean objects to Request No. 10 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which MidOcean is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, MidOcean does
   not have access to share data on a daily basis, and as such, cannot admit or deny a request to specify
   KidKraft’s share on a particular date (in this case, November 25, 2016). Additionally, MidOcean
   objects to Request No. 10 as confusing in that it asks for share of sale calculation on a “continental
   United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a
   continental United States basis and it would be overly burdensome and extremely costly for
   MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able to
   determine the variables on which Plaintiffs would like for MidOcean to calculate the information
   to answer Request No. 10.

   Same as no. 7.

   MidOcean maintains its objection to this Request on the ground that MidOcean cannot
   answer the question where Plaintiffs do not provide MidOcean any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus MidOcean remains unable to provide a further response. To the extent Plaintiffs
   are seeking share information available to Defendants, Defendants refer Plaintiffs to the
   detailed response and explanation they have provided on this subject.

   REQUEST FOR ADMISSION 11: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 60% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 11: MidOcean objects to Request No. 11 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which MidOcean is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, MidOcean does
   not have access to share data on a daily basis, and as such, cannot admit or deny a request to specify
   KidKraft’s share on a particular date (in this case, November 25, 2016). Additionally, MidOcean
   objects to Request No. 11 as confusing in that it asks for share of sale calculation on a “continental
   United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a 6
   continental United States basis and it would be overly burdensome and extremely costly for
   MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able to
   determine the variables on which Plaintiffs would like for MidOcean to calculate the information
   to answer Request No. 11.

   Same as no. 7.

   MidOcean maintains its objection to this Request on the ground that MidOcean cannot
   answer the question where Plaintiffs do not provide MidOcean any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate


                                                     31
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 62 of
                                      119


   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus MidOcean remains unable to provide a further response. To the extent Plaintiffs
   are seeking share information available to Defendants, Defendants refer Plaintiffs to the
   detailed response and explanation they have provided on this subject.

   REQUEST FOR ADMISSION 12: Admit that, as of November 25, 2016 and through the date
   hereof, KidKraft possessed at least a 70% share of wooden toy kitchen sales in the continental
   United States.
   RESPONSE TO REQUEST FOR ADMISSION 12: MidOcean objects to Request No. 12 as vague
   and ambiguous to the extent that Plaintiffs do not specify the time period (annual basis, monthly
   basis, weekly basis, aggregate basis, or daily basis) over which MidOcean is to measure the share,
   or whether the share is to be calculated by units sold or dollars sold. Moreover, MidOcean does
   not have access to share data on a daily basis, and as such, cannot admit or deny a request to specify
   KidKraft’s share on a particular date (in this case, November 25, 2016). Additionally, MidOcean
   objects to Request No. 12 as confusing in that it asks for share of sale calculation on a “continental
   United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a
   continental United States basis and it would be overly burdensome and extremely costly for
   MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able to
   determine the variables on which Plaintiffs would like for MidOcean to calculate the information
   to answer Request No. 12.

   Same as no. 7.

   MidOcean maintains its objection to this Request on the ground that MidOcean cannot
   answer the question where Plaintiffs do not provide MidOcean any information as to
   whether the question is asked on an “annual basis, monthly basis, weekly basis, aggregate
   basis, or daily basis.” Plaintiffs fail to clarify what this means in responding to this objection
   and thus MidOcean remains unable to provide a further response. To the extent Plaintiffs
   are seeking share information available to Defendants, Defendants refer Plaintiffs to the
   detailed response and explanation they have provided on this subject.

   REQUEST FOR ADMISSION 14: Admit that Melissa & Doug produces wooden toy kitchens but
   not plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 14: MidOcean lacks knowledge and information
   to admit or deny this Request. MidOcean has made a reasonable inquiry and the information it
   knows or can readily obtain is insufficient to enable it to admit or deny because it does not know
   for certain that Melissa & Doug has not produced plastic toy kitchens.

   Evasive and inadequate, defendant cannot avoid responding because it does not know “for
   certain.” It must give a straight response to the best of its knowledge after reasonable
   inquiry.

   Consistent with its discovery obligations, MidOcean maintains that it “lack[s] knowledge
   or information” sufficient to admit or deny this request. Fed. R. Civ. P. 36(a)(4). MidOcean
   is unable to sufficiently assess whether Melissa & Doug has produced plastic toy kitchens
   at any given time.



                                                     32
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 63 of
                                      119


   REQUEST FOR ADMISSION 15: Admit that Hape produces wooden toy kitchens but not plastic
   toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 15: MidOcean lacks knowledge and information
   to admit or deny this Request. MidOcean has made a reasonable inquiry and the information it
   knows or can readily obtain is insufficient to enable it to admit or deny because it does not know
   for certain that Hape has not produced plastic toy kitchens.
   Evasive and inadequate, defendant cannot avoid responding because it does not know “for
   certain.” It must give a straight response to the best of its knowledge after reasonable
   inquiry.

   Consistent with its discovery obligations, MidOcean maintains that it “lack[s] knowledge
   or information” sufficient to admit or deny this request. Fed. R. Civ. P. 36(a)(4). MidOcean
   is unable to sufficiently assess whether Hape has produced plastic toy kitchens at any given
   time.

   REQUEST FOR ADMISSION 20: Admit wooden toy kitchens typically sell at a higher price than
   otherwise similar plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 20: MidOcean objects to Request No. 20 as vague
   and ambiguous as the term “typically” is unclear, ambiguous, and undefined. Therefore, MidOcean
   denies.

   Evasive and inadequate, the term “typically” is not unclear or ambiguous, and Plaintiffs are
   entitled to a straight response.

   MidOcean maintains its denial to this Request given that the term “generally,” particularly
   as it is used in this context, is so vague and ambiguous that MidOcean cannot know how to
   respond to the substance of this Request without knowing what the substance means.
   Plaintiffs fail to clarify what this term means in responding to this objection and thus
   MidOcean remains unable to provide a further response.

   REQUEST FOR ADMISSION 21: Admit that there are barriers to entry for new manufacturers
   of wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 21: MidOcean objects to Request No. 21 as vague
   and ambiguous as the term “barriers to entry” is unclear, ambiguous, and undefined. Therefore,
   MidOcean denies.

   Evasive and inadequate, the term “barriers to entry” is not unclear or ambiguous, and
   Plaintiffs are entitled to a straight response.

   This Request appears to be deliberately ambiguous, as Plaintiffs appear to be intentionally
   avoiding asking about whether there are any barriers to entry that are economically or
   legally meaningful. To the extent Plaintiffs are asking about whether there are any
   economically or legally meaningful barriers, there are none. But Plaintiffs appear to be
   asking an intentionally ambiguous question in order to distort the record. MidOcean is not
   required to provide an answer to a deliberately vague and ambiguous with a key term that
   is not defined. Accordingly, MidOcean maintains its denial to this Request given that the


                                                   33
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 64 of
                                      119


   term “barriers to entry” is so vague and ambiguous that MidOcean cannot know how to
   respond to the substance of this Request without knowing what the substance means.
   Plaintiffs fail to clarify what this term means in responding to this objection and thus
   MidOcean remains unable to provide a further response.

   REQUEST FOR ADMISSION 22: Admit that KidKraft, between September 2011 and the date
   hereof, has sold wooden toy kitchens to at least one retailer that sells only KidKraft wooden toy
   kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 22: MidOcean objects to Request No. 22 because
   it is not in possession of information regarding the products sold by every retailer to which
   KidKraft has sold toy kitchens at all times since September 2011. Subject to that objection,
   MidOcean is not aware of any retailer that sells KidKraft wooden toy kitchens and no other
   products. On that basis, MidOcean denies the Request.

   Evasive and inadequate, this RFA plainly does not refer to retailers that sell “KidKraft
   wooden toy kitchens and no other products.” And the RFA refers to “at least one retailer,”
   not to “every retailer.”

   MidOcean denies this Request because it does not know every product sold by every retailer
   to which KidKraft has sold toy kitchens at all times since September 2011 which is a
   necessary fact required to answer the Request. Moreover, MidOcean responded in full to
   this Request.

   REQUEST FOR ADMISSION 23: Admit that KidKraft at all times between September 2011 and
   the date hereof, has sold wooden toy kitchens to at least one retailer that sells only KidKraft
   wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 23: MidOcean objects to Request No. 23 because
   it is not in possession of information regarding the products sold by every retailer to which
   KidKraft has sold toy kitchens at all times since September 2011. Subject to that objection,
   MidOcean is not aware of any retailer that sells KidKraft wooden toy kitchens and no other
   products. On that basis, MidOcean denies the Request.

   Same as no. 22.

   MidOcean denies this Request because it does not know every product sold by every retailer
   to which KidKraft has sold toy kitchens at all times since September 2011 which is a
   necessary fact required to answer the Request. Moreover, MidOcean responded in full to
   this Request.
   REQUEST FOR ADMISSION 27: Admit that, prior to terminating its relationship with OJC,
   KidKraft never obtained a legal opinion as to whether KidKraft had viable intellectual property
   claims against NH arising from NH’s manufacturing of wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 27: MidOcean objects to Request No. 27 as a
   request that should be asked of KidKraft, Inc., not MidOcean. MidOcean objects to Request No.
   27 as it improperly seeks privileged information. On the basis of those objections, MidOcean
   denies this Request.




                                                  34
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 65 of
                                      119


   Evasive and inadequate, the RFA does not ask about the substance of any legal opinion, just
   whether one exists, and that is not privileged.

   MidOcean maintains its denial on the basis that whether it obtained a legal opinion on this
   subject is privileged information.

   REQUEST FOR ADMISSION 29: Admit that, from 2011 to November 25, 2016, OJC’s purchases
   and sales of KidKraft wooden toy kitchens had yielded net profits, as opposed to net losses, for
   KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 29: MidOcean objects to Request No. 29 as vague
   and ambiguous as to what “net profits” and “net losses” means as those terms are ambiguous and
   are not defined. MidOcean denies Request No. 29.

   Evasive and inadequate, the terms “net profits” and “net losses” are not vague or ambiguous.

   MidOcean maintains its denial to this Request given that the terms “net profits” and “net
   losses” are so vague and ambiguous that MidOcean cannot know how to respond to the
   substance of this Request without knowing what the substance means. For example, there
   are a range of factors that could go into an assessment of the “net” profitability of a
   particular relationship, including revenues, cost of goods sold, administrative costs, impacts
   on brand, impacts on consumer perception, impacts on reputation, and a range of other
   factors. Plaintiffs fail to clarify what these terms mean in responding to this objection and
   thus MidOcean remains unable to provide a further response.

   REQUEST FOR ADMISSION 30: Admit that, during the year prior to November 25, 2016, OJC’s
   purchases and sales of KidKraft wooden toy kitchens had yielded net profits, as opposed to net
   losses, for KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 30: MidOcean objects to Request No. 30 as vague
   and ambiguous as to what “net profits” and “net losses” means as those terms are ambiguous and
   are not defined. KidKraft denies Request No. 30.

   Same as no. 29.

   MidOcean maintains its denial to this Request given that the terms “net profits” and “net
   losses” are so vague and ambiguous that MidOcean cannot know how to respond to the
   substance of this Request without knowing what the substance means. For example, there
   are a range of factors that could go into an assessment of the “net” profitability of a
   particular relationship, including revenues, cost of goods sold, administrative costs, impacts
   on brand, impacts on consumer perception, impacts on reputation, and a range of other
   factors. Plaintiffs fail to clarify what these terms mean in responding to this objection and
   thus MidOcean remains unable to provide a further response.

   REQUEST FOR ADMISSION 35: Admit that KidKraft and MidOcean are and were as of
   November 25, 2016 separate entities.
   RESPONSE TO REQUEST FOR ADMISSION 35: MidOcean objects to Request No. 35 as vague
   and ambiguous as the term “separate entities” is unclear, ambiguous and undefined. Therefore,
   MidOcean denies this Request on that basis.


                                                  35
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 66 of
                                      119



   Evasive and inadequate, the term “separate entities” is not vague or ambiguous.

   MidOcean maintains its denial to this Request given that the term “separate entities” is so
   vague and ambiguous that MidOcean cannot know how to respond to the substance of this
   Request without knowing what the substance means. For example, the term is unclear
   whether it is seeking information about whether KidKraft and MidOcean are separate legal
   entities, or whether they are economically unrelated entities. In this regard, Plaintiffs’
   comment regarding RFA 76—a reference to “separate entities within the meaning of
   antitrust law”—demonstrates that Plaintiffs are well aware that there are multiple potential
   meanings of the phrase “separate entities.” It is thus clear that Plaintiffs have deliberately
   and deceptively used vague, ambiguous, and undefined terms in their Request in an effort
   to distort the record. Defendants are entitled to object to such deliberately ambiguous and
   deceptive Requests. Plaintiffs fail to clarify what this term means in responding to this
   objection and thus MidOcean remains unable to provide a further response.

   REQUEST FOR ADMISSION 42: Admit that, after MidOcean acquired a stake in KidKraft,
   MidOcean and KidKraft have entered into contracts to which both MidOcean and KidKraft are
   listed as separate parties.
   RESPONSE TO REQUEST FOR ADMISSION 42: MidOcean objects to Request No. 42 as
   outside the bounds of Federal Rules of Civil Procedure as it seeks information irrelevant to the
   issues and facts in this case. Deny.

   Evasive, inadequate, and non-objectionable. The information is perfectly relevant as it tends
   to show that KK and MOP are separate entities within the meaning of antitrust law.

   MidOcean has both properly objected to the Request and denied it. Nothing further is
   required.
   REQUEST FOR ADMISSION 52: Admit that KidKraft’s dominant share of the market for
   wooden toy kitchens was a factor in MidOcean’s decision to acquire an equity stake in KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 52: MidOcean objects to Request No. 52 as vague
   and ambiguous as the term “dominant share” is undefined and confusing. MidOcean denies
   Request No. 52.

   Evasive and inadequate, the term “dominant share” is not vague or ambiguous.

   MidOcean maintains its objection on the basis that the undefined term “dominant share” is
   so vague, ambiguous, and confusing as it is used in this Request. Plaintiffs fail to clarify what
   this term means in responding to this objection and thus MidOcean remains unable to
   provide a further response.

   REQUEST FOR ADMISSION 53: Admit that the perceived difficulties facing then-current or
   future competitors in challenging KidKraft’s dominant share of the market for wooden toy kitchens
   was a factor in MidOcean’s decision to acquire an equity stake in KidKraft.




                                                  36
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 67 of
                                      119


   RESPONSE TO REQUEST FOR ADMISSION 53: MidOcean objects to Request No. 53 as vague
   and ambiguous as the terms “perceived difficulties facing then-current or future competitors” and
   “dominant share” are undefined and confusing. MidOcean denies Request No. 53.

   Evasive and inadequate, the terms “perceived difficulties facing then-current or future
   competitors” and “dominant share” are not vague or ambiguous.

   MidOcean maintains its objection on the basis that the undefined terms “perceived
   difficulties facing then-current or future competitors” and “dominant share” are so vague
   and ambiguous and confusing as used in this Request. Plaintiffs fail to clarify what these
   terms mean in responding to this objection and thus MidOcean remains unable to provide a
   further response.


   REQUEST FOR ADMISSION 55: Admit that MidOcean regularly reviews the competitive
   position and market share of KidKraft and its other portfolio companies.
   RESPONSE TO REQUEST FOR ADMISSION 55: MidOcean objects to Request No. 55 as vague
   and ambiguous as the terms “regularly reviews,” “competitive position,” and “market share” are
   undefined, ambiguous, and confusing. MidOcean admits that it reviews the performance of
   KidKraft and its other portfolio companies.

   Evasive and inadequate, the terms “regularly reviews,” “competitive position,” and “market
   share” are not vague or ambiguous.

   MidOcean maintains its denial to this Request given that the terms “regularly reviews,”
   “competitive position,” and “market share” are so vague, ambiguous, and confusing as used
   in this Request such that MidOcean cannot know how to respond to the substance of this
   Request without knowing what the substance means. Plaintiffs fail to clarify what this term
   means in responding to this objection and thus MidOcean remains unable to provide a
   further response. Moreover, MidOcean responded in full to this Request.

   REQUEST FOR ADMISSION 56: Admit that MidOcean regularly reviews KidKraft and its other
   portfolio companies are responding to any threats to their market share posed by their competitors.
   RESPONSE TO REQUEST FOR ADMISSION 56: MidOcean objects to Request No. 56 as vague
   and ambiguous as the terms “regularly reviews,” “threats,” and “market share” are undefined,
   ambiguous, and confusing. MidOcean admits that it reviews the competitive performance of
   KidKraft and its other portfolio companies.

   Evasive and inadequate, the terms “regularly reviews,” “threats,” and “market share” are
   not vague or ambiguous.

   MidOcean maintains its denial to this Request given that the terms “regularly reviews” and
   “responding to any threats to their market share” are so vague, ambiguous, and confusing
   as used in this Request such that MidOcean cannot know how to respond to the substance
   of this Request without knowing what the substance means. Plaintiffs fail to clarify what
   these terms mean in responding to this objection and thus MidOcean remains unable to
   provide a further response. Moreover, MidOcean responded in full to this Request.


                                                   37
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 68 of
                                      119



   REQUEST FOR ADMISSION 57: Admit that MidOcean regularly shares (whether directly or via
   board designees) with management of KidKraft and its other portfolio companies its own views
   as to how those portfolio companies should be maintaining their competitive position and
   responding to the actions of their competitors.
   RESPONSE TO REQUEST FOR ADMISSION 57: MidOcean objects to the Request No. 57 as
   vague and ambiguous as the terms “regularly shares,” “views,” and “maintaining their competitive
   position” are undefined, ambiguous, and confusing. MidOcean admits that it shares its views with
   KidKraft’s management as to how to improve KidKraft’s performance, but it denies that it is
   involved in day-to-day business decisions of KidKraft.

   Evasive and inadequate, the terms “regularly shares,” “views,” and “maintaining their
   competitive position” are not vague or ambiguous.

   MidOcean maintains its denial to this Request given that the terms “regularly shares” and
   “maintaining their competitive position and responding to the actions of their competitors”
   are so vague, ambiguous, and confusing as used in this Request such that MidOcean cannot
   know how to respond to the substance of this Request without knowing what the substance
   means. Plaintiffs fail to clarify what these terms mean in responding to this objection and
   thus MidOcean remains unable to provide a further response. Moreover, MidOcean
   responded in full to this Request.

   REQUEST FOR ADMISSION 58: Admit that the management of KidKraft and MidOcean’s other
   portfolio companies regularly share (whether directly or via board designees) with MidOcean their
   views as to how to maintain their competitive position and respond to the actions of their
   competitors.
   RESPONSE TO REQUEST FOR ADMISSION 58: MidOcean objects to the Request No. 58 as
   vague and ambiguous as the terms “regularly share,” “views,” and “maintain their competitive
   position” are undefined, ambiguous, and confusing. MidOcean admits that KidKraft’s
   management shares its views with MidOcean as to how to improve KidKraft’s performance.

   Same as no. 57.

   MidOcean maintains its denial to this Request given that the terms “regularly share” and
   “maintain their competitive position and respond to the actions of their competitors” are so
   vague, ambiguous, and confusing as used in this Request such that MidOcean cannot know
   how to respond to the substance of this Request without knowing what the substance means.
   Plaintiffs fail to clarify what these terms mean in responding to this objection and thus
   MidOcean remains unable to provide a further response. Moreover, MidOcean responded
   in full to this Request.

   REQUEST FOR ADMISSION 59: Admit that all documents labeled with the bates MOP prefix
   are true and correct copies of a document maintained by you in the ordinary course of business.
   RESPONSE TO REQUEST FOR ADMISSION 59: MidOcean objects to Request No. 59 as an
   improper way to authenticate documents for admission into the record and is inconsistent with the
   requirements of Fed. R. Civ. P. 36(a)(2).



                                                  38
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 69 of
                                      119


   Evasive and inadequate, the RFA asks for admission of purely factual information that
   defendant must admit or deny. Moreover, there is nothing “improper” about using RFAs to
   authenticate documents. These are MOP’s own documents produced in this litigation, and
   MOP knows or can easily determine whether they are true and correct.

   MidOcean maintains its denial on the basis that this Request is an improper way to establish
   the genuineness of a document for purposes of admission. Further, MidOcean answered the
   request fully with a denial.

   REQUEST FOR ADMISSION 64: Admit MidOcean wants KidKraft’s market share for wooden
   toy kitchen sales to increase.
   RESPONSE TO REQUEST FOR ADMISSION 64: MidOcean objects to Request No. 83 as vague
   and ambiguous and incomplete. Therefore, MidOcean denies.

   Evasive and inadequate. The RFA is not vague, ambiguous, or incomplete, and defendant
   must provide a straight response.

   MidOcean maintains its denial to this Request given that it is so vague and ambiguous in
   its entirety that MidOcean cannot know how to respond to the substance of this Request
   without knowing what the substance means. Most notably, the request is incomplete
   because it is omitting—apparently intentionally—the facts and circumstances that would
   be required to provide an answer to the Request. For example, a company can gain market
   share but lose money; or it can lose market share but increase its profitability in any
   number of ways. Accordingly, the information provided in the Request was incomplete,
   rendering the request vague and ambiguous. Plaintiffs fail to clarify what information this
   Request seeks in responding to this objection and thus MidOcean remains unable to provide
   a further response.




                                               39
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 70 of
                                      119


                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-CV-60341-CIV-COOKE/HUNT

   OJ COMMERCE LLC; and
   NAOMI HOME, INC.,

                         Plaintiffs,
   v.

   KIDKRAFT, INC.; and
   MIDOCEAN PARTNERS IV, L.P.,

                     Defendants.
   _____________________________/

         KIDKRAFT, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS
                OJ COMMERCE LLC AND NAOMI HOME, INC.’S
               REQUESTS FOR ADMISSION FOR KIDKRAFT, INC.

          Pursuant to Federal Rules of Civil Procedure 26 and 36 and the Local Rules of the
   United States District Court for the Southern District of Florida, KidKraft, Inc. (“KidKraft”),
   by and through its attorneys, hereby submits the following Responses and Objections to Plain-
   tiffs’ Requests for Admission for KidKraft, Inc.
                               INTRODUCTORY STATEMENT
          KidKraft provides these responses based upon the information reasonably available to
   it at this time. Its investigation is ongoing. Accordingly, KidKraft reserves the right to mod-
   ify, amend, or supplement these responses as additional information becomes available
   through discovery and/or further investigation.
          By serving these responses, KidKraft does not concede the relevance, materiality, or
   admissibility of any of the information described or suggested herein. Nor does KidKraft
   waive: (a) any claim for privilege or work-product protection, (b) any objections to the dis-
   coverability of admissibility of documents, (c) any other exemptions from disclosure or dis-
   covery, or (d) any claims of confidentiality or any rights or obligations pursuant to any pro-
   tective orders concerning the production of documents. These Responses and Objections are
   not to be interpreted as a waiver of KidKraft’s right to object to any information as irrelevant
   or inadmissible in this action or any other action.
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 71 of
                                      119


                      RESPONSES TO REQUESTS FOR ADMISSION
   REQUEST FOR ADMISSION 1:
          Admit that KidKraft is not aware of any manufacturer of wooden toy kitchens that, at
   any time from September 2011 to the date hereof, had a greater market share than KidKraft
   for wooden toy kitchen sales in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 1:
          KidKraft does not have information about every manufacturer’s sales at all times dur-
   ing the relevant time period, and therefore denies Request No. 1.
   REQUEST FOR ADMISSION 2:
          Admit that KidKraft is not aware of any manufacturer of wooden toy kitchens that, at
   any time from September 2011 to the date hereof, sold more wooden toy kitchens in the con-
   tinental United States annually than KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 2:
          KidKraft lacks knowledge and information to admit or deny this Request. KidKraft
   has made a reasonable inquiry and the information it knows or can readily obtain is insuffi-
   cient to enable it to admit or deny, because KidKraft does not know how many wooden toy
   kitchens every manufacturer in the continental United States sold on an annual basis for each
   point in the relevant period.
   REQUEST FOR ADMISSION 3:
          Admit that KidKraft is not aware of any manufacturer of wooden toy kitchens that, at
   any time from September 2011 to the date hereof, received more annual revenue than
   KidKraft from wooden toy kitchen sales in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 3:
          KidKraft lacks knowledge and information to admit or deny this Request. KidKraft
   has made a reasonable inquiry and the information it knows or can readily obtain is insuffi-
   cient to enable it to admit or deny, because KidKraft does not know every competitor’s annual
   revenue from wooden toy kitchens sold in the continental United States for each point in the
   relevant period.
   REQUEST FOR ADMISSION 4:
          Admit that KidKraft is and has been since at least September 2011, the leading manu-
   facturer of wooden toy kitchens in the continental United States.


                                                 2
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 72 of
                                      119


   RESPONSE TO REQUEST FOR ADMISSION 4:
          KidKraft objects to Request No. 4 as vague and ambiguous to the extent that the term
   “leading manufacturer” is not defined and is a vague and ambiguous term. KidKraft therefore
   denies Request No. 4.
   REQUEST FOR ADMISSION 5:
          Admit that KidKraft, from September 2011 to the date hereof, has intended to max-
   imize its market share for wooden toy kitchen sales in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 5:
          Deny.
   REQUEST FOR ADMISSION 6:
          Admit that, prior to November 25, 2016, KidKraft did not adopt an internal policy to
   limit its market share for wooden toy kitchens in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 6:
          Request No. 6 is confusing and incoherent, and KidKraft therefore objects to the Re-
   quest and denies the Request on that basis.
   REQUEST FOR ADMISSION 7:
          Admit that, as of November 25, 2016 and through the date hereof, KidKraft possessed
   at least a 20% share of wooden toy kitchen sales in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 7:
          KidKraft objects to Request No. 7 as vague and ambiguous to the extent that Plaintiffs
   do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis, or
   daily basis) over which KidKraft is to measure the share, or whether the share is to be calcu-
   lated by units sold or dollars sold. Moreover, KidKraft does not have access to share data on
   a daily basis, and as such cannot admit or deny a request to specify its share on a particular
   date (in this case, November 25, 2016). Additionally, KidKraft objects to Request No. 7 as
   confusing in that it asks for share of sale calculation on a “continental United States” basis,
   and not on a domestic basis. KidKraft does not keep share data on a continental United States
   basis and it would be overly burdensome and extremely costly for KidKraft to calculate its
   “continental United States” share sales even if it was able to determine the variables on which
   Plaintiffs would like for KidKraft to calculate the information to answer Request No. 7.




                                                 3
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 73 of
                                      119


   REQUEST FOR ADMISSION 8:
          Admit that, as of November 25, 2016 and through the date hereof, KidKraft possessed
   at least a 30% share of wooden toy kitchen sales in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 8:
          KidKraft objects to Request No. 8 as vague and ambiguous to the extent that Plaintiffs
   do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis, or
   daily basis) over which KidKraft is to measure the share, or whether the share is to be calcu-
   lated by units sold or dollars sold. Moreover, KidKraft does not have access to share data on
   a daily basis, and as such cannot admit or deny a request to specify its share on a particular
   date (in this case, November 25, 2016). Additionally, KidKraft objects to Request No. 8 as
   confusing in that it asks for share of sale calculation on a “continental United States” basis,
   and not on a domestic basis. KidKraft does not keep share data on a continental United States
   basis and it would be overly burdensome and extremely costly for KidKraft to calculate its
   “continental United States” share sales even if it was able to determine the variables on which
   Plaintiffs would like for KidKraft to calculate the information to answer Request No. 8.
   REQUEST FOR ADMISSION 9:
          Admit that, as of November 25, 2016 and through the date hereof, KidKraft possessed
   at least a 40% share of wooden toy kitchen sales in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 9:
          KidKraft objects to Request No. 9 as vague and ambiguous to the extent that Plaintiffs
   do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis, or
   daily basis) over which KidKraft is to measure the share, or whether the share is to be calcu-
   lated by units sold or dollars sold. Moreover, KidKraft does not have access to share data on
   a daily basis, and as such cannot admit or deny a request to specify its share on a particular
   date (in this case, November 25, 2016). Additionally, KidKraft objects to Request No. 9 as
   confusing in that it asks for share of sale calculation on a “continental United States” basis,
   and not on a domestic basis. KidKraft does not keep share data on a continental United States
   basis and it would be overly burdensome and extremely costly for KidKraft to calculate its
   “continental United States” share sales even if it was able to determine the variables on which
   Plaintiffs would like for KidKraft to calculate the information to answer Request No. 9.




                                                 4
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 74 of
                                      119


   REQUEST FOR ADMISSION 10:
          Admit that, as of November 25, 2016 and through the date hereof, KidKraft possessed
   at least a 50% share of wooden toy kitchen sales in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 10:
          KidKraft objects to Request No. 10 as vague and ambiguous to the extent that Plain-
   tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
   or daily basis) over which KidKraft is to measure the share, or whether the share is to be
   calculated by units sold or dollars sold. Moreover, KidKraft does not have access to share
   data on a daily basis, and as such cannot admit or deny a request to specify its share on a
   particular date (in this case, November 25, 2016). Additionally, KidKraft objects to Request
   No. 10 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to
   calculate its “continental United States” share sales even if it was able to determine the vari-
   ables on which Plaintiffs would like for KidKraft to calculate the information to answer Re-
   quest No. 10.
   REQUEST FOR ADMISSION 11:
          Admit that, as of November 25, 2016 and through the date hereof, KidKraft possessed
   at least a 60% share of wooden toy kitchen sales in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 11:
          KidKraft objects to Request No. 11 as vague and ambiguous to the extent that Plain-
   tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
   or daily basis) over which KidKraft is to measure the share, or whether the share is to be
   calculated by units sold or dollars sold. Moreover, KidKraft does not have access to share
   data on a daily basis, and as such cannot admit or deny a request to specify its share on a
   particular date (in this case, November 25, 2016). Additionally, KidKraft objects to Request
   No. 11 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to




                                                  5
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 75 of
                                      119


   calculate its “continental United States” share sales even if it was able to determine the vari-
   ables on which Plaintiffs would like for KidKraft to calculate the information to answer Re-
   quest No. 11.
   REQUEST FOR ADMISSION 12:
          Admit that, as of November 25, 2016 and through the date hereof, KidKraft possessed
   at least a 70% share of wooden toy kitchen sales in the continental United States.
   RESPONSE TO REQUEST FOR ADMISSION 12:
          KidKraft objects to Request No. 12 as vague and ambiguous to the extent that Plain-
   tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
   or daily basis) over which KidKraft is to measure the share, or whether the share is to be
   calculated by units sold or dollars sold. Moreover, KidKraft does not have access to share
   data on a daily basis, and as such cannot admit or deny a request to specify its share on a
   particular date (in this case, November 25, 2016). Additionally, KidKraft objects to Request
   No. 12 as confusing in that it asks for share of sale calculation on a “continental United
   States” basis, and not on a domestic basis. KidKraft does not keep share data on a continental
   United States basis and it would be overly burdensome and extremely costly for KidKraft to
   calculate its “continental United States” share sales even if it was able to determine the vari-
   ables on which Plaintiffs would like for KidKraft to calculate the information to answer Re-
   quest No. 12.
   REQUEST FOR ADMISSION 13:
          Admit that KidKraft does not manufacture or sell plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 13:
          Admit.
   REQUEST FOR ADMISSION 14:
          Admit that Melissa & Doug produces wooden toy kitchens but not plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 14:
          KidKraft lacks knowledge and information to admit or deny this Request. KidKraft
   has made a reasonable inquiry and the information it knows or can readily obtain is insuffi-
   cient to enable it to admit or deny because it does not know for certain that Melissa & Doug
   has not produced plastic toy kitchens.




                                                  6
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 76 of
                                      119


   REQUEST FOR ADMISSION 15:
          Admit that Hape produces wooden toy kitchens but not plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 15:
          KidKraft lacks knowledge and information to admit or deny this Request. KidKraft
   has made a reasonable inquiry and the information it knows or can readily obtain is insuffi-
   cient to enable it to admit or deny because it does not know for certain that Hape has not
   produced plastic toy kitchens.
   REQUEST FOR ADMISSION 16:
          Admit that Teamson produces wooden toy kitchens but not plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 16:
          Admit.
   REQUEST FOR ADMISSION 17:
          Admit that Ikea produces wooden toy kitchens but not plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 17:
          Admit.
   REQUEST FOR ADMISSION 18:
          Admit that Jupiter produces wooden toy kitchens but not plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 18:
          Admit.
   REQUEST FOR ADMISSION 19:
          Admit that wooden toy kitchens have advantages over plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 19:
          KidKraft objects to Request No. 19 as vague and ambiguous as the term “advantages”
   is unclear, ambiguous, and not defined. In addition, the Request is unclear because it does
   not specify whether it is seeking information about net advantages – that is, whether the sum
   of any advantages outweighs any disadvantages. Subject to that objection, KidKraft admits
   that wooden toy kitchens have certain advantages over plastic toy kitchens but also certain
   disadvantages in comparison to plastic toy kitchens.
   REQUEST FOR ADMISSION 20:
          Admit wooden toy kitchens generally sell at a higher price than plastic toy kitchens.




                                                 7
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 77 of
                                      119


   RESPONSE TO REQUEST FOR ADMISSION 20:
          KidKraft objects to Request No. 20 as vague and ambiguous as the term “generally”
   is unclear, ambiguous, and undefined. Therefore, KidKraft denies.
   REQUEST FOR ADMISSION 21:
          Admit that KidKraft is aware that a consumer who has purchased a wooden toy
   kitchen and wishes to purchase a second toy kitchen, is likely to purchase a second wooden
   toy kitchen and not a plastic toy kitchen.
   RESPONSE TO REQUEST FOR ADMISSION 21:
          Deny.
   REQUEST FOR ADMISSION 22:
          Admit that KidKraft has document(s) showing that a consumer who has purchased a
   wooden toy kitchen and wishes to purchase a second toy kitchen, is likely to purchase a sec-
   ond wooden toy kitchen and not a plastic toy kitchen.
   RESPONSE TO REQUEST FOR ADMISSION 22:
          KidKraft objects to Request No. 22 as vague and ambiguous as the terms “a con-
   sumer,” “showing,” and “is likely” are unclear, ambiguous, and undefined. Therefore,
   KidKraft denies.
   REQUEST FOR ADMISSION 23:
          Admit there are barriers to entry for new manufacturers of wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 23:
          KidKraft objects to Request No. 23 as vague and ambiguous as the term “barriers to
   entry” is unclear, ambiguous, and undefined. Therefore, KidKraft denies.
   REQUEST FOR ADMISSION 24:
          Admit that, at least 1 year prior to terminating its relationship with OJC, KidKraft
   knew that NH was selling a wooden toy kitchen.
   RESPONSE TO REQUEST FOR ADMISSION 24:
          Admit.
   REQUEST FOR ADMISSION 25:
          Admit that, prior to terminating its relationship with OJC, KidKraft knew that OJC
   was selling NH’s wooden toy kitchens.




                                                8
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 78 of
                                      119


   RESPONSE TO REQUEST FOR ADMISSION 25:
            Admit.
   REQUEST FOR ADMISSION 26:
            Admit that, prior to terminating its relationship with OJC, KidKraft knew that NH
   and OJC had the same owners.
   RESPONSE TO REQUEST FOR ADMISSION 26:
            Admit.
   REQUEST FOR ADMISSION 27:
            Admit that, from the time KidKraft first learned that NH was selling a wooden toy
   kitchen to November 26, 2016, KidKraft was not aware of any changes that NH made to the
   designs of its wooden toy kitchens that made them more similar to KidKraft’s wooden toy
   kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 27:
            KidKraft admits that from the time KidKraft first learned that NH was selling a
   wooden toy kitchen, it was aware that NH’s wooden toy kitchen was a knock-off of KidKraft’s
   toy kitchen.
   REQUEST FOR ADMISSION 28:
            Admit that Teamson has sold wooden toy kitchens that are “knock-offs” of KidKraft’s
   designs.
   RESPONSE TO REQUEST FOR ADMISSION 28:
            Admit.
   REQUEST FOR ADMISSION 29:
            Admit that Teamson has sold wooden toy kitchens you have referred to as “knock-
   offs.”
   RESPONSE TO REQUEST FOR ADMISSION 29:
            Admit.
   REQUEST FOR ADMISSION 30:
            Admit that KidKraft has taken no enforcement action against Teamson with respect
   to its alleged “knock-offs” of KidKraft’s designs.
   RESPONSE TO REQUEST FOR ADMISSION 30:
            Admit.


                                                  9
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 79 of
                                      119


   REQUEST FOR ADMISSION 31:
          Admit that Jupiter has sold wooden toy kitchens that are “knock-offs” of KidKraft’s
   designs.
   RESPONSE TO REQUEST FOR ADMISSION 31:
          Admit.
   REQUEST FOR ADMISSION 32:
          Admit that Jupiter has sold wooden toy kitchens you have referred to as “knock-offs.”
   RESPONSE TO REQUEST FOR ADMISSION 32:
          Admit.
   REQUEST FOR ADMISSION 33:
          Admit that KidKraft has taken no enforcement action against Jupiter with respect to
   its alleged “knock-offs” of KidKraft’s designs.
   RESPONSE TO REQUEST FOR ADMISSION 33:
          Admit.
   REQUEST FOR ADMISSION 34:
          Admit that Melissa and Doug has sold wooden toy kitchens that are “knock-offs” of
   KidKraft’s designs.
   RESPONSE TO REQUEST FOR ADMISSION 34:
          Admit.
   REQUEST FOR ADMISSION 35:
          Admit that Melissa and Doug has sold wooden toy kitchens you have referred to as
   “knock-offs.”
   RESPONSE TO REQUEST FOR ADMISSION 35:
          Admit.
   REQUEST FOR ADMISSION 36:
          Admit that KidKraft has taken no enforcement action against Melissa and Doug with
   respect to its alleged “knock-offs” of KidKraft’s designs.
   RESPONSE TO REQUEST FOR ADMISSION 36:
          Admit.




                                                 10
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 80 of
                                      119


   REQUEST FOR ADMISSION 37:
            Admit that Ikea has sold wooden toy kitchens that are “knock-offs” of KidKraft’s de-
   signs.
   RESPONSE TO REQUEST FOR ADMISSION 37:
            Deny.
   REQUEST FOR ADMISSION 38:
            Admit that Ikea has sold wooden toy kitchens you have referred to as “knock-offs.”
   RESPONSE TO REQUEST FOR ADMISSION 38:
            Deny.
   REQUEST FOR ADMISSION 39:
            Admit that KidKraft has taken no enforcement action against Ikea with respect to its
   alleged “knock-offs” of KidKraft’s designs.
   RESPONSE TO REQUEST FOR ADMISSION 39:
            Admit that KidKraft has taken no enforcement action against Ikea for any reason.
   REQUEST FOR ADMISSION 40:
            Admit that Hape has sold wooden toy kitchens that are “knock-offs” of KidKraft’s
   designs.
   RESPONSE TO REQUEST FOR ADMISSION 40:
            Deny.
   REQUEST FOR ADMISSION 41:
            Admit that Hape has sold wooden toy kitchens you have referred to as “knock-offs.”
   RESPONSE TO REQUEST FOR ADMISSION 41:
            Deny.
   REQUEST FOR ADMISSION 42:
            Admit that KidKraft has taken no enforcement action against Hape with respect to its
   alleged “knock-offs” of KidKraft’s designs.
   RESPONSE TO REQUEST FOR ADMISSION 42:
            Admit that KidKraft has taken no enforcement action against Hape for any reason.




                                                 11
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 81 of
                                      119


   REQUEST FOR ADMISSION 43:
          Admit that, prior to terminating its relationship with OJC, KidKraft never sent a de-
   mand letter or cease and desist letter to OJC or NH accusing OJC or NH of counterfeiting,
   knocking off, or copying KidKraft’s wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 43:
          KidKraft objects to Request No. 43 as vague and ambiguous as the terms “demand
   letter” and “cease and desist letter” are unclear, ambiguous, and undefined. Therefore,
   KidKraft denies.
   REQUEST FOR ADMISSION 44:
          Admit that, prior to terminating its relationship with OJC, KidKraft never filed suit
   against OJC or NH accusing OJC or NH of counterfeiting, knocking off, or copying
   KidKraft’s wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 44:
          Admit.
   REQUEST FOR ADMISSION 45:
          Admit that, prior to terminating its relationship with OJC, KidKraft never obtained a
   legal opinion as to whether KidKraft had viable intellectual property claims against NH aris-
   ing from NH’s manufacturing of wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 45:
          KidKraft objects to Request No. 45 as it improperly seeks privileged information. On
   the basis of that objection, KidKraft denies this Request.
   REQUEST FOR ADMISSION 46:
          Admit that, prior to terminating its relationship with OJC, KidKraft never obtained
   an engineering report regarding the similarities or differences between any KidKraft wooden
   toy kitchen and NH wooden toy kitchen.
   RESPONSE TO REQUEST FOR ADMISSION 46:
          Admit.
   REQUEST FOR ADMISSION 47:
          Admit that, prior to terminating its relationship with OJC, KidKraft never received a
   complaint from a seller, reseller, or other customer regarding confusion between a KidKraft
   wooden toy kitchen and NH wooden toy kitchen.


                                                 12
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 82 of
                                      119


   RESPONSE TO REQUEST FOR ADMISSION 47:
          Deny.
   REQUEST FOR ADMISSION 48:
          Admit that, from 2011 to November 25, 2016, OJC’s purchases and sales of KidKraft
   wooden toy kitchens had yielded net profits, as opposed to net losses, for KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 48:
          KidKraft objects to Request No. 48 as vague and ambiguous as to what “net profits”
   and “net losses” means as those terms are not defined. KidKraft denies Request No. 48.
   REQUEST FOR ADMISSION 49:
          Admit that, during the year prior to November 25, 2016, OJC’s purchases and sales of
   KidKraft wooden toy kitchens had yielded net profits, as opposed to net losses, for KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 49:
          KidKraft objects to Request No. 49 as vague and ambiguous as to what “net profits”
   and “net losses” means as those terms are not defined. KidKraft denies Request No. 49.
   REQUEST FOR ADMISSION 50:
          Admit that in November 2016, KidKraft terminated its business relationship with
   OJC.
   RESPONSE TO REQUEST FOR ADMISSION 50:
          Admit.
   REQUEST FOR ADMISSION 51:
          Admit that prior to November 2016 KidKraft told OJC that if it did not stop selling
   NH’s wooden toy kitchens its business relationship with OJC would be in jeopardy.
   RESPONSE TO REQUEST FOR ADMISSION 51:
          KidKraft admits that prior to November 2016 KidKraft told OJC that if it did not stop
   knocking-off KidKraft’s wooden toy kitchens its business relationship with OJC would be in
   jeopardy. To the extent the Request refers to any toy kitchens other than knock-offs of
   KidKraft’s toy kitchens, the Request is denied.
   REQUEST FOR ADMISSION 52:
          Admit that KidKraft never told OJC prior to KidKraft’s termination of their business
   relationship that KidKraft was considering terminating that relationship on any grounds other
   than OJC’s sale of NH’s wooden toy kitchens.


                                                13
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 83 of
                                      119


   RESPONSE TO REQUEST FOR ADMISSION 52:
          Deny.
   REQUEST FOR ADMISSION 53:
          Admit that, when KidKraft terminated its business relationship with OJC, KidKraft’s
   business relationship with OJC was not KidKraft’s least profitable business relationship re-
   seller of KidKraft’s wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 53:
          KidKraft objects to Request No. 53 as vague and ambiguous because the term “prof-
   itable business relationship reseller” is vague, unclear, and not defined.
   REQUEST FOR ADMISSION 54:
          Admit that, when KidKraft terminated its business relationship with OJC, OJC was
   in the top 20% of KidKraft’s customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 54:
          KidKraft objects to Request No. 54 as vague and ambiguous to the extent that Plain-
   tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
   or daily basis) over which KidKraft is to measure KidKraft’s customers. KidKraft also objects
   to this Request as the term “customer” is not defined herein, nor in the discovery requests
   referenced in Plaintiffs’ Requests for Admission as definition sources. KidKraft, therefore,
   applies the definition of “KidKraft customer” Plaintiffs used in their Second Request for In-
   terrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No. 54.
   REQUEST FOR ADMISSION 55:
          Admit that, when KidKraft terminated its business relationship with OJC, OJC was
   in the top 20% of KidKraft’s customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 55:
          KidKraft objects to Request No. 55 as vague and ambiguous to the extent that Plain-
   tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
   or daily basis) over which KidKraft is to measure KidKraft’s customers. KidKraft also objects
   to this Request as the term “customer” is not defined herein, nor in the discovery requests
   referenced in Plaintiffs’ Requests for Admission as definition sources. KidKraft, therefore,
   applies the definition of “KidKraft customer” Plaintiffs used in their Second Request for In-
   terrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No. 55.


                                                  14
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 84 of
                                      119


   REQUEST FOR ADMISSION 56:
          Admit that, when KidKraft terminated its business relationship with OJC, OJC was
   in the top 10% of KidKraft’s customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 56:
          KidKraft objects to Request No. 56 as vague and ambiguous to the extent that Plain-
   tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
   or daily basis) over which KidKraft is to measure KidKraft’s customers. KidKraft also objects
   to this Request as the term “KidKraft customer” is not defined herein, nor in the discovery
   requests referenced in Plaintiffs’ Requests for Admission as definition sources. KidKraft,
   therefore, applies the definition of “KidKraft customer” Plaintiffs used in their Second Re-
   quest for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No.
   56.
   REQUEST FOR ADMISSION 57:
          Admit that, when KidKraft terminated its business relationship with OJC, OJC was
   in the top 10% of KidKraft’s customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 57:
          KidKraft objects to Request No. 57 as vague and ambiguous to the extent that Plain-
   tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
   or daily basis) over which KidKraft is to measure KidKraft’s customers. KidKraft also objects
   to this Request as the term “KidKraft customer” is not defined herein, nor in the discovery
   requests referenced in Plaintiffs’ Requests for Admission as definition sources. KidKraft,
   therefore, applies the definition of “KidKraft customer” Plaintiffs used in their Second Re-
   quest for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No.
   57.
   REQUEST FOR ADMISSION 58:
          Admit that, when KidKraft terminated its business relationship with OJC, OJC was
   one of KidKraft’s top 20 customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 58:
          KidKraft objects to Request No. 58 as vague and ambiguous to the extent that Plain-
   tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
   or daily basis) over which KidKraft is to measure KidKraft’s customers. KidKraft also objects


                                                  15
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 85 of
                                      119


   to this Request as the term KidKraft customer is not defined herein, nor in the discovery
   requests referenced in Plaintiffs’ Requests for Admission as definition sources. KidKraft,
   therefore, applies the definition of “KidKraft customer” Plaintiffs used in their Second Re-
   quest for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No.
   58.
   REQUEST FOR ADMISSION 59:
          Admit that, when KidKraft terminated its business relationship with OJC, OJC was
   one of KidKraft’s top 20 customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 59:
          KidKraft objects to Request No. 59 as vague and ambiguous to the extent that Plain-
   tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
   or daily basis) over which KidKraft is to measure KidKraft’s customers. KidKraft also objects
   to this Request as the term KidKraft customer is not defined herein, nor in the discovery
   requests referenced in Plaintiffs’ Requests for Admission as definition sources. KidKraft,
   therefore, applies the definition of “KidKraft customer” Plaintiffs used in their Second Re-
   quest for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No.
   59.
   REQUEST FOR ADMISSION 60:
          Admit that, when KidKraft terminated its business relationship with OJC, OJC was
   one of KidKraft’s top 25 customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 60:
          KidKraft objects to Request No. 60 as vague and ambiguous to the extent that Plain-
   tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
   or daily basis) over which KidKraft is to measure KidKraft’s customers. KidKraft also objects
   to this Request as the term KidKraft customer is not defined herein, nor in the discovery
   requests referenced in Plaintiffs’ Requests for Admission as definition sources. KidKraft,
   therefore, applies the definition of “KidKraft customer” Plaintiffs used in their Second Re-
   quest for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No.
   60.




                                                  16
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 86 of
                                      119


   REQUEST FOR ADMISSION 61:
          Admit that, when KidKraft terminated its business relationship with OJC, OJC was
   one of KidKraft’s top 25 customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 61:
          KidKraft objects to Request No. 61 as vague and ambiguous to the extent that Plain-
   tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
   or daily basis) over which KidKraft is to measure KidKraft’s customers. KidKraft also objects
   to this Request as the term KidKraft customer is not defined herein, nor in the discovery
   requests referenced in Plaintiffs’ Requests for Admission as definition sources. KidKraft,
   therefore, applies the definition of “KidKraft customer” Plaintiffs used in their Second Re-
   quest for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No.
   61.
   REQUEST FOR ADMISSION 62:
          Admit that, when KidKraft terminated its business relationship with OJC, OJC was
   one of KidKraft’s top 30 customers as measured by dollars paid.
   RESPONSE TO REQUEST FOR ADMISSION 62:
          KidKraft objects to Request No. 62 as vague and ambiguous to the extent that Plain-
   tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
   or daily basis) over which KidKraft is to measure KidKraft’s customers. KidKraft also objects
   to this Request as the term KidKraft customer is not defined herein, nor in the discovery
   requests referenced in Plaintiffs’ Requests for Admission as definition sources. KidKraft,
   therefore, applies the definition of “KidKraft customer” Plaintiffs used in their Second Re-
   quest for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No.
   62.
   REQUEST FOR ADMISSION 63:
          Admit that, when KidKraft terminated its business relationship with OJC, OJC was
   one of KidKraft’s top 30 customers as measured by units sold.
   RESPONSE TO REQUEST FOR ADMISSION 63:
          KidKraft objects to Request No. 63 as vague and ambiguous to the extent that Plain-
   tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
   or daily basis) over which KidKraft is to measure KidKraft’s customers. KidKraft also objects


                                                  17
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 87 of
                                      119


   to this Request as the term KidKraft customer is not defined herein, nor in the discovery
   requests referenced in Plaintiffs’ Requests for Admission as definition sources. KidKraft,
   therefore, applies the definition of “KidKraft customer” Plaintiffs used in their Second Re-
   quest for Interrogatories to KidKraft dated December 7, 2019. KidKraft denies Request No.
   63.
   REQUEST FOR ADMISSION 64:
          Admit that, after KidKraft terminated its business relationship with OJC, Kidkraft
   continued business relationships with at least one other seller or reseller whose purchases and
   sales with KidKraft had yielded lower annual net profits than those yielded by KidKraft’s
   former relationship with OJC.
   RESPONSE TO REQUEST FOR ADMISSION 64:
          KidKraft objects to Request No. 64 as vague and ambiguous as to what “net profits”
   means as that term is not defined. KidKraft denies Request No. 64.
   REQUEST FOR ADMISSION 65:
          Admit that, after KidKraft terminated its business relationship with OJC, Kidkraft
   continued business relationships with over 10 other seller or reseller whose purchases and
   sales with KidKraft had yielded lower annual net profits than those yielded by KidKraft’s
   former relationship with OJC.
   RESPONSE TO REQUEST FOR ADMISSION 65:
          KidKraft objects to Request No. 65 as vague and ambiguous as to what “net profits”
   means as that term is not defined. KidKraft denies Request No. 65.
   REQUEST FOR ADMISSION 66:
          Admit that, prior to KidKraft’s termination of its business relationship with OJC,
   KidKraft had discussed with MidOcean (including via MidOcean’s designees on KidKraft’s
   board) OJC’s sale of NH’s wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 66:
          Deny.
   REQUEST FOR ADMISSION 67:
          Admit that, prior to November 25, 2016, KidKraft did not know of any dispute be-
   tween OJC or NH and Guidecraft.




                                                 18
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 88 of
                                      119


   RESPONSE TO REQUEST FOR ADMISSION 67:
          KidKraft admits that it was not aware of a dispute between OJC or NH and Guidecraft
   as of November 25, 2016, but KidKraft was aware that OJC and NH were knocking off prod-
   ucts of other suppliers in the market as of November 25, 2016 when KidKraft terminated its
   relationship with OJC.
   REQUEST FOR ADMISSION 68:
          Admit that, prior to November 25, 2016, KidKraft did not know of any dispute be-
   tween OJC or NH and Ashley Furniture.
   RESPONSE TO REQUEST FOR ADMISSION 68:
          KidKraft admits that it was not aware of a dispute between OJC or NH and Ashley
   Furniture as of November 25, 2016, but KidKraft was aware that OJC and NH were knocking
   off products of other suppliers in the market as of November 25, 2016 when KidKraft termi-
   nated its relationship with OJC.
   REQUEST FOR ADMISSION 69:
          Admit that KidKraft and MidOcean were separate entities as of November 25, 2016.
   RESPONSE TO REQUEST FOR ADMISSION 69:
          KidKraft objects to Request No. 69 as vague and ambiguous as the term “separate
   entities” is unclear, ambiguous and undefined. Therefore, KidKraft denies this Request.
   REQUEST FOR ADMISSION 70:
          Admit that KidKraft has and had as of November 25, 2016 officers or directors that
   are not officers or directors of MidOcean.
   RESPONSE TO REQUEST FOR ADMISSION 70:
          Admit.
   REQUEST FOR ADMISSION 71:
          Admit that MidOcean does not own 100% of KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 71:
          Admit.
   REQUEST FOR ADMISSION 72:
          Admit that one or more director on KidKraft’s board, both as of November 25, 2016
   and since then, was designated by a beneficial owner or owners of KidKraft other than
   MidOcean.


                                                19
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 89 of
                                      119


   RESPONSE TO REQUEST FOR ADMISSION 72:
           Admit.
   REQUEST FOR ADMISSION 73:
           Admit that, after MidOcean acquired a stake in KidKraft, KidKraft did not seek ap-
   proval from MidOcean for every business decision made by KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 73:
           Admit.
   REQUEST FOR ADMISSION 74:
           Admit that, after MidOcean acquired a stake in KidKraft, MidOcean has entered into
   contracts to which KidKraft is not a party.
   RESPONSE TO REQUEST FOR ADMISSION 74:
           Admit.
   REQUEST FOR ADMISSION 75:
           Admit that, after MidOcean acquired a stake in KidKraft, KidKraft has entered into
   contracts to which MidOcean is not a party.
   RESPONSE TO REQUEST FOR ADMISSION 75:
           Admit.
   REQUEST FOR ADMISSION 76:
           Admit that, after MidOcean acquired a stake in KidKraft, MidOcean and KidKraft
   have entered into contracts to which both MidOcean and KidKraft are listed as separate par-
   ties.
   RESPONSE TO REQUEST FOR ADMISSION 76:
           KidKraft objects to Request No. 76 as outside the bounds of Federal Rules of Civil
   Procedure as it seeks information irrelevant to the issues and facts in this case. Deny.
   REQUEST FOR ADMISSION 77:
           Admit that KidKraft expected that losing the ability to sell KidKraft wooden toy kitch-
   ens would be economically costly to OJC.
   RESPONSE TO REQUEST FOR ADMISSION 77:
           Deny.




                                                 20
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 90 of
                                      119


   REQUEST FOR ADMISSION 78:
          Admit that KidKraft anticipated that OJC’s desire to maintain its business relationship
   with KidKraft might motivate OJC to discontinue selling NH wooden toy kitchens if
   KidKraft demanded that it do so.
   RESPONSE TO REQUEST FOR ADMISSION 78:
          Deny.
   REQUEST FOR ADMISSION 79:
          Admit that KidKraft expected that any discontinuation by OJC of the sale of NH
   wooden toy kitchens would be economically costly to NH.
   RESPONSE TO REQUEST FOR ADMISSION 79:
          Deny.
   REQUEST FOR ADMISSION 80:
          Admit that KidKraft expected that any decision by a given retailer, seller, or reseller
   to sell NH wooden toy kitchens in addition to KidKraft wooden toy kitchens would result in
   lost wooden kitchen sales for KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 80:
          Deny.
   REQUEST FOR ADMISSION 81:
          Admit KidKraft wanted NH to stop competing with Kidkraft.
   RESPONSE TO REQUEST FOR ADMISSION 81:
          Deny.
   REQUEST FOR ADMISSION 82:
          Admit KidKraft wanted OJC to stop competing with Kidkraft.
   RESPONSE TO REQUEST FOR ADMISSION 82:
          Deny.
   REQUEST FOR ADMISSION 83:
          Admit KidKraft wants its market share for wooden toy kitchen sales to increase.
   RESPONSE TO REQUEST FOR ADMISSION 83:
          KidKraft objects to Request No. 83 as vague and ambiguous and incomplete. There-
   fore, KidKraft denies.




                                                21
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 91 of
                                      119


   REQUEST FOR ADMISSION 84:
          Admit that KidKraft expected that any decision by a given retailer, seller, or reseller
   to sell NH wooden toy kitchens in addition to KidKraft wooden toy kitchens would result in
   increased wooden kitchen sales for NH.
   RESPONSE TO REQUEST FOR ADMISSION 84:
          Deny.
   REQUEST FOR ADMISSION 85:
          Admit that both before and after November 2016 NH was a competitor of KidKraft in
   the sale of wooden toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 85:
          KidKraft objects to Request No. 85 as vague and ambiguous as the term “competitor
   of KidKraft in the sale of wooden toy kitchens” is unclear, ambiguous and undefined. NH
   was a competitor of KidKraft for the sale of wooden toy kitchens in some situations, but not
   for all situations. Therefore, KidKraft denies.
   REQUEST FOR ADMISSION 86:
          Admit that OJC’s continued sales of NH wooden toy kitchens was a factor in the de-
   cision to terminate KidKraft’s business relationship with OJC.
   RESPONSE TO REQUEST FOR ADMISSION 86:
          Deny, to the extent the Request seeks to imply that KidKraft terminated OJC for the
   sale of NH toy kitchens other than knock-offs of KidKraft products.
   REQUEST FOR ADMISSION 87:
          Admit that KidKraft has never terminated a business relationship with a retailer, seller
   or reseller other than OJC on the grounds of alleged sale of knock-offs.
   RESPONSE TO REQUEST FOR ADMISSION 87:
          KidKraft objects to Request No. 87 as confusing as KidKraft did not terminate OJC
   “on the grounds of alleged sale of knock-offs.” KidKraft terminated OJC, in part, because it
   and its co-owned supplier created and sold their own knock-off of KidKraft’s product.
   KidKraft is not aware of another retailer or reseller that has engaged in such actions.




                                                 22
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 92 of
                                      119


   REQUEST FOR ADMISSION 88:
          Admit that KidKraft has reviewed the designs and features of toy wooden kitchens
   manufactured by or for its competitors as a source of potential ideas or inspiration for improv-
   ing its own products.
   RESPONSE TO REQUEST FOR ADMISSION 88:
          KidKraft objects to Request No. 88 as it is vague and ambiguous as the term “reviewed
   the potential ideas or inspiration for improving its own products” is undefined, ambiguous,
   and confusing. KidKraft further objects to Request No. 88 as outside the bounds of Federal
   Rules of Civil Procedure as it seeks information irrelevant to the issues and facts in this case.
   On each of those bases, KidKraft denies the Request. Furthermore, to the extent Plaintiffs
   are asking whether KidKraft has knocked off products of others in the manner that Plaintiffs
   knocked off KidKraft’s products, KidKraft denies the Request.
   REQUEST FOR ADMISSION 89:
          Admit that KidKraft actively reviews the designs and features of toy wooden kitchens
   manufactured by or for its competitors as a source of potential ideas or inspiration for improv-
   ing its own products.
   RESPONSE TO REQUEST FOR ADMISSION 89:
          KidKraft objects to Request No. 89 as it is vague and ambiguous as the terms “actively
   reviews” and “potential ideas or inspiration for improving its own products” are confusing.
   KidKraft objects to Request No. 89 as outside the bounds of Federal Rules of Civil Procedure
   as it seeks information irrelevant to the issues and facts in this case. Furthermore, to the
   extent Plaintiffs are asking whether KidKraft has knocked off products of others in the manner
   that Plaintiffs knocked off KidKraft’s products, KidKraft denies the Request.
   REQUEST FOR ADMISSION 90:
          Admit that KidKraft has used designs and features it first saw in wooden toy kitchens
   manufactured by, or for, its competitors in its own products.
   RESPONSE TO REQUEST FOR ADMISSION 90:
          KidKraft objects to Request No. 90 as outside the bounds of Federal Rules of Civil
   Procedure as it seeks information irrelevant to the issues and facts in this case. Furthermore,
   to the extent Plaintiffs are asking whether KidKraft has knocked off products of others in the
   manner that Plaintiffs knocked off KidKraft’s products, KidKraft denies the Request.


                                                  23
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 93 of
                                      119


   REQUEST FOR ADMISSION 91:
          Admit that the actual or potential termination of KidKraft’s business relationship with
   OJC was discussed at KidKraft board meetings attended by some or all of MidOcean’s de-
   signees on the KidKraft board.
   RESPONSE TO REQUEST FOR ADMISSION 91:
          Deny.
   REQUEST FOR ADMISSION 92:
          Admit that OJC’s sale of NH wooden toy kitchens was discussed at KidKraft board
   meetings attended by some or all of MidOcean’s designees on the KidKraft board.
   RESPONSE TO REQUEST FOR ADMISSION 92:
          Deny.
   REQUEST FOR ADMISSION 93:
          Admit that KidKraft’s dominant share of the market for wooden toy kitchens was a
   factor in MidOcean’s decision to acquire an equity stake in KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 93:
          KidKraft objects to the Request No. 93 as vague and ambiguous as the term “dominant
   share” is undefined and confusing. KidKraft further objects to Request No. 93 as a request
   that should be asked of MidOcean Partners IV, L.P., not KidKraft.
   REQUEST FOR ADMISSION 94:
          Admit that the perceived difficulties facing then-current or future competitors in chal-
   lenging KidKraft’s dominant share of the market for wooden toy kitchens was a factor in
   MidOcean’s decision to acquire an equity stake in KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 94:
          KidKraft objects to the Request No. 94 as vague and ambiguous as the terms “per-
   ceived difficulties facing then-current or future competitors” and “dominant share” are unde-
   fined and confusing. KidKraft further objects to Request No. 94 as a request that should be
   asked of MidOcean Partners IV, L.P., not KidKraft.
   REQUEST FOR ADMISSION 95:
          Admit that a retailer, seller, or reseller that offers wooden toy kitchens but does not
   offer KidKraft’s wooden toy kitchens will be at a competitive disadvantage to its competitors
   that do offer KidKraft’s wooden toy kitchens.


                                                 24
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 94 of
                                      119


   RESPONSE TO REQUEST FOR ADMISSION 95:
          Deny.
   REQUEST FOR ADMISSION 96:
          Admit that Costco is one of the three highest-volume resellers of wooden toy kitchens
   in the United States.
   RESPONSE TO REQUEST FOR ADMISSION 96:
          Deny.
   REQUEST FOR ADMISSION 97:
          Admit that Costco is one of the three highest-volume resellers of KidKraft wooden toy
   kitchens in the United States.
   RESPONSE TO REQUEST FOR ADMISSION 97:
          Deny.
   REQUEST FOR ADMISSION 98:
          Admit that Guidecraft has failed to prosecute its alleged claims against NH and/or
   OJC.
   RESPONSE TO REQUEST FOR ADMISSION 98:
          The requested facts are in Plaintiffs’ possession, and Plaintiffs have failed to produce
   the discovery sought by Defendants in relation to Guidecraft. Accordingly, KidKraft lacks
   knowledge and information to respond to this Request and denies the Request on that basis.
   REQUEST FOR ADMISSION 99:
          Admit that Guidecraft’s claims against OJC were dismissed.
   RESPONSE TO REQUEST FOR ADMISSION 99:
          KidKraft objects to Request No. 99 as it is vague and ambiguous as the term “dis-
   missed” is ambiguous and confusing. Therefore, KidKraft denies.
   REQUEST FOR ADMISSION 100:
          Admit that MidOcean regularly reviews the competitive position and market share of
   KidKraft and its other portfolio companies.
   RESPONSE TO REQUEST FOR ADMISSION 100:
          KidKraft objects to the Request No. 100 as vague and ambiguous as the terms “regu-
   larly reviews,” “competitive position,” and “market share” are undefined, ambiguous, and




                                                 25
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 95 of
                                      119


   confusing. KidKraft further objects to Request No. 100 as a request that should be asked of
   MidOcean Partners IV, L.P., not KidKraft. Therefore, KidKraft denies.
   REQUEST FOR ADMISSION 101:
          Admit that MidOcean regularly reviews how KidKraft and its other portfolio compa-
   nies are responding to any threats to their market share posed by their competitors.
   RESPONSE TO REQUEST FOR ADMISSION 101:
          KidKraft objects to the Request No. 101 as vague and ambiguous as the terms “regu-
   larly reviews” and “responding to any threats to their market share” are undefined, ambigu-
   ous, and confusing. KidKraft further objects to Request No. 101 as a request that should be
   asked of MidOcean Partners IV, L.P., not KidKraft. Therefore, KidKraft denies.
   REQUEST FOR ADMISSION 102:
          Admit that MidOcean regularly shares (whether directly or via board designees) with
   management of KidKraft and its other portfolio companies its own views as to how those
   portfolio companies should be maintaining their competitive position and responding to the
   actions of their competitors.
   RESPONSE TO REQUEST FOR ADMISSION 102:
          KidKraft objects to the Request No. 102 as vague and ambiguous as the terms “regu-
   larly shares” and “maintaining their competitive position and responding to the actions of
   their competitors” are undefined, ambiguous, and confusing. KidKraft further objects to Re-
   quest No. 102 as a request that should be asked of MidOcean Partners IV, L.P., not KidKraft.
   Therefore, KidKraft denies.
   REQUEST FOR ADMISSION 103:
          Admit that the management of KidKraft and MidOcean’s other portfolio companies
   regularly share (whether directly or via board designees) with MidOcean their views as to
   how to maintain their competitive position and respond to the actions of their competitors.
   RESPONSE TO REQUEST FOR ADMISSION 103:
          KidKraft objects to the Request No. 103 as vague and ambiguous as the terms “regu-
   larly share” and “maintain their competitive position and respond to the actions of their com-
   petitors” are undefined, ambiguous, and confusing. KidKraft further objects to Request No.
   102 as a request that should be asked of MidOcean Partners IV, L.P., not KidKraft. On those
   bases, KidKraft denies the Request.


                                                26
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 96 of
                                      119


   REQUEST FOR ADMISSION 104:
          Admit that during pre-litigation negotiations about potentially resuming the business
   relationship between KidKraft and OJC, KidKraft never demanded that OJC discontinue
   selling any alleged knockoffs as a condition of resuming the relationship.
   RESPONSE TO REQUEST FOR ADMISSION 104:
          KidKraft objects to Request No. 104 as an improper discovery request that seeks in-
   formation protected by Federal Rule of Evidence 408 because it specifically seeks information
   about discussions between the parties to settle a pending lawsuit. KidKraft further objects to
   Request No. 104 to the extent that it seeks KidKraft’s interpretation of the settlement positions
   of either party, because that improperly intrudes upon KidKraft’s litigation strategy and seeks
   information protected by the attorney-client privilege and work product doctrine.
   REQUEST FOR ADMISSION 105:
          Admit you have no documents prior to December 2016 showing that Kidkraft consid-
   ered potential claims, demands, or causes of action against OJC or NH for infringement,
   knocking off, counterfeiting, misappropriating, stealing, or otherwise copying any product of
   KidKraft.
   RESPONSE TO REQUEST FOR ADMISSION 105:
          KidKraft objects to Request No. 105 as it improperly seeks information protected by
   the attorney-client privilege and work product doctrine. Therefore, KidKraft denies.
   REQUEST FOR ADMISSION 106:
          Admit that you have no documents showing Kidkraft terminated a customer that was
   not OJC for copying or knocking off KidKraft’s products.
   RESPONSE TO REQUEST FOR ADMISSION 106:
          KidKraft objects to Request No. 106 on the basis that the premise of the question is
   flawed as KidKraft is not aware of any other customer copying or knocking of KidKraft’s
   products.
   REQUEST FOR ADMISSION 107:
          Admit you have no documents prior to December 2016 showing any of your custom-
   ers or potential customers were confused about whether a wooden toy kitchen was from
   KidKraft or NH.




                                                  27
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 97 of
                                      119


   RESPONSE TO REQUEST FOR ADMISSION 107:
          Deny.
   REQUEST FOR ADMISSION 108:
          Admit you unilaterally terminated the business relationship between you and OJC.
   RESPONSE TO REQUEST FOR ADMISSION 108:
          Admit.
   REQUEST FOR ADMISSION 109:
          Admit that during the negotiations between OJC and Kidkraft prior to the filing of this
   action that involved reestablishing a business relationship between KidKraft and OJC,
   KidKraft never conditioned the reestablishment of a business relationship on OJC discontin-
   uing the sale of any alleged copies or knockoffs of KidKraft products.
   RESPONSE TO REQUEST FOR ADMISSION 109:
          KidKraft objects to Request No. 109 as an improper discovery request that seeks in-
   formation protected by Federal Rule of Evidence 408 because it specifically seeks information
   about discussions between the parties to settle a pending lawsuit. KidKraft further objects to
   Request No. 109 to the extent that it seeks KidKraft’s interpretation of the settlement positions
   of either party, because that improperly intrudes upon KidKraft’s litigation strategy and seeks
   information protected by the attorney-client privilege and work product doctrine.
   REQUEST FOR ADMISSION 110:
          Admit that all documents labeled with the bates KKI prefix are true and correct copies
   of a document maintained by you in the ordinary course of business.
   RESPONSE TO REQUEST FOR ADMISSION 110:
          KidKraft objects to the blanket request in Request No. 110 as an improper request to
   admit the genuineness of a document that does not comply with Fed. R. Civ. P. 36(a)(2).
   KidKraft denies this Request.
   REQUEST FOR ADMISSION 111:
          Admit that wooden toy kitchens are better for the environment than plastic toy kitch-
   ens.
   RESPONSE TO REQUEST FOR ADMISSION 111:
          KidKraft objects to Request No. 111 as vague and ambiguous as the term “better for
   the environment” is undefined, ambiguous, and confusing. On that basis, KidKraft denies.


                                                  28
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 98 of
                                      119


   REQUEST FOR ADMISSION 112:
          Admit that wooden toy kitchens are more aesthetically pleasing than plastic toy kitch-
   ens.
   RESPONSE TO REQUEST FOR ADMISSION 112:
          KidKraft objects to Request No. 112 as vague and ambiguous as the term “aestheti-
   cally pleasing” is undefined, ambiguous, and confusing. On that basis, KidKraft denies.
   REQUEST FOR ADMISSION 113:
          Admit that wooden toy kitchens are safer than plastic toy kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 113:
          KidKraft objects to Request No. 113 as vague and ambiguous as the term “safer” is
   undefined, ambiguous, and confusing. On that basis, KidKraft denies.
   REQUEST FOR ADMISSION 114:
          Admit you shut off inventory feeds for Target due to low retail pricing.
   RESPONSE TO REQUEST FOR ADMISSION 114:
          Deny.
   REQUEST FOR ADMISSION 115:
          Admit that Amazon complained about the fact that retailers were selling Kidkraft
   kitchens at prices that were too low.
   RESPONSE TO REQUEST FOR ADMISSION 115:
          Deny.
   REQUEST FOR ADMISSION 116:
          Admit that Costco informed Michael Drobnis that it would not purchase Naomi
   Home’s Naomi Kids Gourmet Play Kitchen in February 2017.
   RESPONSE TO REQUEST FOR ADMISSION 116:
          Admit.
   REQUEST FOR ADMISSION 117:
          Admit that Costco told Michael Drobnis that it would not purchase Naomi Home’s
   Naomi Kids Gourmet Play Kitchen in February 2017 because “the category was already
   filled.” See OJC00700400.




                                                29
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 99 of
                                      119


   RESPONSE TO REQUEST FOR ADMISSION 117:
          The Request accurately characterizes the document cited, but KidKraft was not party
   to that conversation and therefore lacks information to admit or deny the Request.
   REQUEST FOR ADMISSION 118:
          Admit the category referred to in 117 above was “filled” by Kidkraft’s kitchens.
   RESPONSE TO REQUEST FOR ADMISSION 118:
          Deny.
   REQUEST FOR ADMISSION 119:
          Admit Costco is an important customer for Kidkraft.
   RESPONSE TO REQUEST FOR ADMISSION 119:
          KidKraft objects to Request No. 119 as vague and ambiguous as it does not define the
   term “important customer.” KidKraft further objects to Request No. 119 as it does not refer
   to any period of time to assess the Request. Therefore, KidKraft denies this Request.
   REQUEST FOR ADMISSION 120:
          Admit Costco is one of KidKraft’s biggest customers.
   RESPONSE TO REQUEST FOR ADMISSION 120:
          KidKraft objects to Request No. 120 as vague and ambiguous as it does not define the
   term “biggest customer” or the metric that should be used to so calculate. KidKraft objects
   to Request No. 120 as it does not refer to any period of time to assess the Request. Therefore,
   KidKraft denies this Request.
   REQUEST FOR ADMISSION 121:
          Admit Kidkraft discussed NH kitchens with other retailers.
   RESPONSE TO REQUEST FOR ADMISSION 121:
          Deny.




                                                 30
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 100 of
                                      119


    DATED: May 21, 2020               Respectfully submitted,

                                      /s/ Joshua Lipton
                                      Joshua Lipton (Pro Hac Vice)
                                      GIBSON, DUNN & CRUTCHER LLP
                                      1050 Connecticut Avenue, N.W.
                                      Washington, DC 20036-5306
                                      Telephone: 202.955.8500
                                      Facsimile:     202.467.0539
                                      jlipton@gibsondunn.com

                                      Scott K. Hvidt (Pro Hac Vice)
                                      GIBSON, DUNN & CRUTCHER LLP
                                      2001 Ross Avenue, Suite 2100
                                      Dallas, Texas 75201
                                      Telephone: (214) 698-3100
                                      Facsimile: (214) 698-3400
                                      shvidt@gibsondunn.com

                                      -and-

                                      Lawrence D. Silverman, Esq.
                                      Florida Bar Number: 7160
                                      Email: lawrence.silverman@akerman.com
                                      Alexandra M. Mora, Esq.
                                      Florida Bar Number: 052368
                                      Email: alexandra.mora@akerman.com
                                      AKERMAN LLP
                                      Three Brickell City Centre
                                      98 Southeast Seventh Street
                                      Suite 1100
                                      Miami, FL 33131
                                      Phone: (305) 374-5600
                                      Fax: (305) 374-5095

                                      ATTORNEYS FOR DEFENDANTS




                                        31
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 101 of
                                      119


                                     C ERTIFICATE OF SERVICE

           I hereby certify that on the 21st day of May, 2020, a true and correct copy of the fore-
    going was served via e-mail upon all counsel of record.


                                               /s/ Joshua Lipton
                                                      Joshua Lipton
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 102 of
                                      119


                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-CV-60341-CIV-COOKE/HUNT

    OJ COMMERCE LLC; and
    NAOMI HOME, INC.,

                          Plaintiffs,
    v.

    KIDKRAFT, INC.; and
    MIDOCEAN PARTNERS IV, L.P.,

                      Defendants.
    _____________________________/

         MIDOCEAN PARTNERS IV, L.P.’S RESPONSES AND OBJECTIONS TO
            PLAINTIFFS OJ COMMERCE LLC AND NAOMI HOME, INC.’S
          REQUESTS FOR ADMISSION FOR MIDOCEAN PARTNERS IV, L.P.

           Pursuant to Federal Rules of Civil Procedure 26 and 36 and the Local Rules of the
    United States District Court for the Southern District of Florida, MidOcean Partners IV, L.P.
    (“MidOcean”), by and through its attorneys, hereby submits the following Responses and
    Objections to Plaintiffs’ Requests for Admission for MidOcean Partners IV, L.P.
                                INTRODUCTORY STATEMENT
           MidOcean provides these responses based upon the information reasonably available
    to them at this time. Its investigation is ongoing. Accordingly, MidOcean reserves the right
    to modify, amend, or supplement these responses as additional information becomes availa-
    ble through discovery and/or further investigation.
           By serving these responses, MidOcean does not concede the relevance, materiality, or
    admissibility of any of the information described or suggested herein. Nor does MidOcean
    waive: (a) any claim for privilege or work-product protection, (b) any objections to the dis-
    coverability of admissibility of documents, (c) any other exemptions from disclosure or dis-
    covery, or (d) any claims of confidentiality or any rights or obligations pursuant to any pro-
    tective orders concerning the production of documents. These Responses and Objections are
    not to be interpreted as a waiver of MidOcean’s right to object to any information as irrelevant
    or inadmissible in this action or any other action.
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 103 of
                                      119


                       RESPONSES TO REQUESTS FOR ADMISSIONS
    REQUEST FOR ADMISSION 1:
           Admit that MidOcean is not aware of any manufacturer of wooden toy kitchens that,
    at any time from September 2011 to the date hereof, had a greater market share than KidKraft
    for wooden toy kitchen sales in the United States.
    RESPONSE TO REQUEST FOR ADMISSION 1:
           MidOcean does not have information about every manufacturer’s sales at all times
    during the relevant time period, and therefore denies Request No. 1.
    REQUEST FOR ADMISSION 2:
           Admit that MidOcean is not aware of any manufacturer of wooden toy kitchens that,
    at any time from September 2011 to the date hereof, sold more wooden toy kitchens in the
    United States annually than KidKraft.
    RESPONSE TO REQUEST FOR ADMISSION 2:
           MidOcean lacks knowledge and information to admit or deny this Request.
    MidOcean has made a reasonable inquiry and the information it knows or can readily obtain
    is insufficient to enable it to admit or deny because MidOcean does not know how many
    wooden toy kitchens every competitor has sold in the United States for each point in the
    relevant period.
    REQUEST FOR ADMISSION 3:
           Admit that MidOcean is not aware of any manufacturer of wooden toy kitchens that,
    at any time from September 2011 to the date hereof, received more annual revenue than
    KidKraft from wooden toy kitchen sales in the United States.
    RESPONSE TO REQUEST FOR ADMISSION 3:
           MidOcean lacks knowledge and information to admit or deny this Request.
    MidOcean has made a reasonable inquiry and the information it knows or can readily obtain
    is insufficient to enable it to admit or deny because MidOcean does not know every compet-
    itor’s annual revenue from wooden toy kitchens sold in the United States for each point in
    the relevant period.
    REQUEST FOR ADMISSION 4:
           Admit that KidKraft is and has been since at least September 2011 the leading manu-
    facturer of wooden toy kitchens in the United States.


                                                 2
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 104 of
                                      119


    RESPONSE TO REQUEST FOR ADMISSION 4:
              MidOcean objects to Request No. 4 as vague and ambiguous to the extent that the
    term “leading manufacturer” is not defined and is a vague and ambiguous term. MidOcean
    therefore denies Request No. 4.
    REQUEST FOR ADMISSION 5:
              Admit that KidKraft, from the time of MidOcean’s equity investment in it to the date
    hereof, has intended to maximize its market share for wooden toy kitchen sales in the United
    States.
    RESPONSE TO REQUEST FOR ADMISSION 5:
              Deny.
    REQUEST FOR ADMISSION 6:
              Admit that, prior to November 25, 2016, KidKraft did not adopt an internal policy to
    limit its market share for wooden toy kitchens in the United States.
    RESPONSE TO REQUEST FOR ADMISSION 6:
              Request No. 6 is confusing and incoherent, and MidOcean therefore objects to the
    Request and denies the Request on that basis.
    REQUEST FOR ADMISSION 7:
              Admit that, as of November 25, 2016 and through the date hereof, KidKraft possessed
    at least a 20% share of wooden toy kitchen sales in the continental United States.
    RESPONSE TO REQUEST FOR ADMISSION 7:
              MidOcean objects to Request No. 7 as vague and ambiguous to the extent that Plain-
    tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
    or daily basis) over which MidOcean is to measure the share, or whether the share is to be
    calculated by units sold or dollars sold. Moreover, MidOcean does not have access to share
    data on a daily basis, and as such, cannot admit or deny a request to specify KidKraft’s share
    on a particular date (in this case, November 25, 2016). Additionally, MidOcean objects to
    Request No. 7 as confusing in that it asks for share of sale calculation on a “continental United
    States” basis, and not on a domestic basis. MidOcean is not aware of share data on a conti-
    nental United States basis and it would be overly burdensome and extremely costly for
    MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able




                                                    3
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 105 of
                                      119


    to determine the variables on which Plaintiffs would like for MidOcean to calculate the infor-
    mation to answer Request No. 7.
    REQUEST FOR ADMISSION 8:
           Admit that, as of November 25, 2016 and through the date hereof, KidKraft possessed
    at least a 30% share of wooden toy kitchen sales in the continental United States.
    RESPONSE TO REQUEST FOR ADMISSION 8:
           MidOcean objects to Request No. 8 as vague and ambiguous to the extent that Plain-
    tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
    or daily basis) over which MidOcean is to measure the share, or whether the share is to be
    calculated by units sold or dollars sold. Moreover, MidOcean does not have access to share
    data on a daily basis, and as such, cannot admit or deny a request to specify KidKraft’s share
    on a particular date (in this case, November 25, 2016). Additionally, MidOcean objects to
    Request No. 8 as confusing in that it asks for share of sale calculation on a “continental United
    States” basis, and not on a domestic basis. MidOcean is not aware of share data on a conti-
    nental United States basis and it would be overly burdensome and extremely costly for
    MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able
    to determine the variables on which Plaintiffs would like for MidOcean to calculate the infor-
    mation to answer Request No. 8.
    REQUEST FOR ADMISSION 9:
           Admit that, as of November 25, 2016 and through the date hereof, KidKraft possessed
    at least a 40% share of wooden toy kitchen sales in the continental United States.
    RESPONSE TO REQUEST FOR ADMISSION 9:
           MidOcean objects to Request No. 9 as vague and ambiguous to the extent that Plain-
    tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
    or daily basis) over which MidOcean is to measure the share, or whether the share is to be
    calculated by units sold or dollars sold. Moreover, MidOcean does not have access to share
    data on a daily basis, and as such, cannot admit or deny a request to specify KidKraft’s share
    on a particular date (in this case, November 25, 2016). Additionally, MidOcean objects to
    Request No. 9 as confusing in that it asks for share of sale calculation on a “continental United
    States” basis, and not on a domestic basis. MidOcean is not aware of share data on a conti-
    nental United States basis and it would be overly burdensome and extremely costly for


                                                   4
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 106 of
                                      119


    MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able
    to determine the variables on which Plaintiffs would like for MidOcean to calculate the infor-
    mation to answer Request No. 9.
    REQUEST FOR ADMISSION 10:
           Admit that, as of November 25, 2016 and through the date hereof, KidKraft possessed
    at least a 50% share of wooden toy kitchen sales in the continental United States.
    RESPONSE TO REQUEST FOR ADMISSION 10:
           MidOcean objects to Request No. 10 as vague and ambiguous to the extent that Plain-
    tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
    or daily basis) over which MidOcean is to measure the share, or whether the share is to be
    calculated by units sold or dollars sold. Moreover, MidOcean does not have access to share
    data on a daily basis, and as such, cannot admit or deny a request to specify KidKraft’s share
    on a particular date (in this case, November 25, 2016). Additionally, MidOcean objects to
    Request No. 10 as confusing in that it asks for share of sale calculation on a “continental
    United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a
    continental United States basis and it would be overly burdensome and extremely costly for
    MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able
    to determine the variables on which Plaintiffs would like for MidOcean to calculate the infor-
    mation to answer Request No. 10.
    REQUEST FOR ADMISSION 11:
           Admit that, as of November 25, 2016 and through the date hereof, KidKraft possessed
    at least a 60% share of wooden toy kitchen sales in the continental United States.
    RESPONSE TO REQUEST FOR ADMISSION 11:
           MidOcean objects to Request No. 11 as vague and ambiguous to the extent that Plain-
    tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
    or daily basis) over which MidOcean is to measure the share, or whether the share is to be
    calculated by units sold or dollars sold. Moreover, MidOcean does not have access to share
    data on a daily basis, and as such, cannot admit or deny a request to specify KidKraft’s share
    on a particular date (in this case, November 25, 2016). Additionally, MidOcean objects to
    Request No. 11 as confusing in that it asks for share of sale calculation on a “continental
    United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a


                                                   5
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 107 of
                                      119


    continental United States basis and it would be overly burdensome and extremely costly for
    MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able
    to determine the variables on which Plaintiffs would like for MidOcean to calculate the infor-
    mation to answer Request No. 11.
    REQUEST FOR ADMISSION 12:
           Admit that, as of November 25, 2016 and through the date hereof, KidKraft possessed
    at least a 70% share of wooden toy kitchen sales in the continental United States.
    RESPONSE TO REQUEST FOR ADMISSION 12:
           MidOcean objects to Request No. 12 as vague and ambiguous to the extent that Plain-
    tiffs do not specify the time period (annual basis, monthly basis, weekly basis, aggregate basis,
    or daily basis) over which MidOcean is to measure the share, or whether the share is to be
    calculated by units sold or dollars sold. Moreover, MidOcean does not have access to share
    data on a daily basis, and as such, cannot admit or deny a request to specify KidKraft’s share
    on a particular date (in this case, November 25, 2016). Additionally, MidOcean objects to
    Request No. 12 as confusing in that it asks for share of sale calculation on a “continental
    United States” basis, and not on a domestic basis. MidOcean is not aware of share data on a
    continental United States basis and it would be overly burdensome and extremely costly for
    MidOcean to calculate KidKraft’s “continental United States” share sales even if it was able
    to determine the variables on which Plaintiffs would like for MidOcean to calculate the infor-
    mation to answer Request No. 12.
    REQUEST FOR ADMISSION 13:
           Admit that KidKraft does not manufacture or sell plastic toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 13:
           Admit.
    REQUEST FOR ADMISSION 14:
           Admit that Melissa & Doug produces wooden toy kitchens but not plastic toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 14:
           MidOcean lacks knowledge and information to admit or deny this Request.
    MidOcean has made a reasonable inquiry and the information it knows or can readily obtain
    is insufficient to enable it to admit or deny because it does not know for certain that Melissa
    & Doug has not produced plastic toy kitchens.


                                                   6
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 108 of
                                      119


    REQUEST FOR ADMISSION 15:
           Admit that Hape produces wooden toy kitchens but not plastic toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 15:
           MidOcean lacks knowledge and information to admit or deny this Request.
    MidOcean has made a reasonable inquiry and the information it knows or can readily obtain
    is insufficient to enable it to admit or deny because it does not know for certain that Hape has
    not produced plastic toy kitchens.
    REQUEST FOR ADMISSION 16:
           Admit that Teamson produces wooden toy kitchens but not plastic toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 16:
           Admit.
    REQUEST FOR ADMISSION 17:
           Admit that Ikea produces wooden toy kitchens but not plastic toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 17:
           Admit.
    REQUEST FOR ADMISSION 18:
           Admit that Jupiter produces wooden toy kitchens but not plastic toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 18:
           Admit.
    REQUEST FOR ADMISSION 19:
           Admit that wooden toy kitchens have advantages over plastic toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 19:
           MidOcean objects to Request No. 19 as vague and ambiguous as the term “ad-
    vantages” is unclear, ambiguous, and not defined. In addition, the Request is unclear because
    it does not specify whether it is seeking information about net advantages – that is, whether
    the sum of any advantages outweighs any disadvantages.             Subject to that objection,
    MidOcean admits that wooden toy kitchens have certain advantages over plastic toy kitchens
    but also certain disadvantages in comparison to plastic toy kitchens.
    REQUEST FOR ADMISSION 20:
           Admit wooden toy kitchens typically sell at a higher price than otherwise similar plas-
    tic toy kitchens.


                                                   7
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 109 of
                                      119


    RESPONSE TO REQUEST FOR ADMISSION 20:
           MidOcean objects to Request No. 20 as vague and ambiguous as the term “typically”
    is unclear, ambiguous, and undefined. Therefore, MidOcean denies[PSE1].
    REQUEST FOR ADMISSION 21:
           Admit that there are barriers to entry for new manufacturers of wooden toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 21:
           MidOcean objects to Request No. 21 as vague and ambiguous as the term “barriers to
    entry” is unclear, ambiguous, and undefined. Therefore, MidOcean denies.
    REQUEST FOR ADMISSION 22:
           Admit that KidKraft, between September 2011 and the date hereof, has sold wooden
    toy kitchens to at least one retailer that sells only KidKraft wooden toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 22:
           MidOcean objects to Request No. 22 because it is not in possession of information
    regarding the products sold by every retailer to which KidKraft has sold toy kitchens at all
    times since September 2011. Subject to that objection, MidOcean is not aware of any retailer
    that sells KidKraft wooden toy kitchens and no other products. On that basis, MidOcean
    denies the Request.
    REQUEST FOR ADMISSION 23:
           Admit that KidKraft at all times between September 2011 and the date hereof, has sold
    wooden toy kitchens to at least one retailer that sells only KidKraft wooden toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 23:
           MidOcean objects to Request No. 23 because it is not in possession of information
    regarding the products sold by every retailer to which KidKraft has sold toy kitchens at all
    times since September 2011. Subject to that objection, MidOcean is not aware of any retailer
    that sells KidKraft wooden toy kitchens and no other products. On that basis, MidOcean
    denies the Request.
    REQUEST FOR ADMISSION 24:
           Admit that, prior to KidKraft terminating its relationship with OJC, MidOcean knew
    that NH was selling a wooden toy kitchen.
    RESPONSE TO REQUEST FOR ADMISSION 24:
           Deny.


                                                   8
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 110 of
                                      119


    REQUEST FOR ADMISSION 25:
             Admit that, prior to KidKraft terminating its relationship with OJC, MidOcean knew
    that OJC was selling NH’s wooden toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 25:
             Deny.
    REQUEST FOR ADMISSION 26:
             Admit that, prior to KidKraft terminating its relationship with OJC, MidOcean knew
    that NH and OJC had the same owners.
    RESPONSE TO REQUEST FOR ADMISSION 26:
             Deny.
    REQUEST FOR ADMISSION 27:
             Admit that, prior to terminating its relationship with OJC, KidKraft never obtained a
    legal opinion as to whether KidKraft had viable intellectual property claims against NH aris-
    ing from NH’s manufacturing of wooden toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 27:
             MidOcean objects to Request No. 27 as a request that should be asked of KidKraft,
    Inc., not MidOcean. MidOcean objects to Request No. 27 as it improperly seeks privileged
    information. On the basis of those objections, MidOcean denies this Request.
    REQUEST FOR ADMISSION 28:
             Admit that, prior to terminating its relationship with OJC, KidKraft never obtained
    an engineering report regarding the similarities or differences between any KidKraft wooden
    toy kitchen and NH wooden toy kitchen.
    RESPONSE TO REQUEST FOR ADMISSION 28:
             MidOcean objects to Request No. 28 as a request that should be asked of KidKraft,
    Inc., not MidOcean. MidOcean lacks knowledge and information to admit or deny this Re-
    quest.
    REQUEST FOR ADMISSION 29:
             Admit that, from 2011 to November 25, 2016, OJC’s purchases and sales of KidKraft
    wooden toy kitchens had yielded net profits, as opposed to net losses, for KidKraft.




                                                   9
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 111 of
                                      119


    RESPONSE TO REQUEST FOR ADMISSION 29:
           MidOcean objects to Request No. 29 as vague and ambiguous as to what “net profits”
    and “net losses” means as those terms are ambiguous and are not defined. MidOcean denies
    Request No. 29.
    REQUEST FOR ADMISSION 30:
           Admit that, during the year prior to November 25, 2016, OJC’s purchases and sales of
    KidKraft wooden toy kitchens had yielded net profits, as opposed to net losses, for KidKraft.
    RESPONSE TO REQUEST FOR ADMISSION 30:
           MidOcean objects to Request No. 30 as vague and ambiguous as to what “net profits”
    and “net losses” means as those terms are ambiguous and are not defined. KidKraft denies
    Request No. 30.
    REQUEST FOR ADMISSION 31:
           Admit that in November 2016, KidKraft terminated its business relationship with
    OJC.
    RESPONSE TO REQUEST FOR ADMISSION 31:
           Admit.
    REQUEST FOR ADMISSION 32:
           Admit that, prior to KidKraft’s termination of its business relationship with OJC,
    KidKraft had discussed with MidOcean (including via MidOcean’s designees on KidKraft’s
    board) OJC’s sale of NH’s wooden toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 32:
           Deny.
    REQUEST FOR ADMISSION 33:
           Admit that, prior to November 25, 2016, MidOcean did not know of any dispute be-
    tween OJC or NH and Guidecraft.
    RESPONSE TO REQUEST FOR ADMISSION 33:
           Admit.
    REQUEST FOR ADMISSION 34:
           Admit that, prior to November 25, 2016, MidOcean did not know of any dispute be-
    tween OJC or NH and Ashley Furniture.




                                                 10
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 112 of
                                      119


    RESPONSE TO REQUEST FOR ADMISSION 34:
            Admit.
    REQUEST FOR ADMISSION 35:
            Admit that KidKraft and MidOcean are and were as of November 25, 2016 separate
    entities.
    RESPONSE TO REQUEST FOR ADMISSION 35:
            MidOcean objects to Request No. 35 as vague and ambiguous as the term “separate
    entities” is unclear, ambiguous and undefined. Therefore, MidOcean denies this Request on
    that basis.
    REQUEST FOR ADMISSION 36:
            Admit that KidKraft has and had as of November 25, 2016 officers or directors that
    are not officers or directors of MidOcean.
    RESPONSE TO REQUEST FOR ADMISSION 36:
            Admit.
    REQUEST FOR ADMISSION 37:
            Admit that MidOcean does not own 100% of KidKraft.
    RESPONSE TO REQUEST FOR ADMISSION 37:
            Admit.
    REQUEST FOR ADMISSION 38:
            Admit that one or more director on KidKraft’s board, both as of November 25, 2016
    and since then, was designated by a beneficial owner or owners of KidKraft other than
    MidOcean.
    RESPONSE TO REQUEST FOR ADMISSION 38:
            Admit.
    REQUEST FOR ADMISSION 39:
            Admit that, after MidOcean acquired a stake in KidKraft, KidKraft did not seek ap-
    proval from MidOcean for every business decision made by KidKraft.
    RESPONSE TO REQUEST FOR ADMISSION 39:
            Admit.




                                                 11
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 113 of
                                      119


    REQUEST FOR ADMISSION 40:
            Admit that, after MidOcean acquired a stake in KidKraft, MidOcean has entered into
    contracts to which KidKraft is not a party.
    RESPONSE TO REQUEST FOR ADMISSION 40:
            Admit.
    REQUEST FOR ADMISSION 41:
            Admit that, after MidOcean acquired a stake in KidKraft, KidKraft has entered into
    contracts to which MidOcean is not a party.
    RESPONSE TO REQUEST FOR ADMISSION 41:
            Admit.
    REQUEST FOR ADMISSION 42:
            Admit that, after MidOcean acquired a stake in KidKraft, MidOcean and KidKraft
    have entered into contracts to which both MidOcean and KidKraft are listed as separate par-
    ties.
    RESPONSE TO REQUEST FOR ADMISSION 42:
            MidOcean objects to Request No. 42 as outside the bounds of Federal Rules of Civil
    Procedure as it seeks information irrelevant to the issues and facts in this case. Deny.
    REQUEST FOR ADMISSION 43:
            Admit that MidOcean expected that losing the ability to sell KidKraft wooden toy
    kitchens would be economically costly to OJC.
    RESPONSE TO REQUEST FOR ADMISSION 43:
            Deny.
    REQUEST FOR ADMISSION 44:
            Admit that MidOcean anticipated that OJC’s desire to maintain its business relation-
    ship with KidKraft might motivate OJC to discontinue selling NH wooden toy kitchens if
    KidKraft demanded that it do so.
    RESPONSE TO REQUEST FOR ADMISSION 44:
            Deny.
    REQUEST FOR ADMISSION 45:
            Admit that MidOcean expected that any discontinuation by OJC of the sale of NH
    wooden toy kitchens would be economically costly to NH.


                                                  12
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 114 of
                                      119


    RESPONSE TO REQUEST FOR ADMISSION 45:
           Deny.
    REQUEST FOR ADMISSION 46:
           Admit that MidOcean expected that any decision by a given retailer, seller, or reseller
    to sell NH wooden toy kitchens in addition to KidKraft wooden toy kitchens would result in
    lost wooden kitchen sales for KidKraft.
    RESPONSE TO REQUEST FOR ADMISSION 46:
           Deny.
    REQUEST FOR ADMISSION 47:
           Admit that MidOcean expected that any decision by a given retailer, seller, or reseller
    to sell NH wooden toy kitchens in addition to KidKraft wooden toy kitchens would result in
    increased wooden kitchen sales for NH.
    RESPONSE TO REQUEST FOR ADMISSION 47:
           Deny.
    REQUEST FOR ADMISSION 48:
           Admit that both before and after November 2016 NH was a competitor of KidKraft in
    the sale of wooden toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 48:
           MidOcean objects to Request No. 48 as vague and ambiguous as the term “competitor
    of KidKraft in the sale of wooden toy kitchens” is unclear, ambiguous and undefined. NH
    was a competitor of KidKraft for the sale of wooden toy kitchens in some situations, but not
    for all situations. Therefore, MidOcean denies.
    REQUEST FOR ADMISSION 49:
           Admit that OJC’s continued sales of NH wooden toy kitchens was a factor in the de-
    cision to terminate KidKraft’s business relationship with OJC.
    RESPONSE TO REQUEST FOR ADMISSION 49:
           MidOcean objects to Request No. 49 on the basis that this is a question better asked
    of KidKraft as MidOcean did not participate in KidKraft’s termination of its business rela-
    tionship with OJ Commerce.         But, based on the information presently available to it,
    MidOcean denies.




                                                  13
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 115 of
                                      119


    REQUEST FOR ADMISSION 50:
           Admit that the actual or potential termination of KidKraft’s business relationship with
    OJC was discussed at a KidKraft board meeting attended by some or all of MidOcean’s de-
    signees on the KidKraft board.
    RESPONSE TO REQUEST FOR ADMISSION 50:
           Deny.
    REQUEST FOR ADMISSION 51:
           Admit that OJC’s sale of NH wooden toy kitchens was discussed at a KidKraft board
    meeting attended by some or all of MidOcean’s designees on the KidKraft board.
    RESPONSE TO REQUEST FOR ADMISSION 51:
           Deny.
    REQUEST FOR ADMISSION 52:
           Admit that KidKraft’s dominant share of the market for wooden toy kitchens was a
    factor in MidOcean’s decision to acquire an equity stake in KidKraft.
    RESPONSE TO REQUEST FOR ADMISSION 52:
           MidOcean objects to Request No. 52 as vague and ambiguous as the term “dominant
    share” is undefined and confusing. MidOcean denies Request No. 52.
    REQUEST FOR ADMISSION 53:
           Admit that the perceived difficulties facing then-current or future competitors in chal-
    lenging KidKraft’s dominant share of the market for wooden toy kitchens was a factor in
    MidOcean’s decision to acquire an equity stake in KidKraft.
    RESPONSE TO REQUEST FOR ADMISSION 53:
           MidOcean objects to Request No. 53 as vague and ambiguous as the terms “perceived
    difficulties facing then-current or future competitors” and “dominant share” are undefined
    and confusing. MidOcean denies Request No. 53.
    REQUEST FOR ADMISSION 54:
           Admit that a retailer, seller, or reseller that offers wooden toy kitchens but does not
    offer KidKraft’s wooden toy kitchens will be at a competitive disadvantage to its competitors
    that do offer KidKraft’s wooden toy kitchens.
    RESPONSE TO REQUEST FOR ADMISSION 54:
           Deny.


                                                  14
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 116 of
                                      119


    REQUEST FOR ADMISSION 55:
           Admit that MidOcean regularly reviews the competitive position and market share of
    KidKraft and its other portfolio companies.
    RESPONSE TO REQUEST FOR ADMISSION 55:
           MidOcean objects to Request No. 55 as vague and ambiguous as the terms “regularly
    reviews,” “competitive position,” and “market share” are undefined, ambiguous, and confus-
    ing. MidOcean admits that it reviews the performance of KidKraft and its other portfolio
    companies.
    REQUEST FOR ADMISSION 56:
           Admit that MidOcean regularly reviews how KidKraft and its other portfolio compa-
    nies are responding to any threats to their market share posed by their competitors.
    RESPONSE TO REQUEST FOR ADMISSION 56:
           MidOcean objects to Request No. 56 as vague and ambiguous as the terms “regularly
    reviews,” “threats,” and “market share” are undefined, ambiguous, and confusing.
    MidOcean admits that it reviews the competitive performance of KidKraft and its other port-
    folio companies.
    REQUEST FOR ADMISSION 57:
           Admit that MidOcean regularly shares (whether directly or via board designees) with
    management of KidKraft and its other portfolio companies its own views as to how those
    portfolio companies should be maintaining their competitive position and responding to the
    actions of their competitors.
    RESPONSE TO REQUEST FOR ADMISSION 57:
           MidOcean objects to the Request No. 57 as vague and ambiguous as the terms “regu-
    larly shares,” “views,” and “maintaining their competitive position” are undefined, ambigu-
    ous, and confusing. MidOcean admits that it shares its views with KidKraft’s management
    as to how to improve KidKraft’s performance, but it denies that it is involved in day-to-day
    business decisions of KidKraft.
    REQUEST FOR ADMISSION 58:
           Admit that the management of KidKraft and MidOcean’s other portfolio companies
    regularly share (whether directly or via board designees) with MidOcean their views as to
    how to maintain their competitive position and respond to the actions of their competitors.


                                                  15
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 117 of
                                      119


    RESPONSE TO REQUEST FOR ADMISSION 58:
              MidOcean objects to the Request No. 58 as vague and ambiguous as the terms “regu-
    larly share,” “views,” and “maintain their competitive position” are undefined, ambiguous,
    and confusing.      MidOcean admits that KidKraft’s management shares its views with
    MidOcean as to how to improve KidKraft’s performance.
    REQUEST FOR ADMISSION 59:
              Admit that all documents labeled with the bates MOP prefix are true and correct cop-
    ies of a document maintained by you in the ordinary course of business.
    RESPONSE TO REQUEST FOR ADMISSION 59:
              MidOcean objects to Request No. 59 as an improper way to authenticate documents
    for admission into the record and is inconsistent with the requirements of Fed. R. Civ. P.
    36(a)(2).
    REQUEST FOR ADMISSION 60:
              Admit MidOcean had input on the decision to terminate OJC as a KidKraft customer.
    RESPONSE TO REQUEST FOR ADMISSION 60:
              Deny.
    REQUEST FOR ADMISSION 61:
              Admit MidOcean encouraged the decision to terminate OJC as a Kidkraft customer.
    RESPONSE TO REQUEST FOR ADMISSION 61:
              Deny.
    REQUEST FOR ADMISSION 62:
              Admit MidOcean wanted NH to stop competing with Kidkraft.
    RESPONSE TO REQUEST FOR ADMISSION 62:
              Deny.
    REQUEST FOR ADMISSION 63:
              Admit MidOcean wanted OJC to stop competing with Kidkraft.
    RESPONSE TO REQUEST FOR ADMISSION 63:
              Deny.
    REQUEST FOR ADMISSION 64:
              Admit MidOcean wants KidKraft’s market share for wooden toy kitchen sales to in-
    crease.


                                                   16
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 118 of
                                      119


    RESPONSE TO REQUEST FOR ADMISSION 64:
          MidOcean objects to Request No. 83 as vague and ambiguous and incomplete. There-
    fore, MidOcean denies.


    DATED: May 21, 2020                    Respectfully submitted,

                                           /s/ Joshua Lipton
                                           Joshua Lipton (Pro Hac Vice)
                                           GIBSON, DUNN & CRUTCHER LLP
                                           1050 Connecticut Avenue, N.W.
                                           Washington, DC 20036-5306
                                           Telephone: 202.955.8500
                                           Facsimile:     202.467.0539
                                           jlipton@gibsondunn.com

                                           Scott K. Hvidt (Pro Hac Vice)
                                           GIBSON, DUNN & CRUTCHER LLP
                                           2001 Ross Avenue, Suite 2100
                                           Dallas, Texas 75201
                                           Telephone: (214) 698-3100
                                           Facsimile: (214) 698-3400
                                           shvidt@gibsondunn.com

                                           -and-

                                           Lawrence D. Silverman, Esq.
                                           Florida Bar Number: 7160
                                           Email: lawrence.silverman@akerman.com
                                           Alexandra M. Mora, Esq.
                                           Florida Bar Number: 052368
                                           Email: alexandra.mora@akerman.com
                                           AKERMAN LLP
                                           Three Brickell City Centre
                                           98 Southeast Seventh Street
                                           Suite 1100
                                           Miami, FL 33131
                                           Phone: (305) 374-5600
                                           Fax: (305) 374-5095

                                           ATTORNEYS FOR DEFENDANTS




                                             17
Case 0:19-cv-60341-MGC Document 139-3 Entered on FLSD Docket 06/10/2020 Page 119 of
                                      119


                                     C ERTIFICATE OF SERVICE

           I hereby certify that on the 21st day of May, 2020, a true and correct copy of the fore-
    going was served via e-mail upon all counsel of record.


                                               /s/ Joshua Lipton
                                               Joshua Lipton
